EXHIBIT 10.1


EXECUTION COPY

--------------------------------------------------------------------------------


CREDIT AGREEMENT
AMONG
BALLY TOTAL FITNESS HOLDING CORPORATION, as Borrower
The Several Banks and other Financial Institutions Parties Hereto
JPMORGAN CHASE BANK, as Agent
DEUTSCHE BANK SECURITIES INC., as Syndication Agent
and
LASALLE BANK NATIONAL ASSOCIATION, as Documentation Agent
Dated as of November 18, 1997
As Amended and Restated as of October 14, 2004
JPMORGAN SECURITIES INC., as Sole Lead Arranger and Sole Bookrunner


--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMINOLOGY 2

  1.01 Certain Definitions 2   1.02 Financial Standards 28   1.03 Interpretation
28


ARTICLE II. THE CREDIT 29

  2.01 The Revolving Credit 29   2.02 Requests for Revolving Advances 29   2.03
Term Loan Facility 30   2.04 Requests for Term Advances 30   2.05 Repayment of
Term Advances 31   2.06 Lending Branch and Evidence of Credit 31   2.07
Conversion and Continuation Options 32   2.08 Computation of and Payment of
Interest 32   2.09 Payment of Advances 34   2.10 Payments 34   2.11 Optional
Termination or Reduction of Revolving Credit Commitment Amount 35   2.12
Optional Prepayments 35   2.13 Mandatory Prepayments 36   2.14 Fees 37   2.15
Agency Fees 38   2.16 Taxes 38   2.17 Increased Costs; Illegality; Indemnity 40
  2.18 Capital Adequacy 41   2.19 Letters of Credit 42


ARTICLE III. SECURITY 49

  3.01 Security 49   3.02 Collateral Documents 49   3.03 Priority of Security
Interest 49   3.04 New Guarantors 50   3.05 Real Property Matters 50   3.06
Exceptions 51   3.07 Pledge of Capital Stock 51   3.08 Collateral Agency
Agreement 51   3.09 Amendments of Collateral Documents 51


ARTICLE IV. CONDITIONS PRECEDENT 52

  4.01 Conditions Precedent to Closing Date 52   4.02 Conditions Precedent to
Each Advance and Letter of Credit 56


-i-




--------------------------------------------------------------------------------


ARTICLE V. REPRESENTATIONS AND WARRANTIES 56

  5.01 Borrower’s Existence 56   5.02 Subsidiaries’ Existence 56   5.03
Borrower’s and Subsidiaries’ Powers 57   5.04 Power of Officers 57   5.05
Government Approvals 57   5.06 Compliance With Laws 57   5.07 Enforceability of
Agreement 57   5.08 Title to Property 57   5.09 Litigation 57   5.10 Events of
Default 58   5.11 Compliance with Margin Requirements 58   5.12 Subsidiaries 58
  5.13 Financial Information 58   5.14 ERISA 58   5.15 Investment Company Act of
1940 59   5.16 No Restrictions on Subsidiaries 59   5.17 Senior Indebtedness 59
  5.18 Environmental Matters 59   5.19 Collateral Documents 60   5.20
Copyrights, Patents, Trademarks and Licenses, etc. 61   5.21 Accuracy of
Information, etc. 61   5.22 Permitted Indebtedness 61


ARTICLE VI. AFFIRMATIVE COVENANTS 61

  6.01 Use of Proceeds and Letters of Credit 62   6.02 Notices 62   6.03
Financial Statements, Reports, Etc. 63   6.04 Further Assurances 66   6.05
Existence, Etc. 66   6.06 Ownership of Stock of Subsidiaries 66   6.07 Payment
of Obligations 66   6.08 Compliance with Laws 66   6.09 Insurance and
Condemnation 66   6.10 Adequate Books 69   6.11 ERISA 69   6.12 Interest
Coverage 70   6.13 Hazardous Materials 70   6.14 Total Leverage Ratio 71   6.15
Senior Secured Leverage Ratio 71   6.16 Real Estate Taxes 72   6.17 Real Estate
Collateral; Schedule 1.01 72   6.18 Control Agreements 73   6.19 Funding Corp.
73


ARTICLE VII. NEGATIVE COVENANTS 73

  7.01 Investments and Restricted Payments 73


-ii-




--------------------------------------------------------------------------------


  7.02 Other Obligations 75   7.03 Other Security 77   7.04 Subordinated Debt;
Senior Unsecured Notes 78   7.05 Liquidation; Merger 79   7.06 Capital
Expenditures 80   7.07 Change in Business 80   7.08 Disposal of Assets 80   7.09
Limitation on Optional Payments and Modifications of Debt Instruments 82   7.10
Limitation on Transactions with Affiliates 83   7.11 Limitation on Sales and
Leasebacks 83   7.12 Limitation on Changes in Fiscal Year 83   7.13 Funding
Corp.; Finance Subsidiaries 83   7.14 Unrestricted Subsidiaries 83   7.15 Tax
Allocation and Indemnity Agreement 84


ARTICLE VIII. EVENTS OF DEFAULT 84

  8.01 Nonpayment 84   8.02 Representation or Warranty 84   8.03 Judgments 84  
8.04 Voluntary Bankruptcy 85   8.05 Involuntary Bankruptcy 85   8.06 Change of
Control Event 85   8.07 Cross Default 85   8.08 ERISA 86   8.09 Specific
Defaults 86   8.10 Guarantee and Collateral Agreement; Impairment of Collateral
Documents 86   8.11 Condemnation 87   8.12 Class Actions/SEC Proceedings 87  
8.13 Actual or Asserted Invalidity 87   8.14 Other Defaults 87


ARTICLE IX. MISCELLANEOUS 88

  9.01 Notices 88   9.02 Successors and Assigns 89   9.03 Lenders’ Obligations
Several 89   9.04 Assignments; Participations 89   9.05 Delays and Waivers 92  
9.06 Costs and Expenses 92   9.07 Telephone Indemnity 93   9.08 Other Indemnity
93   9.09 Choice of Law 94   9.10 Personal Jurisdiction; Waiver 94   9.11
Service of Process 95   9.12 Waiver of Jury Trial 95   9.13 Section Headings 95


-iii-




--------------------------------------------------------------------------------


  9.14 Severability 95   9.15 Counterparts 95   9.16 No Reliance by Lenders 96  
9.17 Entire Agreement 96   9.18 Confidentiality 96   9.19 Existing Credit
Agreement to Remain in Full Force and Effect 96


ARTICLE X. RELATION OF LENDERS 97

  10.01 Agent and Collateral Agent; Enforcement of Guaranties 97   10.02 Pro
Rata Sharing 97   10.03 Set-off 98   10.04 Liability of Agent 99   10.05
Reliance by Agent 99   10.06 Approvals; Amendments 99   10.07 Notice of Default
100   10.08 Credit Decision 101   10.09 Lenders’ Indemnity 101   10.10 Agent as
Lender 102   10.11 Notice of Transfer 102   10.12 Resignation of Agent 102  
10.13 Collateral Matters 102   10.14 Collateral Agent 106   10.15 Documentation
Agent and Syndication Agent 106


-iv-




--------------------------------------------------------------------------------


SCHEDULES


  Schedule 1.01 Existing Liens   Schedule 1.01(b) [Reserved]   Schedule 1.01(c)
Unrestricted Subsidiaries   Schedule 2.19(b) Letters of Credit   Schedule 3.05
Existing Mortgage Collateral Properties   Schedule 5.09 Litigation   Schedule
5.14 ERISA Matters   Schedule 5.16 Restrictions on Subsidiaries   Schedule 5.18
Environmental Matters   Schedule 5.20 Trademark Disputes   Schedule 6.02(a)
Additional Disclosed Litigation   Schedule 6.17 Additional Mortgaged Properties
  Schedule 7.02(b) Existing Debt   Schedule 7.09(a) Prepayable Debt   Schedule
9.01 Addresses for Notices


EXHIBITS


  Exhibit A. Form of Guarantee and Collateral Agreement   Exhibit B. Form of
Collateral Agency Agreement   Exhibit C. List of Commitment Percentages  
Exhibit D. List of Subsidiaries   Exhibit E. Form of Operating Bank Guaranty  
Exhibit F. [Reserved]   Exhibit G. [Reserved]   Exhibit H. Form of Revolving
Note   Exhibit I. Form of Term Note   Exhibit J-1. Form of Opinions of
Borrower’s Special Counsel   Exhibit J-2. Form of Opinion of Borrower’s Special
Counsel   Exhibit K. Form of Opinion of General Counsel   Exhibit L. [Reserved]
  Exhibit M. Form of Assignment and Acceptance   Exhibit N. Form of
Subordination Agreement


-v-




--------------------------------------------------------------------------------


CREDIT AGREEMENT


           This Credit Agreement, dated as of November 18, 1997, as amended and
restated as of October 14, 2004 (the “Credit Agreement”), among BALLY TOTAL
FITNESS HOLDING CORPORATION, a Delaware corporation (“Borrower”), the banks and
other financial institutions named on the signature pages of this Agreement
(collectively, “Lenders” and individually, a “Lender”), JPMORGAN CHASE BANK, as
agent for Lenders (in such capacity, “Agent”), DEUTSCHE BANK SECURITIES INC., as
syndication agent (in such capacity, the “Syndication Agent”), and LASALLE BANK
NATIONAL ASSOCIATION, as documentation agent (in such capacity, the
“Documentation Agent”), is entered into with respect to the following:

           1.   The Borrower, certain of the Lenders, certain other lenders and
the Agent are parties to the Credit Agreement dated as of November 18, 1997, as
amended and restated as of November 10, 1999, as further amended and restated as
of December 21, 2001, as further amended and restated as of July 2, 2003, as
amended (as further amended, modified or supplemented from time to time, the
“Existing Credit Agreement”).

           2.   The Borrower has requested that the Existing Credit Agreement be
amended and restated (a) to provide for a five-year senior secured term loan
facility under this Agreement in an aggregate principal amount of $175,000,000
(the “Term Loan Facility”) in order, first, to repay and refinance in full all
obligations of the Borrower and its Subsidiaries under the Receivables Program
(as defined in the Existing Credit Agreement), second, to repay certain
indebtedness under the Existing Credit Agreement, and, third, for general
corporate and working capital purposes, (b) to amend certain covenants and (c)
otherwise to amend the Existing Credit Agreement and restate it in its entirety
as more fully set forth herein

           3.   Certain parties to the Existing Credit Agreement and the other
Credit Parties (as herein defined) desire to continue in full force and effect
all of the indebtedness, guarantees, liens and security interests created under
the Existing Credit Agreement and all guarantee and collateral documents
delivered in connection therewith under this Agreement and the Credit Documents.

           4.   The Lenders and the Agent are willing to so amend and restate
the Existing Credit Agreement, and the Lenders not now parties to the Existing
Credit Agreement are willing to become parties hereto, but only on the terms and
subject to the conditions set forth herein;

           In consideration of the premises and other valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree that on the Closing Date (as hereinafter defined) the Existing
Credit Agreement shall be amended and restated in its entirety as follows:


 




--------------------------------------------------------------------------------


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMINOLOGY


           1.01   Certain Definitions. In addition to the terms defined
elsewhere in this Agreement, the following terms have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

             “Advance” means a Revolving Advance or a Term Advance.


             “Affiliate” of any Person means any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such Person.


             “After Acquired Owned Property” has the meaning set forth in
Section 7.03(b).


             “Agreement” shall mean the Existing Credit Agreement, as amended
and restated by this Agreement, as the same may be amended, supplemented or
otherwise modified from time to time.


             “Applicable Margin” (a) means, at any time, with respect to
Revolving Advances and Letter of Credit fees, the rate per annum based on the
Total Leverage Ratio of the Borrower, set forth in the following matrix which
shall apply to each Type of Revolving Advance and the Letter of Credit fee
payable pursuant to Section 2.14(a)(i), as applicable:



            |=====================================================================|
            |  Total Leverage    |  Eurodollar   | Reference Rate  |  Letter of   |
            |       Ratio        |    Margin     |     Margin      | Credit Rate  |
            |--------------------|---------------|----------------- --------------|
            |     x > 5.25       |      4.00%    |      3.00%      |      3.00%   |
            |--------------------|---------------|----------------- --------------|
            |  3.75 < x < 5.25   |      3.75%    |      2.75%      |      2.75%   |
            |--------------------|---------------|----------------- --------------|
            |  2.75 < x < 3.75   |      3.50%    |      2.50%      |      2.50%   |
            |--------------------|---------------|----------------- --------------|
            |     x < 2.75       |      3.25%    |      2.25%      |      2.25%   |
            |=====================================================================|


             Changes in the Applicable Margin resulting from changes in the
Total Leverage Ratio shall become effective on the date (the “Adjustment Date”)
on which financial statements are delivered to the Lenders pursuant to Section
6.03 (but in any event not later than the 50th day after the end of each of the
first three quarterly periods of each fiscal year or the 105th day after the end
of each fiscal year, as the case may be) and shall remain in effect until the
next change to be effected pursuant to this paragraph. Each determination of the
Total Leverage Ratio pursuant to this definition shall be made with respect to
the period of four consecutive fiscal quarters of the Borrower ending at the end
of the period covered by the relevant financial statements. For the period from
the Closing Date to the date financial statements are delivered pursuant to
Section 6.03(b) with respect to the fiscal quarter ending September 30, 2004,
the Total Leverage Ratio shall be presumed to be greater than or equal to 5.25
to 1 for purposes of this definition; and


2




--------------------------------------------------------------------------------


             (b) means at any time (i) with respect to Term Advances which are
Eurodollar Advances, 4.75% and (ii) with respect to Term Advances which are
Reference Rate Advances, 3.75%.


             “Approved Fund” means any Person (other than a natural person) that
is engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.


             “Banking Day” means a day other than Saturday or Sunday on which
(i) banks are open for business in New York City and (ii) for any calculation,
determination or other matter with respect to Eurodollar Rate Advances, dealings
in foreign currencies and exchange between banks may be carried on in London,
England.


             “Borrowing Date” means, with respect to each Advance, the date such
Advance is made.


             “BTFC” means Bally Total Fitness Corporation, a Delaware
corporation (formerly named Health & Tennis Corporation of America).


             “Capital Expenditures” for any period means, with respect to the
Borrower and its Subsidiaries, the amount identified on the Borrower’s
Consolidated Statement of Cash Flows (adjusted to remove expenditures of
Unrestricted Subsidiaries) on the line titled “Cash Used in Investing
Activities” for such period. Notwithstanding the foregoing, Capital
Expenditures, regardless of how reported in the Borrower’s Consolidated
Statement of Cash Flows, shall not include expenditures funded by proceeds from
the issuance of Capital Stock if such Capital Stock is issued within 90 days
before or after the making of such expenditures.


             “Capitalized Lease” means any lease which is or should be, in
accordance with GAAP, capitalized on the balance sheet of the lessee.


             “Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents (however designated) of such Person’s
capital stock or other equity interests whether now outstanding or issued after
the Closing Date.


             “Cash Equivalents” means (i) securities issued or directly and
fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than 12 months from the date of acquisition, (ii) Dollar denominated time
deposits, certificates of deposit and bankers acceptances of any Lender or any
bank whose short-term commercial paper rating from Standard & Poor’s Ratings
Group, a division of McGraw-Hill (“S&P”), is at least A-1 or the equivalent
thereof or from Moody’s Investors Service, Inc. (“Moody’s”) is at least P-1 or
the equivalent thereof (any such Lender, an “Approved Lender”), with maturities
of not more than 12 months from the date of acquisition, (iii) repurchase
obligations with a term of not more than seven days for underlying securities of
the type described in clause


3




--------------------------------------------------------------------------------


  (i) entered into with an Approved Lender, (iv) commercial paper issued by, or
guaranteed by, any Approved Lender or by the parent company of any Approved
Lender or commercial paper issued by, or guaranteed by, any industrial or
financial company with a short-term commercial paper rating of at least A-1 or
the equivalent thereof by S&P or at least P-1 or the equivalent thereof by
Moody’s, or issued by, or guaranteed by, any industrial company with a long term
unsecured debt rating of at least A or A2, or the equivalent of each thereof,
from S&P or Moody’s, respectively, and in each case maturing within 12 months
after the date of acquisition and (v) any fund or funds making substantially all
of their investments in investments of the type described in clauses (i) through
(iv) above.


             “Change of Control Event” means, without limitation, (a) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof), of shares representing more than 30% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
the Borrower; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither (i)
nominated by the board of directors of the Borrower nor (ii) appointed by
directors so nominated; (c) the acquisition of direct or indirect Control of the
Borrower by any Person or group; or (d) a “change of control” (however
denominated) shall occur with respect to any Subordinated Debt or the Senior
Unsecured Notes.


             “Closing Date” means the date on which all of the conditions in
Section 4.01 are satisfied.


             “Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute.


             “Collateral” means all real, personal and mixed property and
interests in property and proceeds thereof now owned or hereafter acquired by
Borrower or any Guarantor and their respective Subsidiaries in or upon which a
security interest, pledge, lien or mortgage is, or is purported to be, granted
to the Lenders or the Collateral Agent pursuant to the Collateral Documents for
the benefit of the Secured Creditors whether under this Agreement or under any
other documents, instruments or writings executed by any such Persons in
connection with Advances or other credit extensions made hereunder and delivered
to the Collateral Agent or the Lenders.


             “Collateral Agency Agreement” means the Collateral Agency Agreement
between the Collateral Agent and the Agent in the form of Exhibit B hereto, as
amended, supplemented or otherwise modified.


             “Collateral Agent” means JPMorgan Chase Bank or any successor agent
thereto acting as Collateral Agent for the Secured Creditors pursuant to the
Collateral Agency Agreement.


4




--------------------------------------------------------------------------------


             “Collateral Documents” means, collectively, (i) the Guarantee and
Collateral Agreement, the Collateral Agency Agreement, the Mortgages, the
Mortgage Amendments, the Operating Bank Guaranty and all other security
agreements, mortgages, deeds of trust, patent and trademark assignments,
certificates of title, lease assignments, guarantees and other agreements
between Borrower or any Guarantor and their respective Subsidiaries and any of
the Lenders or the Collateral Agent for the benefit of the Lenders or the
Secured Creditors, now or hereafter delivered to any of the Secured Creditors or
the Collateral Agent pursuant to or in connection with the transactions
contemplated hereby, and all financing statements (or comparable documents) now
or hereafter filed in accordance with the Uniform Commercial Code (or comparable
law) against Borrower or any Guarantor or any Subsidiaries in favor of any of
the Lenders or the Collateral Agent for the benefit of the Lenders or the
Secured Creditors and (ii) any amendments, supplements, modifications, renewals,
replacements, consolidations, substitutions and extensions of any of the
foregoing.


             “Commitment” means, as to any Lender, such Lender’s Revolving
Credit Commitment, L/C Commitment and Term Loan Commitment; collectively, as to
all the Lenders, the “Commitments”.


             “Commitment Percentage” means, as to each Lender, its Revolving
Credit Commitment Percentage or Term Loan Commitment Percentage, as applicable.


             “Commitment Reductions” shall mean the amount of the permanent
reductions of the Revolving Credit Commitment Amount resulting from the
application of Section 2.11 or any other provision contained herein.


             “Conduit Lender” means any special purpose corporation organized
and administered by any Lender for the purpose of making Advances otherwise
required to be made by such Lender and designated by such Lender in a written
instrument; provided, that the designation by any Lender of a Conduit Lender
shall not relieve the designating Lender of any of its obligations to make an
Advance under this Agreement if, for any reason, its Conduit Lender fails to
make such Advance, and the designating Lender (and not the Conduit Lender) shall
have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender
and itself, and provided, further, that no Conduit Lender shall (a) be entitled
to receive any greater amount pursuant to Section 2.16, 2.17, 2.18 or 9.06 than
the designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Commitment.


             “Consolidated”or “consolidated” means (i) when used herein with
reference to financial statements, ratios, assets, liabilities, operating
accounts or operations of Borrower and its Subsidiaries, that any calculations
have been made by combining the assets and liabilities of Borrower and its
Subsidiaries after eliminating all intercompany items; and (ii) when used herein
with reference to a Subsidiary, a Subsidiary the financial statements of which
have been presented together with those of Borrower.


5




--------------------------------------------------------------------------------


             “Consolidated Adjusted EBITDA” means GAAP EBITDA of the Borrower
and its Subsidiaries, calculated on a trailing 12-month basis in accordance with
GAAP as in effect from time to time, adding back (to the extent deducted in
calculating GAAP EBITDA) for all New Clubs, in the aggregate, the actual GAAP
EBITDA loss incurred by such New Clubs during a trailing 12-month period ending
on the date of determination (the “New Clubs Adjustment”), provided that such
New Clubs Adjustment may not exceed $3,000,000 during any such twelve (12) month
period. For purposes of calculating the Total Leverage Ratio and Senior Secured
Leverage Ratio, if the Borrower or any Subsidiary has acquired any Person, line
of business or health and fitness club within any applicable trailing 12-month
period, Consolidated Adjusted EBITDA for such period shall be calculated on a
pro forma basis (and adjusted for cost savings realizable within six months of
such acquisitions) as if such acquisition occurred on the first day of such
period, as set forth in a certificate of a duly authorized financial officer of
the Borrower.


             “Consolidated Interest Expense” means, for any period, the
aggregate amount of interest that, in accordance with GAAP, would be set forth
opposite the caption “interest expense” or any like caption on a consolidated
income statement of the Borrower and its Subsidiaries (including, but not
limited to, imputed interest on Capitalized Leases, all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing, the net costs associated with hedging obligations,
amortization of other financing fees and expenses, the interest portion of any
deferred payment obligation, amortization of discount or premium, if any, and
all other non-cash interest expense (other than previously capitalized interest
amortized to cost of sales)) plus, without duplication, all interest accrued or
paid by the Borrower or any of its Subsidiaries under any Guaranty of Debt
(including a Guaranty of principal, interest or any combination thereof) of any
Person for such period, in each case determined on a consolidated basis in
accordance with GAAP.


             “Consolidated Net Income” of the Borrower means, for any period,
the consolidated net income (or loss) of the Borrower and its Subsidiaries for
such period as determined in accordance with GAAP, adjusted, to the extent
included in calculating such net income (or loss), by excluding (i) all
extraordinary gains or losses (less all fees and expenses relating thereto),
(ii) the portion of net income (or loss) of the Borrower and its Subsidiaries
allocable to minority interests in unconsolidated Persons to the extent that
cash dividends or distributions have not actually been received by the Borrower
or one of its Subsidiaries, (iii) net income (or loss) of any Person combined
with the Borrower or any of its subsidiaries on a “pooling of interests” basis
attributable to any period prior to the date of combination, (iv) any gain or
loss, net of taxes, realized upon the termination of any Plan, (v) any gains or
losses (less all fees and expenses relating thereto) in respect of dispositions
of assets other than in the ordinary course of business, and (vi) the net income
of any Subsidiary to the extent that the declaration of the dividends or similar
distributions by that Subsidiary of that income is not at the time permitted,
directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulations applicable to that Subsidiary or its stockholders.


6




--------------------------------------------------------------------------------


             “Consolidated Total Debt” means for the Borrower for any period,
the sum (without duplication) of (i) all indebtedness of the Borrower and its
Subsidiaries for borrowed money, including, without limitation, reimbursement
obligations with respect to letters of credit, whether or not matured or whether
or not such letters of credit have been drawn (excluding reimbursement
obligations to the extent that any letter of credit has been cash collateralized
on terms satisfactory to the issuer of such letter of credit), (ii) indebtedness
under Receivables Financing Transactions, whether or not constituting Debt or
indebtedness under GAAP, (iii) all obligations of the Borrower and its
Subsidiaries with respect to Capitalized Leases determined in accordance with
GAAP, (iv) all Guaranties (without duplication of any amount of Debt included in
another clause of this definition) made by the Borrower and its Subsidiaries,
(v) all obligations of the Borrower and its Subsidiaries representing the
deferred purchase price of real or personal property or of services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), and (vi) all indebtedness
arising under any Interest Expense Hedging Arrangement of the Borrower and its
Subsidiaries (excluding to the extent otherwise included in (i) up to
$25,000,000 of Guaranties under the Credit Card Program Agreement but including
the amount of any matured payment obligation of the Borrower and its
Subsidiaries thereunder), in each case calculated on a consolidated basis.


             “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.


             “Credit Card Program Agreement” means the Credit Card Program
Agreement dated December 21, 1995 between the Borrower, Renaissance Bankcard
Services Inc. and Orchard Federal Savings Bank (or a substitute agreement with a
substitute provider), including the attachments thereto.


             “Credit” means the credit available to Borrower under Article II
hereof.


             “Credit Agreement” has the meaning assigned in the recitals hereto.


             “Credit Documents” means, collectively, this Agreement, the Notes
and the Collateral Documents.


             “Credit Parties” means the Borrower and each of its Subsidiaries
which is a party to a Credit Document.


             “Debt” means for any Person (i) all indebtedness of such Person for
borrowed money (including, without limitation, reimbursement and all other
obligations with respect to letters of credit, whether or not matured), (ii) all
obligations of such Person representing the deferred purchase price of real or
personal property or of services (other than current trade liabilities incurred
in the ordinary course of business and payable in accordance with customary
practices), (iii) the amount of all obligations of such Person under Capitalized
Leases determined in accordance with GAAP, (iv) all indebtedness


7




--------------------------------------------------------------------------------


  arising under any Interest Expense Hedging Arrangement, and (v) without
duplication of any amount of Debt included in clause (i), (ii), (iii) or (iv) of
this definition, all Guaranties made by such Person. Notwithstanding the
foregoing, “Debt” shall not include up to $25,000,000 of Guaranties under the
Credit Card Program Agreement but shall include the amount of any matured
payment obligation of the Borrower or its Subsidiaries thereunder.


             “Default” shall mean an event which with the giving of notice,
passage of time or both would constitute an Event of Default.


             “Demand Deposit Accounts” means (i) the demand deposit accounts
listed on Annex 1 to the Operating Bank Guaranty maintained by Borrower and/or
any of its Subsidiaries with the respective Revolving Lenders identified on such
Annex, and (ii) other demand deposit accounts established by Borrower or any of
its Subsidiaries on or after the date hereof which shall be promptly identified
by the Borrower in writing to Agent.


             “Designated Senior Indebtedness” means Designated Senior
Indebtedness of Borrower as defined in each of the 1997 Indenture and the 1998
Indenture.


             “Disclosure Letter” means the Disclosure Letter dated September 22,
2004 prepared by the Borrower for the Lenders and the Revolving Credit Lenders.


             “Dollars” and “$” mean United States dollars.


             “Domestic Subsidiary” means any Subsidiary of the Borrower
organized under the laws of any jurisdiction within the United States.


             “Early Termination Date” means April 15, 2007 if the Subordinated
Notes have not been repaid in full by that date pursuant to a Permitted
Subordinated Notes Refinancing.


             “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time, and any regulations promulgated thereunder.


             “ERISA Affiliate” means any corporation, trade or business that is,
along with Borrower, a member of a controlled group of corporations or a
controlled group of trades or businesses, as described in Section 414 of the
Code or Section 4001 of ERISA.


             “Eurocurrency Reserve Requirements” means, for any day as applied
to a Eurodollar Rate Advance, the aggregate (without duplication) of the rates
(expressed as a decimal) of reserve requirements in effect on such day
(including, without limitation, basic, supplemental, marginal and emergency
reserves under any regulations of the Board of Governors of the Federal Reserve
System or other governmental authority having jurisdiction with respect thereto)
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of such Board)
maintained by a member bank of such System.


8




--------------------------------------------------------------------------------


             “Eurodollar Base Rate”: with respect to each day during each
Interest Period pertaining to a Eurodollar Rate Advance, the rate per annum
determined on the basis of the rate for deposits in Dollars for a period equal
to such Interest Period commencing on the first day of such Interest Period
appearing on Page 3750 of the Dow Jones Markets screen as of 11:00 A.M., London
time, two Business Days prior to the beginning of such Interest Period. In the
event that such rate does not appear on Page 3750 of the Dow Jones Markets
screen (or otherwise on such screen), the “Eurodollar Base Rate” shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Agent or, in the absence
of such availability, by reference to the rate at which the Agent is offered
Dollar deposits at or about 11:00 A.M., New York City time, two Banking Days
prior to the beginning of such Interest Period in the interbank eurodollar
market where its eurodollar and foreign currency and exchange operations are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein.


             “Eurodollar Rate” means, with respect to each day during each
Interest Period pertaining to a Eurodollar Rate Advance, a rate per annum
determined for such day in accordance with the following formula (rounded upward
to the nearest 1/100th of 1%):


Eurodollar Base Rate

--------------------------------------------------------------------------------

1.00 - Eurocurrency Reserve Requirements


             “Eurodollar Rate Advances” means Advances the rate of interest
applicable to which is based upon the Eurodollar Rate.


             “Event of Default” means any event listed in Article VIII.


             “Excess Cash Flow”: for any fiscal year of the Borrower, shall mean
without duplication:


  (a)         “Cash provided by operating activities” as reported on the
Borrower’s Consolidated Statement of Cash Flows (adjusted to remove Unrestricted
Subsidiaries) as provided by the Borrower to the Lenders,


                 Plus:


  (b)         to the extent not included in “Cash provided by operating
activities”, net cash proceeds received by the Borrower or any of its
Subsidiaries from the sale, lease, assignment or other disposition of any asset
(excluding proceeds from the sale of common stock (or common stock equivalents)
of the Borrower) in such fiscal year;


                 Less:


  (c)         net proceeds from asset sales to the extent:


                 (i)        constituting Net Cash Proceeds or Reinvestment
Proceeds, or


9




--------------------------------------------------------------------------------


                 (ii)        derived from any disposition permitted by Section
7.08(a), (b) or the proviso to Section 7.08(d),


  (d)         dividends, distributions, and repayments on Investments to the
extent included in “Cash provided by operating activities”,


  (e)         the aggregate amount of Capital Expenditures actually paid by the
Borrower and its Subsidiaries in cash during such fiscal year (excluding the
principal amount of Debt incurred in connection with such expenditures and any
such expenditures financed with Reinvestment Proceeds),


  (f)         Investments to the extent not deducted in calculating “Cash
provided by operating activities” or as Capital Expenditures (including
Investments in Unrestricted Subsidiaries),


  (g)         debt issuance costs incurred in such fiscal year, and


  (h)         the aggregate amount of all regularly scheduled principal
payments, and any permanent prepayments of Debt (including the Term Advances and
Revolving Advances to the extent accompanying permanent reductions in the
Revolving Credit Commitment Amount) of the Borrower and its Subsidiaries in such
fiscal year.


             “Excess Cash Flow Application Date” has the meaning set forth in
Section 2.13(b).


             “Existing Credit Agreement” has the meaning set forth in the
recitals hereto.


             “Existing Mortgage Collateral Properties” has the meaning set forth
in Section 3.05.


             “Facility” means the collective reference to the Term Loan Facility
and the Revolving Credit Facility.


             “Fair Market Value” means, with respect to any asset or property,
the sale value that would be obtained in an arm’s-length transaction between an
informed and willing seller under no compulsion to sell and an informed and
willing buyer under no compulsion to buy.


             “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Banking Day, for the next preceding Banking Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Banking Day, the average of the quotations for such day on such
transactions received by the Agent from three (3) Federal funds brokers of
recognized standing selected by it.


10




--------------------------------------------------------------------------------


             “Finance Subsidiary” means (i) Funding Corp. and (ii) any wholly
owned special purpose Subsidiary created by the Borrower whose sole activity is
engaging in Receivables Financing Transactions.


             “Foreign Subsidiaries” means (x) Bally Matrix Fitness Centre Ltd.,
a corporation organized under the laws of Ontario, Canada, and (y) any other
Subsidiary of the Borrower organized under the laws of any jurisdiction outside
the United States of America, which is created or acquired in accordance with
the terms of this Agreement.


             “Franchise Program” means a program under which the Borrower or its
Subsidiaries grant franchises to third parties which require franchisees, among
other things, to pay fees to the Borrower and/or its Subsidiaries, make use of
certain collection and administrative services of the Borrower and its
Subsidiaries and contribute to a national advertising program and which entitle
the franchisees, among other things, to receive training from the Borrower and
its Subsidiaries, to have nonexclusive licenses to use on a limited basis
certain service marks, trademarks and trade names and other intellectual
property of or licensed to the Borrower and its Subsidiaries, and to sell
memberships to use facilities of the franchisee and the Borrower and its
Subsidiaries. A Franchise Program may include the conversion of certain
facilities owned by the Borrower or its Subsidiaries to franchised facilities,
so long as such conversions are consummated on terms and conditions permitted
under this Agreement.


             “Funding Corp.” means H&T Receivable Funding Corporation, a
Delaware corporation and a wholly-owned Subsidiary of BTFC.


             “GAAP” means either (i) “Historic GAAP” being the accounting
principles applied by the Borrower in the preparation of its audited financial
statements for its fiscal year ended December 31, 2003 as filed with the
Securities and Exchange Commission on March 30, 2004, (the Lenders being advised
that the Borrower is currently in discussions with its auditors and the SEC
regarding various accounting matters, as set forth in the second and third
paragraphs of the Disclosure Letter (it being understood that for purposes
hereof Historic GAAP shall not be affected by the resolution of the accounting
matters subject to such discussions) and (ii) upon conclusion of those
discussions and resolution of the accounting matters subject to such discussions
at the request of Borrower, “Prospective GAAP” shall mean generally accepted
accounting principles in the United States of America as in effect from time to
time, as modified to reflect such accounting resolution, and the Agent and the
Lenders agree to enter into and diligently pursue negotiations in order to amend
the financial covenants or terms in accordance with Section 10.06 hereof to the
extent necessary so as to equitably reflect such changes, with the desired
result that the criteria for evaluating Borrower’s financial condition and
results of operations shall be the same after such changes as if such changes
had not been made (the effective date of any such amendment, the “GAAP
Adjustment Date”). All financial statements required to be delivered pursuant to
Section 6.03 will be (a) prepared in accordance with Historic GAAP until the
date any Prospective GAAP is agreed upon, (b) on and after the date Prospective
GAAP is agreed upon and prior to the GAAP Adjustment Date shall be prepared in
accordance with both Historic GAAP and Prospective GAAP and (c) prepared in
accordance with Prospective GAAP thereafter.


11




--------------------------------------------------------------------------------


             “GAAP EBITDA” means with respect to the Borrower and its
Subsidiaries on a consolidated basis, without duplication, for any period of
determination, (i) Consolidated Net Income (loss), plus, to the extent deducted
in determining Consolidated Net Income (loss), (ii) provision for taxes, (iii)
Consolidated Interest Expense, (iv) depreciation and amortization, all
calculated in accordance with GAAP, (v) [Reserved], (vi) any non-cash charges
solely related to stock-based compensation; provided, that, to the extent any
non-cash expense under this clause (vi) subsequently requires any cash
disbursement, such disbursement expense will be subtracted from GAAP EBITDA in
the applicable period, (vii) [Reserved], (viii) a one-time non-cash charge of up
to $30,000,000 taken by the Borrower between July 2, 2003 and June 30, 2004 in
connection with the sale of receivables (it being agreed that if any such
non-cash charge shall subsequently become a cash charge, the amount of such cash
charge shall be deducted at such time in calculating GAAP EBITDA), (ix) the
cumulative non-cash charge resulting from a change in accounting principles, (x)
for any period that includes the Borrower’s fourth fiscal quarter in 2003, up to
$10,000,000 of charges related to non-recurring year end audit adjustments and
(xi) non-cash charges solely related to the matters set forth in the Disclosure
Letter.


             “Guarantee and Collateral Agreement” means the Guarantee and
Collateral Agreement in the form of Exhibit A hereto, as amended, supplemented
or otherwise modified from time to time.


             “Guarantors” means collectively, the Subsidiaries listed on Exhibit
D hereto (other than Unrestricted Subsidiaries, Foreign Subsidiaries, Lincoln
Indemnity Company and Finance Subsidiaries) and any other Subsidiary which
hereafter becomes a Guarantor pursuant to Section 3.04 (each individually a
“Guarantor”).


             “Guaranty” means, as applied to any Debt, (i) a guaranty (other
than by endorsement of negotiable instruments for collection in the ordinary
course of business), direct or indirect, in any manner, of any part or all of
such obligation and (ii) an agreement, direct or indirect, contingent or
otherwise, the practical effect of which is to assure in any way the payment or
performance (or payment of damages in the event of non-performance) of any part
or all of such obligation, including, without limiting the foregoing, the
payment of amounts drawn under letters of credit.


             “Hazardous Materials” means any (i) “hazardous substance” or “toxic
substances,” as those terms are defined by the Comprehensive Environmental
Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C. § 9601 et seq.
and the Hazardous Materials Transportation Act, 49 U.S.C. § 1802, all as amended
or hereafter amended; (ii) “hazardous waste”, as defined by the Resource
Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 6901 et seq., as amended or
hereafter amended; (iii) pollutant or contaminant or hazardous, dangerous or
toxic chemical, material, or substance within the meaning of any other
applicable federal, state or local law, regulation, ordinance, or requirement
(including consent decrees and administrative orders) relating to protection of
health, safety or the environment, as amended or hereafter amended; (iv) crude
oil or any fraction thereof which is liquid at standard conditions of
temperature and pressure (60 degrees Fahrenheit and 14.7 pounds per square inch
absolute); (v) any radioactive material, including any source, special nuclear
or by-product material as defined at 42


12




--------------------------------------------------------------------------------


  U.S.C. § 2011 et seq., as amended or hereafter amended; (vi) asbestos or
asbestos containing material (“ACM”) in any form or condition and (vii)
polychlorinated biphenyls (“PCBs”) or substances or compounds containing PCBs.


             “Historic GAAP” has the meaning assigned in the definition of
“GAAP”.


             “Hazardous Materials Claims” has the meaning ascribed to it in
Section 6.02(f).


             “Hazardous Materials Laws” means any federal, state or local
statute, regulation, ordinance or other legal requirement (including consent
decrees and administrative orders) relating to protection of health, safety or
environment, including but not limited to the Comprehensive Environmental
Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C. § 9601 et seq.;
the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 6901 et seq.;
the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Clean Water Act, 33 U.S.C. §
1251 et seq.; the Occupational Safety and Health Act (“OSHA”), 29 U.S.C. § 651
et seq.; the Toxic Substances Control Act (“TSCA”), 15 U.S.C. § 2601 et seq.;
any similar state or local laws; any regulations promulgated pursuant to any of
the foregoing; and all of the foregoing as amended or hereafter amended.


             “Intangible Asset” means any asset which is treated as an
intangible asset in conformity with GAAP, including, without limitation,
leasehold rights, franchise rights, non-compete agreements, goodwill,
unamortized debt discounts, patents, patent applications, trademarks, trade
names, copyrights and licenses.


             “Intellectual Property” has the meaning assigned to such term in
the Guarantee and Collateral Agreement.


             “Interest Expense Hedging Arrangement” means an interest rate swap,
cap or collar agreement or similar arrangement entered into with the intent of
protecting the Borrower or a Guarantor against fluctuations in interest rates or
the exchange of notional interest obligations, either generally or under
specific contingencies.


             “Interest Payment Date” means (a) as to any Reference Rate Advance,
the last Banking Day of each March, June, September and December, (b) as to any
Eurodollar Rate Advance having an Interest Period of three months or less, the
last day of such Interest Period, (c) as to any Eurodollar Rate Advance having
an Interest Period longer than three months, (i) each day which is three months,
or a whole multiple thereof, after the first day of such Interest Period and
(ii) the last day of such Interest Period and (d) as to any Advance, in addition
to any applicable dates under clauses (a), (b) and (c) above, the date of any
repayment or prepayment (except for any prepayment pursuant to Section 2.12 of
any Revolving Advance that is a Reference Rate Advance) made in respect thereof.


             “Interest Period” means with respect to any Eurodollar Rate
Advance:


             (a) initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurodollar Rate Advance and
ending one,


13




--------------------------------------------------------------------------------


  two, three or six months thereafter, as selected by the Borrower in its notice
of borrowing or notice of conversion, as the case may be, given with respect
thereto; and


             (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Rate Advance and ending
one, two, three or six months thereafter, as selected by the Borrower by
irrevocable notice to the Agent not less than three Banking Days prior to the
last day of the then current Interest Period with respect thereto;


  provided that, all of the foregoing provisions relating to Interest Periods
are subject to the following:


             (1) if any Interest Period pertaining to a Eurodollar Rate Advance
would otherwise end on a day that is not a Banking Day, such Interest Period
shall be extended to the next succeeding Banking Day unless the result of such
extension would be to carry such Interest Period into another calendar month in
which event such Interest Period shall end on the immediately preceding Banking
Day;


             (2) any Interest Period for any Revolving Advance that would
otherwise extend beyond the Revolving Credit Termination Date shall end on the
Revolving Credit Termination Date;


             (3) any Interest Period for any Term Advance that would otherwise
extend beyond the Term Loan Termination Date shall end on the Term Loan
Termination Date;


             (4) any Interest Period pertaining to a Eurodollar Rate Advance
that begins on the last Banking Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Banking Day of a calendar month; and


             (5) the Borrower shall select Interest Periods in such a way so
that no Eurodollar Rate Advances will be required to be repaid prior to the last
day of an Interest Period therefor.


             “Investment” means any direct or indirect loans, advances, capital
contributions or transfers of assets, and any direct or indirect purchases and
other acquisitions of, or a beneficial interest in, any capital stock or other
securities; provided, however, that the allocation of corporate overhead to
Foreign Subsidiaries shall not constitute an “Investment”. The amount of any
Investment not consisting of cash shall equal the Fair Market Value of such
Investment at the time it is made.


             “Issuing Lender” means JPMorgan Chase Bank and other Lenders having
Revolving Credit Commitments acceptable to the Agent and the Borrower.


             “JPMorgan Chase Bank” means JPMorgan Chase Bank, a New York banking
corporation.


14




--------------------------------------------------------------------------------


             “Lending Branch” means with respect to each Lender the branches or
offices specified on the signature pages hereto or such other of its branches or
offices as such Lender may from time to time designate in writing to Agent and
Borrower.


             “Lenders” shall have the meaning set forth in the recitals hereto;
provided, that unless the context otherwise requires, each reference herein to
the Lenders shall be deemed to include any Conduit Lender.


             “Letter of Credit” means any letter of credit issued by an Issuing
Lender pursuant to Section 2.19.


             “L/C Commitments” means the commitments of Lenders to issue or
participate in Letters of Credit and to make L/C Advances pursuant to Section
2.19 in the aggregate maximum amount specified in Section 2.19(a)(i), as such
amount may be reduced or terminated from time to time hereunder.


             “L/C Commitment Amount” means, at any time, the difference between
(i) the lesser of (a) the Revolving Credit Commitment Amount at such time and
(b) $30,000,000 and (ii) any L/C Commitment Reductions.


             “L/C Commitment Reductions” means the amount of the permanent
reductions of the L/C Commitment Amount resulting from the application of
Section 2.11 or any other provision contained herein.


             “Lien” means a mortgage, security interest, pledge, deed of trust,
encumbrance, lien, option, tax lien, mechanics’ lien, materialmen’s lien or
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code).


             “Majority Lenders” means at any time Lenders holding more than 51%
of the sum of (i) the aggregate unpaid principal amount of Term Loans then
outstanding and (ii) the Revolving Credit Commitments then in effect or, if the
Revolving Credit Commitments have been terminated, the Revolving Advances and
participating interests in Letters of Credit and unreimbursed drawings in
respect of Letters of Credit then outstanding.


             “Margin Regulations” means Regulations T, U and X of the Board of
Governors of the Federal Reserve System, as amended from time to time.


             “Material Adverse Effect” means a material adverse effect on (a)
the business, operations, property, condition (financial or otherwise) or
prospects of the Borrower and its Subsidiaries taken as whole, (b) the validity
or enforceability of (i) this Agreement, any of the Notes or any of the other
Credit Documents or (ii) the rights or remedies of the Agent and the Lenders
hereunder or thereunder or (c) the ability of the Borrower and its Subsidiaries
taken as a whole to perform their respective obligations under the Credit
Documents. The Lenders acknowledge that the events, developments and
circumstances expressly described in the Disclosure Letter and the consequences
thereof as reasonably


15




--------------------------------------------------------------------------------


  foreseeable by the Agent and the Syndication Agent on the Closing Date do not
constitute a Material Adverse Effect.


             “Membership Receivables” means all right, title and interest of the
Borrower and its Domestic Subsidiaries in payment obligations (however
characterized), including accounts and receivables, owed to or owned by the
Borrower and its Domestic Subsidiaries in connection with membership in and the
right to use the facilities at, and obtain products and services from, one or
more fitness centers and health clubs owned or operated by the Borrower and its
Subsidiaries, including, without limitation, (a) the right to payment of amounts
in respect of the membership fee (including any sales tax thereon) and finance
charges relating thereto under an agreement made by the Borrower or any Domestic
Subsidiary of the Borrower, in the form of a written retail installment sale
contract, for membership in and the right to use facilities at, and obtain
products and services from, the Borrower and its Domestic Subsidiaries or one or
more health clubs owned or operated by the Borrower or any Domestic Subsidiary
of the Borrower, (b) all amounts paid from time to time in connection with the
foregoing, including pursuant to such written retail installment sale contract
in respect of monthly dues, nsf fees, late payment fees, cancellation fees for
relocation cancellations, transfer fees to transfer a membership, lost
membership card replacement fees, or other payments and proceeds thereof.


             “Mortgage Amendment” means each of the Amendments to Mortgages in
the form requested by the Agent, to be executed by the Borrower or the various
Guarantors in order to continue for the benefit of the Collateral Agent, on
behalf of the Secured Creditors, the Liens created by the Mortgages delivered
under the Existing Credit Agreement.


             “Mortgages” means all fee mortgages, leasehold mortgages,
assignments of leases, mortgage deeds, deeds of trust, deeds to secure debt,
security agreements, and other similar instruments, executed or to be executed
by the Borrower or the various Guarantors (i) which provide the Collateral
Agent, for the benefit of the Secured Creditors, a Lien on or other interest in
Existing Mortgage Collateral Properties and (ii) pursuant to Section 3.05(b) or
(c), as amended, restated, modified, extended or supplemented from time to time.


             “Multiemployer Plan” has the meaning ascribed to it in Section
3(37) of ERISA.


             “Net Cash Proceeds” means (a) in connection with any issuance or
incurrence of Prepayment Debt, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith and (b) in connection with the sale,
lease, assignment or other disposition of any asset (other than sales by the
Borrower or a Subsidiary of the Borrower of common stock (or common stock
equivalents) of the Borrower), cash proceeds (including any cash received by way
of deferred payments, purchase price adjustments or otherwise, but only as and
when so received) received by the Borrower or any of its Subsidiaries from the
sale, lease, assignment or other disposition (but excluding any such disposition
permitted


16




--------------------------------------------------------------------------------


  by Sections 7.08(a), (c), (e) or (f) or the proviso to Section 7.08(d), and
excluding any such proceeds to the extent they constitute Reinvestment Proceeds)
of any asset or property of such Person or any insurance or condemnation awards
net of (i) the reasonable and customary costs directly incurred in connection
with such transaction, (ii) taxes actually paid or in good faith estimated to be
payable as a result thereof and (iii) amounts applied to the repayment of other
Debt secured by a Permitted Lien on the asset disposed of. If in determining
“Net Cash Proceeds”, amounts are deducted for estimated taxes payable, and such
amounts are not actually paid when due by the Borrower in cash in accordance
with all applicable laws, then such deducted amounts shall constitute “Net Cash
Proceeds”. Cash proceeds from the sale of written-off receivables to a
collection agency or similar organization pursuant to Section 7.08(g) shall not
constitute “Net Cash Proceeds”, and cash received by the Borrower or its
Subsidiaries related to membership contracts receivables originated for the
account of franchisees or other third parties (and not constituting assets of
the Borrower or its Subsidiaries) shall not constitute “Net Cash Proceeds”.


             “New Clubs” means, with respect to any date, the collective
reference to each health and fitness club (i) owned and operated by the Borrower
or any Subsidiary and (ii) opened within 18-months prior to such date.


             “New Ventures” means the collective reference to each Person (other
than Subsidiaries and Unrestricted Subsidiaries) in which the Borrower or any
Subsidiary makes its initial Investment after the date hereof.


             “1998 Indenture” means that certain Indenture dated as of December
16, 1998 between Borrower and U.S. Bank National Association, as trustee (and
any successor trustee thereto) relating to the 1998 Subordinated Notes.


             “1998 Subordinated Notes” has the meaning ascribed to it in the
definition of Subordinated Debt.


             “1997 Indenture” means that certain Indenture, dated as of October
7, 1997, between Borrower and First Trust National Association, as trustee (and
any successor trustee thereto) relating to the 1997 Subordinated Notes.


             “1997 Subordinated Notes” has the meaning ascribed to it in the
definition of Subordinated Debt.


             “Notes” means the collective reference to the Revolving Notes and
the Term Notes.


             “Obligations” means all loans, advances, debts, liabilities,
obligations, covenants and duties owing to Agent, the Collateral Agent, any
Lender (or in the case of any Interest Expense Hedging Arrangement referred to
below, any Affiliate of the Lender), any Issuing Lender or any of them or any of
their respective successors and assigns, of any kind or nature, present or
future, arising under this Agreement or under the Notes or under any Collateral
Document or under any Interest Expense Hedging Agreement with any Lender (or any
Affiliate of any Lender), whether or not for the payment of money,


17




--------------------------------------------------------------------------------


  whether arising by reason of an extension of credit, opening or amendment of a
letter of credit (or payment of any draft drawn thereunder), loan, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term includes, without
limitation, all interest (whether or not such interest would be an allowed claim
in a bankruptcy or similar proceeding against the Borrower or any Guarantor),
charges, expenses, fees, reasonable attorneys’ fees and disbursements and
paralegals’ fees, and any other sums chargeable to Borrower or any Guarantor
under this Agreement or any other Collateral Document.


             “Operating Bank Guaranty” means the Guaranty Agreement in the form
of Exhibit E hereto, as amended, supplemented or otherwise modified, pursuant to
which each of the Guarantors shall guaranty the payment of the Operating Bank
Obligations to the extent set forth therein.


             “Operating Bank Obligations” means, collectively at any time, up to
Ten Million Dollars ($10,000,000) in the aggregate (including, without
limitation, principal, interest, fees, costs and expenses) of the obligations of
Borrower and/or any of its Subsidiaries to one or more of the Operating Banks
(including, without limitation, JPMorgan Chase Bank in its individual capacity)
at such time under or by reason of any customary banking deposit or disbursement
transaction or service performed for Borrower or any of its Subsidiaries in
connection with the Demand Deposit Accounts.


             “Operating Banks” means the Lenders listed on Annex 1 to the
Operating Bank Guaranty and other Lenders at which Borrower or any of its
Subsidiaries may from time to time establish Demand Deposit Accounts.


             “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.


             “Permitted Leasehold Liens” means liens on leasehold interests and
leasehold improvements of the types permitted by clauses (i), (ii), (iii), (iv)
(to the extent such lien permitted by clause (iv) is on property acquired after
the Closing Date), (vi) or (vii) of the definition of “Permitted Liens”.


             “Permitted Liens” means any one or more of the following:


             (i)   Liens for taxes, assessments, governmental charges or levies
either not yet delinquent (or, if delinquent, in an aggregate amount not in
excess of $500,000) or the validity of which is being contested in good faith in
an appropriate manner diligently pursued and as to which adequate reserves for
the unpaid amount shall have been set aside in conformity with GAAP;


             (ii)   Deposits or pledges to secure the payment of, or to secure
the Borrower’s obligations with respect to letters of credit that secure the
payment of, workers’ compensation, unemployment insurance or social security or
other retirement benefits or obligations (exclusive of liens arising under
ERISA), or to secure the performance of bids, trade contracts, leases, public or
statutory


18




--------------------------------------------------------------------------------


  obligations, surety or appeal bonds and other obligations of a like nature
incurred in the ordinary course of business;


             (iii)   Materialmen’s, mechanics’, landlords’, workmen’s,
repairmen’s, employees’ or other like liens arising in the ordinary course of
business to secure obligations not yet delinquent or being contested in good
faith and as to which adequate reserves for the unpaid amount shall have been
set aside in conformity with GAAP or as to which adequate bonds shall have been
obtained;


             (iv)   Purchase money liens, purchase money security interests,
mortgages or title retention arrangements upon or in any property (real or
personal) acquired or held by Borrower or its Subsidiaries in the ordinary
course of business to secure Debt (including, without limitation, Capitalized
Leases) permitted hereunder (provided that the security agreement or conditional
sales or other title retention contract pursuant to which the Lien on such
property is created shall be entered into within 180 days (except as otherwise
permitted by Section 7.03(b)) after the purchase or substantial completion of
the construction of such property) and incurred solely for the purpose of
financing the acquisition of such property or improvements upon such property,
or renewals, extensions or refinancing thereof; provided, that any renewal,
extension or refinancing thereof shall not consist of any capitalization of
interest on the original Debt and such Liens do not extend to any property of
Borrower or any Subsidiary other than the property acquired or financed with the
original purchase money Debt;


             (v)   Other Liens, so long as the aggregate amount of all such
other Liens does not exceed at any time an aggregate amount of Two Million
Dollars ($2,000,000);


             (vi)   Other non-monetary Liens which do not have a material
adverse effect on the value or use of the property subject to such Liens
(including licenses, sublicenses, leases and subleases in the ordinary course of
business consistent with past practices);


             (vii)   Precautionary UCC filings executed by Borrower or any
Subsidiary, as lessee, in the ordinary course of business, on equipment,
leasehold improvements and furnishings;


             (viii)   Liens under the Collateral Documents;


             (ix)   Liens related to credit card processing agreements, so long
as the aggregate amount of such Liens does not exceed at any time an aggregate
amount of Five Million Dollars ($5,000,000);


             (x)   Other existing Liens listed on Schedule 1.01 (as updated
pursuant to Section 6.17);


             (xi)   Liens created after the Closing Date securing Debt of the
Borrower or any Subsidiary of the type described in clause (iii) of the
definition of “Debt”, the


19




--------------------------------------------------------------------------------


  incurrence of which Debt is in the ordinary course of business of the Borrower
or such Subsidiary, and any renewals, extensions or refinancings of such Debt
permitted hereunder that do not consist of any capitalization of interest on the
original Debt, provided that such Liens shall not extend to or encumber any
property other than the property financed by such Debt;


             (xii)   [Reserved];


             (xiii)   [Reserved];


             (xiv)   in addition to Liens permitted under clause (iv) above,
Liens on the capital stock and assets of a Subsidiary acquired after the Closing
Date so long as (a) such Liens do not cover or extend to any other stock or
assets of the Borrower and its Subsidiaries and (b) the only obligations secured
by such Liens are (1) purchase money seller Debt incurred to finance the
acquisition of such stock or assets and existing Debt which was not created in
contemplation of such acquisition and is secured by a pledge of such stock and
may also be secured by a pledge of such assets (such existing Debt, “Assumed
Debt”), incurred or assumed in connection with an acquisition permitted by
Section 7.01(e) in an aggregate amount not to exceed $20,000,000 at any time
outstanding, and (2) existing Debt assumed in connection with an acquisition
permitted by Section 7.01(e) which was not created in contemplation of such
acquisition and is secured by a pledge of such assets (but not a pledge of such
stock).


             “Permitted Real Estate Financing Transactions” has the meaning
assigned in Section 7.03(b).


             “Permitted Subordinated Notes Refinancing” means the repayment in
full of the Subordinated Notes from the proceeds of common equity of the
Borrower or of other Subordinated Debt of the Borrower requiring no principal
payments on or prior to October 31, 2010, which, in each case, is issued
contemporaneously with the repayment of the Subordinated Notes and, in the case
of an issuance of Subordinated Debt, (i) the terms of such Subordinated Debt are
at least as favorable to the Credit Parties and the Secured Parties as in the
1998 Indenture or (ii) such Subordinated Debt contains terms reasonably
satisfactory to the Majority Lenders.


             “Person” means an individual, a corporation, a partnership, limited
liability company, a joint venture, an association, a trust or any other entity
or organization, including a governmental or political subdivision or an agent
or instrumentality thereof.


             “Plan” means, at any date, any employee pension benefit plan (as
defined in Section 3(2) of ERISA) which is subject to Title IV of ERISA (other
than a Multiemployer Plan) and to which Borrower or any ERISA Affiliate may have
any liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.


20




--------------------------------------------------------------------------------


             “Prepayment Debt” means any Debt incurred pursuant to Section
7.02(l) after the Closing Date if and to the extent the Senior Secured Leverage
Ratio as of the last day of the last fiscal quarter ended immediately prior to
the date of issuance or incurrence, recomputed to give effect to the issuance or
incurrence of such Debt, would be greater than or equal to 0.25x less than the
maximum Senior Secured Leverage Ratio permitted to be outstanding on that day in
accordance with Section 6.15 (it being understood that only the portion of such
Debt which causes such ratio to exceed .25x less than the maximum ratio
permitted by Section 6.15 shall constitute Prepayment Debt). Notwithstanding the
foregoing, purchase money Debt incurred to finance the purchase of new property
or equipment of the Borrower and its Subsidiaries shall not constitute
Prepayment Debt.


             “Properties” means all real properties owned in fee by Borrower or
its Subsidiaries and all real properties in which Borrower or its Subsidiaries
hold a leasehold interest.


             “Prospective GAAP” has the meaning assigned in the definition of
“GAAP”.


             “Real Estate Financing Subsidiary” has the meaning assigned in
Section 7.03(b).


             “Receivables Financing Transaction” means any sale by BTFC or a
Domestic Subsidiary of Membership Receivables to a Finance Subsidiary intended
to be a true sale transaction and the corresponding sale or pledge of such
Membership Receivables (or an interest therein) by the Finance Subsidiary;
provided, however that (i) the terms, conditions and structure (including the
legal and organizational structure of the Finance Subsidiary and the
restrictions imposed on its activities) of and the documentation incidental to
any such transactions must be reasonably acceptable to the Agent, (ii) the
Borrower and its Subsidiaries provide no credit support (other than customary
limited recourse based upon the collectibility of the Membership Receivables) or
collateral (other than the Membership Receivables so sold), and (iii) the
documents governing any such transactions do not contain any cross-defaults or
cross-acceleration to Debt of the Borrower and its Subsidiaries. The Borrower
shall deliver a certificate to the Agent concurrently with the effectiveness of
any Receivables Financing Transaction certifying that such Receivables Financing
Transaction complies with the requirements of this Agreement.


             “Reference Rate” means, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Base CD Rate in effect on such day
plus 1% and (c) the Federal Funds Effective Rate in effect on such day plus ½ of
1%. For purposes hereof: “Prime Rate” shall mean the rate of interest per annum
publicly announced from time to time by JPMorgan Chase Bank as its prime rate
(the Prime Rate not being intended to be the lowest rate of interest charged by
the JPMorgan Chase Bank in connection with extensions of credit to debtors) in
effect at its principal office in New York City (each change in the Prime Rate
to be effective on the date such change is publicly announced); “Base CD Rate”
shall mean the sum of (a) the product of (i) the Three-Month Secondary CD Rate
and (ii) a fraction, the numerator of which is one and the denominator of which


21




--------------------------------------------------------------------------------


  is one minus the C/D Reserve Percentage and (b) the C/D Assessment Rate;
“Three-Month Secondary CD Rate” shall mean, for any day, the secondary market
rate for three-month certificates of deposit reported as being in effect on such
day (or, if such day shall not be a Business Day, the next preceding Business
Day) by the Board of Governors of the Federal Reserve System (the “Board”)
through the public information telephone line of the Federal Reserve Bank of New
York (which rate will, under the current practices of the Board, be published in
Federal Reserve Statistical Release H.15(519) during the week following such
day), or, if such rate shall not be so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 A.M., New York City time, on such day (or, if
such day shall not be a Business Day, on the next preceding Business Day) by the
Agent from three New York City negotiable certificate of deposit dealers of
recognized standing selected by it; “C/D Assessment Rate”: for any day as
applied to any Reference Rate Advance, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund maintained by
the Federal Deposit Insurance Corporation (the “FDIC”) classified as
well-capitalized and within supervisory subgroup “B” (or a comparable successor
assessment risk classification) within the meaning of 12 C.F.R. § 327.4 (or any
successor provision) to the FDIC (or any successor) for the FDIC’s (or such
successor’s) insuring time deposits at offices of such institution in the United
States; “C/D Reserve Percentage”: for any day as applied to any Reference Rate
Advance, that percentage (expressed as a decimal) which is in effect on such
day, as prescribed by the Board, for determining the maximum reserve requirement
for a Depositary Institution (as defined in Regulation D of the Board as in
effect from time to time) in respect of new non-personal time deposits in
Dollars having a maturity of 30 days or more; and “Federal Funds Effective Rate”
shall mean, for any day, the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for the day of such
transactions received by the Agent from three federal funds brokers of
recognized standing selected by it. If for any reason the Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Base CD Rate or the Federal Funds Effective Rate,
or both, for any reason, including the inability or failure of the Agent to
obtain sufficient quotations in accordance with the terms thereof, the Reference
Rate shall be determined without regard to clause (b) or (c), or both, of the
first sentence of this definition, as appropriate, until the circumstances
giving rise to such inability no longer exist. Any change in the Reference Rate
due to a change in the Prime Rate, the Three-Month Secondary CD Rate or the
Federal Funds Effective Rate shall be effective on the effective day of such
change in the Prime Rate, the Three-Month Secondary CD Rate or the Federal Funds
Effective Rate, respectively.


             “Reference Rate Advance” means an Advance the rate of interest
applicable to which is based upon the Reference Rate.


             “Register” has the meaning ascribed to it in Section 9.04(e).


22




--------------------------------------------------------------------------------


             “Reinvestment Proceeds” means, at any time, all net proceeds of
dispositions of assets (other than sales by the Borrower or a Subsidiary of the
Borrower of common stock (or common stock equivalents) of the Borrower) by
Borrower and its Subsidiaries (but excluding any such dispositions permitted by
Sections 7.08(a), (c), (e) or (f) or the proviso to Section 7.08(d)), to the
extent, without duplication, that (i) such net proceeds have not yet been
applied to the acquisition of properties and other assets that replace the
properties and assets that were the subject of such disposition or properties
and assets that will be used in the businesses of the Borrower or its
Subsidiaries existing on the Closing Date (or in businesses reasonably related
or complementary thereto) or to the prepayment of the Advances in accordance
with Section 2.13(a), and with respect to which less than 360 days has elapsed
since the disposition giving rise to such proceeds, or (ii) an amount equal to
or greater than such net proceeds has been applied to the acquisition of
properties and other assets that (as determined by the board of directors of the
Borrower) replace the properties and assets that were the subject of such
disposition or properties and assets that will be used in the businesses of the
Borrower or its Subsidiaries existing on the Closing Date (or in businesses
reasonably related or complementary thereto) within 180 days prior to the
disposition giving rise to such proceeds, provided that, to the extent that the
Borrower and its Subsidiaries receive in excess of $10,000,000 of Net Cash
Proceeds from dispositions (but excluding any such dispositions permitted by
Sections 7.08(a), (c), (e) or (f) or the proviso to Section 7.08(d)) in any
fiscal year of the Borrower, such excess shall not be Reinvestment Proceeds.


             “Reinvestment Proceeds Amount” means, at any time, the aggregate
amount of Reinvestment Proceeds at such time.


             “Reportable Event” shall be as defined in Section 4043 of ERISA.


             “Restricted Payment” means with respect to any Person (a) any
dividend or other distribution of assets, properties, cash, rights, obligations
or securities, direct or indirect, on account of any shares of any class of the
capital stock or other equity interests of such Person; or (b) any amount paid
in redemption, retirement, repurchase, direct or indirect, of (x) any shares of
any class of capital stock or other equity interests or (y) any warrants,
options or other rights to acquire any shares of any class of capital stock or
other equity interests of such Person.


             “Revolving Advance” means a borrowing under the Revolving Credit
pursuant to Section 2.01 or 2.19(e)(ii) hereof; collectively, the “Revolving
Advances”.


             “Revolving Credit” means the credit described in Section 2.01.


             “Revolving Credit Commitment” has the meaning ascribed to it in
Section 2.01(a) hereof.


             “Revolving Credit Commitment Amount” means $100, 000,000, less any
Revolving Credit Commitment Reductions; provided that the Borrower may request
that the Revolving Credit Commitment Amount be increased from time to time in an
aggregate amount not to exceed $25,000,000 as long as (i) any such increase (a


23




--------------------------------------------------------------------------------


  “Revolving Credit Commitment Amount Increase”) shall be in a minimum amount of
$5,000,000, (ii) no Default or Event of Default shall exist immediately
preceding or following any Revolving Credit Commitment Amount Increase, (iii)
any Revolving Credit Commitment Amount Increase shall be made available by
lenders (which may include Persons not theretofore Lenders under this
Agreement), and pursuant to technical procedures (such as non-pro rata funding
and fundings during Eurodollar interest periods), satisfactory to the Agent and
(iv) the Borrower and its Subsidiaries shall have taken such action, including
executing and delivering satisfactory amendments to the mortgages and providing
satisfactory title insurance, as the Agent may request in order to provide that
each such Revolving Credit Commitment Amount Increase and related Obligations
are secured by a perfected Lien on the Collateral having the priority existing
immediately prior to such increase. No Lender shall be required to provide any
Revolving Credit Commitment Amount Increase.


             “Revolving Credit Commitment Amount Increase” has the meaning
assigned in the definition of “Revolving Credit Commitment Amount”.


             “Revolving Credit Commitment Percentage” means, as to each Lender,
the percentage set forth opposite such Lender’s name under the column entitled
“Commitment Percentage” on Exhibit C hereto or, if such Lender shall have
acquired or disposed of any interest in the Revolving Credit pursuant to Section
9.04(a), on the applicable instrument of assignment, which is the percentage
equivalent of a fraction, the numerator of which is such Lender’s Revolving
Credit Commitment and the denominator of which is the Revolving Credit
Commitment Amount (or, if the Revolving Credit Commitments have been terminated,
the sum of its outstanding Revolving Advances, participating interests in
Letters of Credit and unreimbursed drawings in respect of Letters of Credit as a
percentage of the aggregate amount of outstanding Revolving Advances,
participating interests in Letters of Credit and unreimbursed drawings in
respect of Letters of Credit).


             “Revolving Credit Commitment Period” means the period from and
including the date of this Agreement to but excluding the Revolving Credit
Termination Date.


             “Revolving Credit Commitment Reductions” means the amount of the
permanent reductions of the Revolving Credit Commitment Amount resulting from
the application of Sections 2.11 or any other provision contained herein.


             “Revolving Credit Termination Date” means the earliest to occur of:


             (a) the date the Revolving Credit Commitment Amount is terminated
by the Borrower pursuant to Section 2.11 or is otherwise terminated or reduced
to zero pursuant to the terms of this Agreement, provided that all amounts
payable under this Agreement in respect of the Revolving Credit and the
Revolving Notes are fully repaid on or prior to such date,


             (b) the date the Revolving Credit hereunder is terminated or
accelerated pursuant to Article VIII,


24




--------------------------------------------------------------------------------


             (c) June 30, 2008, and


             (d) the Early Termination Date.


             “Revolving Note” means the master promissory note of Borrower
payable to the order of a Lender in substantially the form of Exhibit H hereto;
and “Revolving Notes” means all of such Notes.


             “SEC” means the Securities and Exchange Commission, as from time
constituted, created under the Securities Exchange Act of 1934, as amended from
time to time, or any successor thereto.


             “Secured Creditors” means, collectively, JPMorgan Chase Bank and
the Operating Banks in their separate financial arrangements with the Borrower,
and the Agent, the Collateral Agent, the Lenders and the Issuing Lenders (and
any Affiliate of any such Lender party to an Interest Expense Hedging
Arrangement), each in connection with the Secured Obligations.


             “Secured Obligations” means, collectively, the Obligations and the
Operating Bank Obligations.


             “Senior Indebtedness” means Senior Indebtedness of the Borrower as
defined in each of the 1997 Indenture and the 1998 Indenture.


             “Senior Unsecured Notes” means the Borrower’s 10.5% Senior Notes
due 2011, issued under and pursuant to the Senior Unsecured Notes Indenture


             “Senior Unsecured Notes Indenture” means that certain Indenture
dated as of July 2, 2003 among the Borrower, the Subsidiaries party thereto and
U.S. Bank National Association, as trustee (and any successor trustee thereto)
relating to the Senior Unsecured Notes.


             “Senior Secured Leverage Ratio” means at any time the ratio of (i)
Consolidated Total Debt less the aggregate principal amount of (x) Subordinated
Debt and (y) Senior Unsecured Notes at such time to (ii) Consolidated Adjusted
EBITDA for the period of four consecutive fiscal quarters of the Borrower most
recently ended.


             “Subordinated Debt” means (a) Borrower’s 9-7/8% Senior Subordinated
Notes due 2007, issued under and pursuant to the 1997 Indenture (“1997
Subordinated Notes”), (b) Borrower’s 9-7/8% Senior Subordinated Notes due 2007,
issued under and pursuant to the 1998 Indenture (together with any of Borrower’s
9-7/8% Senior Subordinated Notes due 2007 issued under the 1998 Indenture in
exchange therefor, the “1998 Subordinated Notes” and together with the 1997
Subordinated Notes, the “Subordinated Notes”), and (c) any other Debt of
Borrower which is subordinated to the Debt created under this Agreement and the
Notes (i) in a manner and containing terms and provisions satisfactory to
Majority Lenders or (ii) on terms at least as favorable to the Secured Creditors
as the subordination provisions in the Subordinated Notes Indenture and which
does not require any principal payments on or prior to October 31, 2010.


25




--------------------------------------------------------------------------------


             “Subordinated Notes” has the meaning ascribed to it in the
definition of Subordinated Debt.


             “Subordinated Notes Indenture” means the collective reference to
the 1997 Indenture and the 1998 Indenture.


             “Subsidiary” means any corporation, association or other business
entity of which a Person owns, directly or indirectly, more than fifty percent
(50%) of the voting securities thereof or which such Person otherwise controls;
provided that, other than for purposes of Sections 5.12, 6.08 and 7.14, the
definition of “Subsidiary” shall not include any Unrestricted Subsidiary. Unless
the reference is specifically otherwise, “Subsidiary” shall refer to a
Subsidiary of Borrower.


             “Substantial Subsidiary” means any Subsidiary of Borrower with
respect to which (a) the aggregate book value of its assets, determined in
accordance with GAAP at such time, is greater than 1% of the aggregate book
value of the assets of Borrower and its Subsidiaries taken as a whole or (b) the
aggregate gross revenues of such Subsidiary, determined in accordance with GAAP
for the immediately preceding fiscal quarter, is greater than 1% of the
aggregate gross revenues of Borrower and its Subsidiaries taken as a whole, for
such period.


             “Tax Allocation and Indemnity Agreement” means the Tax Allocation
and Indemnity Agreement, dated as of January 9, 1996, among Bally Entertainment
Corporation, a Delaware corporation, the Borrower and their respective direct
and indirect subsidiaries.


             “Term Advance” means a borrowing under the Term Loan Facility
pursuant to Section 2.03 hereof; collectively, the “Term Advances”.


             “Term Loan Commitment”has the meaning ascribed to it in Section
2.03 hereof.


             “Term Loan Commitment Amount”means $175,000,000.


             “Term Loan Commitment Percentage” means, as to each Lender, the
percentage set forth opposite such Lender’s name under the column entitled “Term
Loan Commitment Percentage” on Exhibit C hereto or, if such Lender shall have
acquired or disposed of any amount of Term Advances pursuant to Section 9.04(a),
on the applicable instrument of assignment, which is the percentage equivalent
of a fraction, the numerator of which is such Lender’s Term Advances and the
denominator of which is the aggregate Term Advances then outstanding.


             “Term Loan Facility” means the credit described in Section 2.03
hereof.


             “Term Note” means the master promissory note of the Borrower
payable to the order of a Lender in substantially the form of Exhibit I hereto;
and “Term Notes” means all of such Term Notes.


26




--------------------------------------------------------------------------------


             “Term Loan Termination Date” means the earliest to occur of (a) the
date the Term Advances are terminated or accelerated pursuant to Article VIII,
(b) the fifth anniversary of the Closing Date and (c) the Early Termination
Date.


             “Termination Date” means the Revolving Credit Termination Date or
the Term Loan Termination Date, as applicable.


             “Termination Event” means (i) the institution of steps by Borrower,
an ERISA Affiliate, PBGC or any other Person under Section 4041 or 4042, as
applicable, of ERISA to terminate a Plan, (ii) the occurrence of a Reportable
Event which is a basis under Section 4042 of ERISA for PBGC to institute steps
to terminate a Plan, (iii) the occurrence of a contribution failure with respect
to a Plan sufficient to give rise to a lien under Section 302(f) of ERISA, (iv)
the withdrawal by Borrower or any ERISA Affiliate from a Plan as to which it is
a substantial employer under Sections 4062(e) and 4063 of ERISA or (v) the
withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan under
Section 4203 or 4205 of ERISA.


             “Total Leverage Ratio” means at any time the ratio of Consolidated
Total Debt at such time to Consolidated Adjusted EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended.


             “Transferee” has the meaning ascribed to it in Section 9.04(c).


             “Type” means, as to any Advance, its nature as a Reference Rate
Advance or a Eurodollar Rate Advance.


             “Unrestricted Subsidiary” means (i) any Subsidiary of the Borrower
that exists on the Closing Date and is so designated as an Unrestricted
Subsidiary on Schedule 1.01(c), (ii) any subsidiary of the Borrower that at the
time of determination shall be an Unrestricted Subsidiary (as designated by the
Board of Directors of the Borrower, as provided below), and (iii) any subsidiary
of an Unrestricted Subsidiary. The Board of Directors may designate any
subsidiary of the Borrower (including any newly acquired or newly formed
subsidiary) to be an Unrestricted Subsidiary if all of the following conditions
apply: (a) neither the Borrower nor any of its Subsidiaries provides guarantees
or other credit support for Debt or other obligations of such Unrestricted
Subsidiary (including any undertaking, agreement or instrument evidencing such
Debt or obligations), (b) such Unrestricted Subsidiary is not liable, directly
or indirectly, with respect to any Debt other than Unrestricted Subsidiary
Indebtedness, (c) any Investment by the Borrower in such Unrestricted Subsidiary
made as a result of designating such subsidiary an Unrestricted Subsidiary shall
not violate the provisions described under Section 7.01 and such Unrestricted
Subsidiary is not party to any agreement, contract, arrangement or understanding
at such time with the Borrower or any other Subsidiary of the Borrower unless
the terms of any such agreement, contract, arrangement or understanding are no
less favorable to the Borrower or such other Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of the Borrower or, in
the event such condition is not satisfied, the value of such agreement,
contract, arrangement or understanding to such Unrestricted Subsidiary shall be
deemed an


27




--------------------------------------------------------------------------------


  Investment, and (d) such Unrestricted Subsidiary does not own any Capital
Stock in any Subsidiary of the Borrower which is not simultaneously being
designated an Unrestricted Subsidiary. Any such designation by the Board of
Directors shall be evidenced to the Agent by filing with the Agent a resolution
of the Board of Directors of the Borrower giving effect to such designation and
an officer’s certificate certifying that such designation complies with the
foregoing conditions and any Investment by the Borrower in such Unrestricted
Subsidiary shall be deemed the making of an Investment on the date of
designation in an amount equal to the greater of (1) the net book value of such
Investment or (2) the Fair Market Value of such Investment as determined in good
faith by the Board of Directors (and evidenced by a resolution of the Board of
Directors). The Board of Directors may designate any Unrestricted Subsidiary as
a Subsidiary; provided (i) that, if such Unrestricted Subsidiary has any Debt,
immediately after giving effect to such designation, no Default or Event of
Default would result, and (ii) that all Debt of such Subsidiary shall be deemed
to be incurred on the date such Unrestricted Subsidiary becomes a Subsidiary.


             “Unrestricted Subsidiary Indebtedness” of any Unrestricted
Subsidiary means Debt of such Unrestricted Subsidiary (a) as to which neither
the Borrower nor any Subsidiary is directly or indirectly liable (by virtue of
the Borrower or any such Subsidiary being the primary obligor on, guarantor of,
or otherwise liable in any respect to, such Debt), and (b) which, upon the
occurrence of a default with respect thereto, does not result in, or permit any
holder of any Debt of the Borrower or any Subsidiary to declare, a default on
such Debt of the Borrower or any Subsidiary or cause the payment thereof to be
accelerated or payable prior to its stated maturity.


           1.02   Financial Standards. All accounting terms not expressly
defined herein shall be construed, except where the context otherwise requires
or if it has otherwise been indicated herein, in accordance with GAAP. Following
the GAAP Adjustment Date, if any changes in accounting principles are hereafter
occasioned by promulgation of rules, regulations, pronouncements or opinions by
or are otherwise required by the Securities and Exchange Commission, the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or successors thereto or agencies with similar functions),
and any of such changes result in a change in the method of calculation, or
affect the results of such calculation, of any of the financial covenants and
the definitions relating to such financial covenants, then the parties hereto
agree to enter into and diligently pursue negotiations in order to amend such
financial covenants or terms in accordance with Section 10.06 hereof so as to
equitably reflect such changes, with the desired result that the criteria for
evaluating Borrower’s financial condition and results of operations shall be the
same after such changes as if such changes had not been made.

           1.03   Interpretation. References to Exhibits and Schedules are to
those to this Agreement, unless otherwise indicated. References to agreements
and other contractual instruments shall be deemed to include all exhibits and
appendices attached thereto and all amendments, supplements and other
modifications to such instruments, but only to the extent such amendments,
supplements and other modifications are not prohibited by the terms of this
Agreement; and references to Persons include their respective permitted
successors and assigns


28




--------------------------------------------------------------------------------


and, in the case of governmental authorities, Persons succeeding to their
respective functions and capacities.




ARTICLE II.
THE CREDIT


           2.01   The Revolving Credit. (a)  From time to time during the
Revolving Credit Commitment Period and subject to the terms and conditions of
this Agreement, each Lender severally agrees to lend to Borrower sums at any one
time outstanding not in excess of an aggregate amount equal to such Lender’s
Revolving Credit Commitment Percentage of the Revolving Credit Commitment Amount
(as to each Lender; its “Revolving Credit Commitment”) provided, that no Lender
shall make any Advance if, after giving effect to such Revolving Advance, the
aggregate outstanding principal amount of all Revolving Advances plus the
aggregate undrawn amount of all Letters of Credit then outstanding plus the
aggregate amount of all unreimbursed drawings under Letters of Credit would
exceed the Revolving Credit Commitment Amount. Each Lender’s maximum obligation
under the Revolving Credit at any time is the amount derived by multiplying its
Revolving Credit Commitment Percentage by the Revolving Credit Commitment
Amount. Revolving Advances made under the Existing Credit Agreement and
outstanding and not repaid on the Closing Date shall continue outstanding under
this Agreement and be deemed to be Advances made by the Lenders pursuant to this
Agreement.

           (b)   The Revolving Credit is a revolving credit and Borrower may,
prior to the Revolving Credit Termination Date, borrow, repay and reborrow
amounts repaid up to the maximum amount available under Section 2.01(a), subject
to the reductions required by Section 2.13 hereof and the reductions permitted
by Section 2.11 hereof.

           (c)   The Revolving Credit may from time to time consist of (i)
Eurodollar Rate Advances, (ii) Reference Rate Advances or (iii) a combination
thereof, as determined by the Borrower and notified to the Agent in accordance
with Section 2.02, provided that no Advance shall be made as a Eurodollar Rate
Advance after the day that is one month prior to the Revolving Credit
Termination Date.

           2.02   Requests for Revolving Advances. (a)  Each Revolving Advance
shall be made upon the irrevocable request of the Borrower received by Agent by
12:00 p.m. noon, New York time, on the Borrowing Date therefor in the case of
Reference Rate Advances and three (3) Banking Days prior to the Borrowing Date
therefor in the case of Eurodollar Rate Advances, specifying: (i) the Borrowing
Date for such Revolving Advance, which shall be a Banking Day; (ii) the amount
of such Revolving Advance; (iii) whether the Revolving Advance is to be of
Reference Rate Advances, Eurodollar Rate Advances or a combination thereof; (iv)
if the Revolving Advance is to consist entirely or partly of Eurodollar Rate
Advances, the amount of such Eurodollar Rate Advances and the length of the
initial Interest Period therefor; and (v) the account of Borrower with Agent for
the deposit of the proceeds of such Revolving Advance. Notwithstanding the
foregoing, all Revolving Advances to be made on the Closing Date shall be
Reference Rate Advances.


29




--------------------------------------------------------------------------------


           (b)   Each request for a Revolving Advance may be made in writing or
by telephone, provided, however, that any such telephonic request shall be
confirmed immediately by telecopier and also in writing delivered to Agent by
Borrower not more than three (3) Banking Days after the date such telephonic
request is made, provided, however, that telephonic requests shall be subject to
the indemnity provisions set forth in Section 9.07 hereof.

           (c)   Upon receipt of such borrowing request, Agent shall promptly
notify Lenders thereof.

           (d)   Each Reference Rate Advance hereunder shall be in the minimum
aggregate amount of One Million Dollars ($1,000,000) or in integral multiples of
Five Hundred Thousand Dollars ($500,000) in excess thereof (or, if the excess of
the Revolving Credit Commitments then in effect over the aggregate principal
amount of all Revolving Advances then outstanding is less than $1,000,000, such
lesser amount). Each Eurodollar Rate Advance shall be in the minimum aggregate
amount of Five Million Dollars ($5,000,000) or in integral multiples of One
Million Dollars ($1,000,000) in excess thereof.

           (e)   Each Revolving Advance shall be made on a pro rata basis by all
Lenders having Revolving Credit Commitments, and each Lender’s portion of each
Revolving Advance shall be equal to its Commitment Percentage of such Revolving
Advance.

           2.03   Term Loan Facility

           (a)   Subject to the terms and conditions of this Agreement, each
Lender severally agrees to make a term loan (a “Term Advance”) to the Borrower
on the Closing Date in an amount equal to such Lender’s Term Loan Commitment
Percentage of the Term Loan Commitment Amount (as to each Lender, its “Term Loan
Commitment”). Amounts of Term Advances repaid or prepaid may not be reborrowed.

           (b)   The Term Advances may from time to time consist of (a)
Eurodollar Rate Advances, (b) Reference Rate Advances or (iii) a combination
thereof, as determined by the Borrower and notified to the Agent in accordance
with Sections 2.04 and 2.06.

           2.04   Requests for Term Advances. (a)  Each Term Advance shall be
made upon the irrevocable request of the Borrower received by the Agent by 12:00
p.m. noon, New York time, one (1) Banking Day prior to the Closing Date in the
case of Reference Rate Advances and three (3) Banking Days prior to the Closing
Date in the case of Eurodollar Rate Advances, specifying (i) the amount of such
Term Advances; (ii) whether the Term Advances are to be Reference Rate Advances,
Eurodollar Rate Advances or a combination thereof; (iii) if the Term Advances
are to consist entirely or partly of Eurodollar Rate Advances, the amount of
such Eurodollar Rate Advances and the length of the initial Interest Period
therefor; and (iv) the account of the Borrower with Agent for the deposit of the
proceeds of such Term Advances. Notwithstanding the foregoing, any Term Advances
to be made on the Closing Date shall be Reference Rate Advances, unless
otherwise agreed by the Agent.

           (b)   Each request for Term Advances may be made in writing or by
telephone, provided, however, that any such telephonic request shall be
confirmed immediately by telecopier and also in writing delivered to Agent by
Borrower not more than three (3) Banking


30




--------------------------------------------------------------------------------


Days after the date such telephonic request is made, provided, however, that
telephonic requests shall be subject to the indemnity provisions set forth in
Section 9.07 hereof.

           (c)   Upon receipt of such borrowing request, the Agent shall
promptly notify Lenders thereof.

           (d)   Each Reference Rate Advance hereunder shall be in the minimum
aggregate amount of One Million Dollars ($1,000,000) or in integral multiples of
Five Hundred Thousand Dollars ($500,000) in excess thereof. Each Eurodollar Rate
Advance shall be in the minimum aggregate amount of Five Million Dollars
($5,000,000) or in integral multiples of One Million Dollars ($1,000,000) in
excess thereof.

           (e)   Each Term Advance shall be made on a pro rata basis by all
Lenders having Term Loan Commitments, and each Lender’s portion of the Term
Advances shall be equal to its Term Loan Commitment Percentage of such Term
Advances.

           2.05   Repayment of Term Advances. The Term Advances of each Lender
shall mature in 20 consecutive installments on each March 31, June 30, September
30 and December 31, commencing on March 31, 2005, each of which shall equal such
Lender’s Term Loan Commitment Percentage multiplied by $437,500, except for the
final installment which shall be payable on the fifth anniversary of the Closing
Date and shall equal such Lender’s Term Loan Commitment Percentage multiplied by
$166,687,500. In any event, all Term Advances will mature on or before the Term
Loan Termination Date.

           2.06   Lending Branch and Evidence of Credit. (a)  The Borrower
hereby unconditionally promises to pay to the Agent for the account of each
Lender (i) the then unpaid principal amount of each Revolving Advance made by
such Lender on the Revolving Credit Termination Date (or such earlier date on
which the Advances become due and payable pursuant to Article VIII) and (ii) the
then unpaid principal amount of each Term Advance made by such Lender in
accordance with Section 2.05 or, if earlier, on the Term Loan Termination Date.
The Borrower hereby further agrees to pay interest on the unpaid principal
amount of the Advances made to it from time to time outstanding from the Closing
Date until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 2.08.

           (b)   Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of the Borrower to such
Lender resulting from each Advance made by such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time under this Agreement.

           (c)   The Agent shall maintain the Register pursuant to Section
9.04(e), and a subaccount therein for each Lender in which shall be recorded (i)
the amount of each Revolving Advance and Term Advance made hereunder, the Type
thereof and each Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) both the amount of any sum received
by the Agent hereunder from the Borrower and each Lender’s share thereof.

           (d)   The entries made in the Register and the accounts of each
Lender maintained pursuant to Section 2.06(c) shall, to the extent permitted by
applicable law, be prima facie


31




--------------------------------------------------------------------------------


evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Lender or the Agent to
maintain the Register or any such account, or any error therein, shall not in
any manner affect the obligation of any Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement.

           (e)   The Borrower agrees that, upon the request to the Agent by any
Lender, the Borrower will execute and deliver to such Lender (i) a Revolving
Note with appropriate insertions as to date and principal amount, and/or (ii) a
Term Note with appropriate insertions as to date and principal amount.

           (f)   Each Lender’s proportionate interest in each Advance and each
payment to such Lender under this Agreement and the Notes shall be made for the
account of such Lender’s Lending Branch.

           2.07   Conversion and Continuation Options. (a)  The Borrower may
elect from time to time to convert Eurodollar Rate Advances to Reference Rate
Advances by giving the Agent at least two Banking Days’ prior irrevocable notice
of such election, provided that any such conversion of Eurodollar Rate Advances
may only be made on the last day of an Interest Period with respect thereto. The
Borrower may elect from time to time to convert Reference Rate Advances to
Eurodollar Rate Advances by giving the Agent at least three Banking Days’ prior
irrevocable notice of such election. Any such notice of conversion to Eurodollar
Rate Advances shall specify the length of the initial Interest Period or
Interest Periods therefor. Upon receipt of any such notice the Agent shall
promptly notify each Lender thereof. All or any part of outstanding Eurodollar
Rate Advances or Reference Rate Advances may be converted as provided herein,
provided that (i) no Advance may be converted into a Eurodollar Rate Advance
when any Default or Event of Default has occurred and is continuing and the
Agent or the Majority Lenders have determined that such a conversion is not
appropriate, and (ii) no Advance may be converted into a Eurodollar Rate Advance
after the date that is one month prior to the relevant Termination Date.

           (b)   Any Eurodollar Rate Advances may be continued as such upon the
expiration of the then current Interest Period with respect thereto by the
Borrower’s giving notice to the Agent, in accordance with the applicable
provisions of the term “Interest Period” set forth in Section 1.01, of the
length of the next Interest Period to be applicable to such Advance, provided
that no Eurodollar Rate Advance may be continued as such (i) when any Default or
Event of Default has occurred and is continuing and the Agent or the Majority
Lenders have determined that such a continuation of a Eurodollar Rate Advance is
not appropriate, or (ii) after the date that is one month prior to the relevant
Termination Date and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Advances shall be
automatically converted to Reference Rate Advances on the last day of such then
expiring Interest Period.

           2.08   Computation of and Payment of Interest. (a)  From and
including the relevant Borrowing Date to the payment in full of all Obligations,
the outstanding principal balance of each Advance hereunder, subject to Section
2.08(d) hereof, shall bear interest until paid in full at a rate per annum equal
to:


32




--------------------------------------------------------------------------------


             (i)   with respect to Reference Rate Advances, at the Reference
Rate for each day plus the Applicable Margin; and


             (ii)   with respect to Eurodollar Rate Advances, for each day
during an Interest Period therefor, at the Eurodollar Rate for such day plus the
Applicable Margin;

           (b)   Interest on each Advance shall be paid in arrears on each
Interest Payment Date. Interest shall also be payable on the date of any
prepayment of Advances pursuant to Section 2.12 or 2.13 (except for any
prepayment pursuant to Section 2.12 of any Advance that is a Reference Rate
Advance) for the portion of the Advances so prepaid and upon payment (including
prepayment) in full thereof and, after the occurrence and during the continuance
of any Event of Default, interest shall be payable on demand.

           (c)   Interest on Reference Rate Advances calculated on the basis of
the Prime Rate shall be computed on the basis of a year of three hundred
sixty-five (365) or three hundred sixty-six (366) days, as the case may be;
otherwise, interest and fees payable hereunder shall be computed on the basis of
a year of three hundred sixty (360) days, in each case for actual days elapsed,
including the first day and excluding the last day.

           (d)   During the period (i) from and including the stated due date
for payment of any amount under this Agreement or the date of acceleration of
any amount pursuant to Article VIII which Borrower fails to pay on such due date
or date of acceleration and (ii) to but excluding the date on which such amount
is paid in full, Borrower shall, on demand and to the extent permitted by
applicable law, pay interest on such unpaid amount at a rate per annum equal to
(A) in the case of overdue principal of any Advance, the sum of the rate of
interest otherwise applicable to such unpaid amount plus two percent (2%) or (B)
in the case of any other overdue amount, the Reference Rate plus the Applicable
Margin plus 2%; provided, however, that upon the occurrence and during the
continuation of an Event of Default under Section 8.01(a), the entire principal
amount of the Advances outstanding hereunder and under the Notes shall bear
interest as provided in this Section 2.08(d). Interest under this Section
2.08(d) shall be computed on the basis of a three hundred sixty (360) day year
and actual days elapsed.

           (e)   Each determination of an interest rate by the Agent pursuant to
any provision of this Agreement shall be conclusive and binding on the Borrower
and the Lenders in the absence of manifest error. The Agent shall, at the
request of the Borrower, deliver to the Borrower a statement showing the
quotations used by the Agent in determining any interest rate pursuant to
Section 2.08(a).

           (f)   If prior to the first day of any Interest Period:

             (i)   the Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or


             (ii)   the Agent shall have received notice from the Majority
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will


33




--------------------------------------------------------------------------------


  not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Advances
during such Interest Period,


then the Agent shall give telecopy or telephonic notice thereof to the Borrower
and the Lenders as soon as practicable thereafter. If such notice is given (x)
any Eurodollar Rate Advances requested to be made on the first day of such
Interest Period shall be made as Reference Rate Advances, (y) any Advances that
were to have been converted on the first day of such Interest Period to
Eurodollar Rate Advances shall be converted to or continued as Reference Rate
Advances and (z) any outstanding Eurodollar Rate Advances shall be converted, on
the first day of such requested Interest Period, to Reference Rate Advances.
Until such notice has been withdrawn by the Agent, no further Eurodollar Rate
Advances shall be made or continued as such, nor shall the Borrower have the
right to convert Advances to Eurodollar Rate Advances. The Agent shall give
telecopy or telephonic notice of such withdrawal to the Borrower and the Lenders
as soon as practicable thereafter.

           2.09   Payment of Advances. Borrower shall repay the outstanding
amount of (a) all Revolving Advances on the Revolving Credit Termination Date
and (b) all Term Advances on the dates set forth in Section 2.05, or if earlier,
on the Term Loan Termination Date.

           2.10   Payments. (a)  Each payment to Borrower hereunder, and each
payment of principal, interest and other sums due from Borrower under this
Agreement shall be made in immediately available funds at Agent’s address for
payments indicated on the signature page of this Agreement.

           (b)   Each Lender agrees that upon receipt of notice from Agent, it
will make the funds which it is to advance hereunder available to Agent at
Agent’s address for payments indicated on the signature page of this Agreement
not later than 1:00 p.m., New York time, on the date of disbursement, and Agent
will thereupon advance to Borrower the amount so received from Lenders.

           (c)   Payment of all sums under this Agreement shall be made by
Borrower to Agent for the account of Lenders, and the Agent shall promptly
distribute to each Lender its share of such payments by wire transfer of
immediately available funds. Each payment by Borrower shall be made without
setoff, deduction or counterclaim not later than 1:00 p.m., New York time, on
the day such payment is due. All sums received after such time shall be deemed
received on the next Banking Day and such extension of time shall be included in
the computation of payment of interest, fees or other sums, as the case may be.

           (d)   Unless Agent shall have been notified by telephone (confirmed
in writing), by any Lender prior to a Borrowing Date, that such Lender will not
make available to Agent the amount which would constitute its applicable
Commitment Percentage of the Advances to be made on such date, Agent may assume
that such Lender has made such amount available to Agent and, in reliance
thereon, may (but shall not be required to) make available to Borrower a
corresponding amount. If such Lender makes its applicable Commitment Percentage
of an Advance available to Agent after a borrowing date, such Lender shall pay
to Agent on demand an amount equal to the product of (i) the daily average
Federal Funds Rate from and including


34




--------------------------------------------------------------------------------


the borrowing date to but excluding the date the applicable Commitment
Percentage of such Advance was made available to Agent (the “Out of Funds
Period”) multiplied by (ii) an amount equal to its applicable Commitment
Percentage of such Advance multiplied by (iii) the quotient of the number of
days in the Out of Funds Period divided by 365 or 366, as the case may be. A
certificate from Agent submitted to any Lender with respect to any amounts owing
under this paragraph (d) shall be conclusive in the absence of manifest error.
If any Lender’s applicable Commitment Percentage of an Advance is not in fact
made available to Agent by such Lender within one (1) Banking Day after a
Borrowing Date, Agent shall be entitled to recover such amount, with interest
thereon at the rate per annum then applicable to the Advances hereunder, on
demand from Borrower, without prejudice to Agent’s and Borrower’s rights against
such defaulting Lender.

           (e)   Unless Agent shall have been notified by telephone (confirmed
in writing), by Borrower, prior to any date on which a payment is due hereunder,
that Borrower will not make the required payment on such date, Agent may assume
that Borrower will make such payment to Agent and, in reliance upon such
assumption, may (but shall not be required to) make available to each Lender the
amount due to it on such date. If such amount is not in fact paid to Agent by
Borrower within one (1) Banking Day after such payment is due, Agent shall be
entitled to recover from each Lender the amount paid to it by Agent, together
with interest thereon in the amount equal to the product of (i) the daily
average Federal Funds Rate from and including the payment date to but excluding
the date the payment was made available to Agent (the “Out of Funds Interval”)
multiplied by (ii) an amount equal to the amount received by such Lender
multiplied by (iii) the quotient of the number of days in the Out of Funds
Interval divided by 365 or 366, as the case may be. A certificate from Agent
submitted to any Lender with respect to any amounts owing under this paragraph
(e) shall be conclusive in the absence of manifest error.

           2.11   Optional Termination or Reduction of Revolving Credit
Commitment Amount. The Borrower shall have the right, upon not less than five
Banking Days’ notice to the Agent, to terminate the Revolving Credit Commitments
and the L/C Commitments or, from time to time, to reduce the Revolving Credit
Commitment Amount. Any such reduction shall be in an amount equal to $2,000,000
or a whole multiple thereof and shall reduce permanently the Revolving Credit
Commitment Amount then in effect; provided, however, that the Revolving Credit
Commitment Amount may not at any time be reduced (after giving effect to any
prepayments made on the date of such reduction pursuant to Section 2.13(c))
below the sum of (i) the principal amount of the outstanding Revolving Advances,
(ii) the undrawn amount of all outstanding Letters of Credit and (iii) the
aggregate amount of all unreimbursed drawings under Letters of Credit on the
date of reduction or termination. Any Revolving Credit Commitment Reduction
pursuant to this Section 2.11 shall be permanent.

           2.12   Optional Prepayments. (a) Upon written notice (or telephone
notice confirmed promptly in writing) received by Agent not later than 12:00
noon, New York City time, on the date thereof, Borrower may at any time prepay
any Reference Rate Advance in full or in part, without premium or penalty, in
the amount of One Million Dollars ($1,000,000) or an integral multiple of Five
Hundred Thousand Dollars ($500,000) in excess thereof (or, if the outstanding
principal amount of all Reference Rate Advances is less that $1,000,000, such
lesser amount). Upon written notice (or telephone notice confirmed promptly in
writing) received by Agent not later than 12:00 noon, New York time, received at
least three (3) Banking Days prior


35




--------------------------------------------------------------------------------


to the date of prepayment, which notice shall specify the date and amount of
prepayment and the amount of Eurodollar Rate Advances being prepaid, Borrower
may on the last day of any Interest Period with respect thereto prepay any
Eurodollar Rate Advance in full or in part, without premium or penalty (other
than costs required to be paid pursuant to Section 2.17(d)), in the amount of
Five Million Dollars ($5,000,000) or an integral multiple of One Million Dollars
($1,000,000) in excess thereof. Each such prepayment of Revolving Advances made
pursuant to this Section 2.12 may be reborrowed subject to the terms and
conditions of this Agreement. Prepayment of Term Advances may not be reborrowed.
Any prepayments of Revolving Advances or Term Advances, as the case may be, made
pursuant to this Section 2.12 shall be applied first to Reference Rate Advances
then outstanding and then to Eurodollar Rate Advances then outstanding, subject
to Section 2.17(d). Any prepayments of Term Advances made pursuant to this
Section 2.12 shall be applied to the remaining installments in direct order of
maturity.

           (b) Any optional prepayments of the Term Advances from the net cash
proceeds of a substantially concurrent issuance or incurrence of senior secured
Debt by the Borrower or any of its Subsidiaries during any period set forth
below shall be accompanied by the prepayment premium on the amount of Term
Advances so prepaid set forth opposite the period in which such prepayment is
made:

Period   Prepayment Premium  


Closing Date to and including first anniversary
of the Closing Date   2%  


Thereafter to and including the second
anniversary of the Closing Date   1%  


Thereafter   0%  


If Section 7.02 is amended in order to permit the issuance or incurrence of any
Debt the proceeds of which are used to prepay the Term Advances, such prepayment
shall be deemed not to be an optional prepayment.

           2.13   Mandatory Prepayments. (a)   (i) Within ten (10) days of the
date of receipt by Borrower or any of its Subsidiaries of any Net Cash Proceeds,
first, Borrower shall make a mandatory prepayment, without premium or penalty
(other than costs required to be paid pursuant to Section 2.17(d)), of, the Term
Advances and, second, after payment in full of the Term Advances, the
outstanding Revolving Advances or, to the extent that at such time no Revolving
Advances are outstanding, shall cash collateralize any outstanding Letter of
Credit, in an amount equal to 100% of such Net Cash Proceeds (without any
reduction of the Revolving Credit Commitment Amount).

           (b)   If, for any fiscal year of the Borrower commencing with the
fiscal year ending December 31, 2005, there shall be Excess Cash Flow in excess
of $5,000,000, the Borrower


36




--------------------------------------------------------------------------------


shall, on the relevant Excess Cash Flow Application Date, apply 50% of such
Excess Cash Flow, without premium or penalty (other than costs required to be
paid pursuant to Section 2.17(d)), first, to make a mandatory prepayment of the
Term Advances and, second, after payment in full of the Term Advances, to make a
mandatory prepayment of the outstanding Revolving Advances or, to the extent
that at such time no Revolving Advances are outstanding, to cash collateralize
any outstanding Letter of Credit (without any reduction of the Revolving Credit
Commitment Amount). Each such prepayment shall be made on a date (an “Excess
Cash Flow Application Date”) no later than five days after the earlier of (i)
the date on which the financial statements of the Borrower referred to in
Section 6.03(b), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Agent and (ii) the date such financial
statements are actually delivered.

           (c)   If at any time (A) the sum of the aggregate principal amount of
the outstanding Revolving Advances plus the aggregate undrawn amount of all
outstanding Letters of Credit plus the aggregate amount of all unreimbursed
drawings under Letters of Credit shall exceed (B) the Revolving Credit
Commitment Amount, Borrower shall, without demand or notice, prepay Revolving
Advances or cash collateralize or replace Letters of Credit in such amount as
may be necessary to eliminate such excess, and Borrower shall take such action
on the Banking Day on which Borrower learns or is notified of the excess, if
Borrower so learns or is so notified prior to 1:00 p.m. (New York City time) on
such day, and otherwise on the immediately succeeding Banking Day.
Notwithstanding any contrary provision contained herein, the prepayment of any
Advance or cash collateralization or replacement of any Letter of Credit
hereunder (including, without limitation, pursuant to this Section 2.13 or
Section 2.11) shall be accompanied by the payment of accrued interest on the
amount prepaid to the date of payment.

           (d)   Any prepayments made pursuant to this Section 2.13 shall be
applied first to Reference Rate Advances to the extent then outstanding and then
to Eurodollar Rate Advances to the extent then outstanding, subject to Section
2.17(d). Any prepayments of Term Advances pursuant to this Section 2.13 shall be
applied to the remaining installments in direct order of maturity.

           2.14   Fees. Borrower shall pay to Agent for the ratable benefit of
each relevant Lender (except as otherwise provided):

             (a)  (i)  in respect of each Letter of Credit, a commission on the
maximum amount available for drawing under such Letter of Credit, calculated at
the rate per annum equal to the Letter of Credit Rate (as set forth under the
definition of Applicable Margin in Section 1.01; provided that for the period
from the Closing Date to the date financial statements are delivered pursuant to
Section 6.03(b) with respect to the fiscal quarter ending September 30, 2004,
the Total Leverage Ratio shall be presumed to be greater than or equal to 5.25
to 1 for purposes of calculating such commission) on the face amount of such
Letter of Credit, computed for the period from the date such Letter of Credit is
issued to the date upon which the next payment is due under this subsection
(and, thereafter, from the date of payment under this subsection to the date
upon which the next payment is due under this subsection), and payable quarterly
in arrears (calculated on the basis of a three hundred sixty (360) day year for
the actual days


37




--------------------------------------------------------------------------------


  elapsed) on the last Banking Day of each March, June, September and December
after the issuance of such Letter of Credit and on the Revolving Credit
Termination Date;


             (ii)   a fronting fee in an amount equal to one-quarter percent
(1/4%) of the face amount of such Letter of Credit, computed for the period from
the date such Letter of Credit is issued to the date upon which the next payment
is due under this subsection (and, thereafter, from the date of payment under
this subsection to the date upon which the next payment is due under this
subsection), and payable quarterly in arrears (calculated on the basis of a
three hundred sixty (360) day year for the actual days elapsed) on the last
Banking Day of each March, June, September and December after the issuance of
such Letter of Credit and on the Revolving Credit Termination Date; provided
that such fee shall be for the Issuing Lender’s sole account; and


             (iii)   all customary and normal costs and expenses as are incurred
or charged by the Issuing Lender in negotiating, issuing, effecting payment
under, amending or otherwise administering any Letter of Credit, provided that
payment of such costs and expenses shall be for the Issuing Lender’s sole
account; and


           (b)   a commitment fee, at the rate per annum equal to (x) 0.75% for
each day on which utilization (the aggregate amount of outstanding Revolving
Advances, Letters of Credit and unreimbursed drawings in respect of Letters of
Credit) of the Revolving Credit is equal to or less than 33% of the Revolving
Credit Commitment Amount or (y) 0.50% otherwise, on the difference between (i)
the average daily Revolving Credit Commitment Amount, and (ii) the average daily
principal amount of the outstanding Revolving Advances, participating interests
in Letters of Credit and unreimbursed drawings in respect of Letters of Credit.
The commitment fees under this Section 2.14(b) shall be payable quarterly in
arrears (calculated on the basis of a three hundred sixty (360) day year for the
actual days elapsed) payable on the last Banking Day of each March, June,
September and December and on the Revolving Credit Termination Date.

           2.15   Agency Fees. The Borrower agrees to pay to the Agent the fees
in the amounts and on the dates as set forth in any fee agreements with the
Agent and to perform any other obligations contained therein.

           2.16   Taxes.

           (a)   All payments or reimbursements under this Agreement and any
instrument or agreement required hereunder shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding,

             (i)   in the case of each Lender and Agent, taxes imposed on its
net income, and franchise taxes imposed on it, by the jurisdiction under the
laws of which such Lender or Agent (as the case may be) is organized or any
political subdivision thereof,


             (ii)   in the case of each Lender, taxes imposed on its net income,
and franchise taxes imposed on it, by the jurisdiction of such Lender’s Lending
Branch or any political subdivision thereof, and


38




--------------------------------------------------------------------------------


             (iii)   in the case of each Lender that is not a U.S. person as
defined in Section 7701(a)(30) of the Code (“Non-U.S. Lender”), United States
federal withholding taxes that are (x) attributable to such Bank’s failure to
comply with the requirements of Section 2.16(d), (y) imposed on amounts payable
to such Lender at the time the Lender becomes a party to this Agreement, or (z)
imposed other than as a result of a change in treaty, law or regulation or the
application or interpretation thereof, except in the case of (x) or (y), to the
extent that such Bank’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
taxes.


(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as “Taxes”). If Borrower or Agent
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder to any Lender or Agent,

             (i)   the sum payable by Borrower shall be increased as may be
necessary so that after Borrower or Agent has made all required deductions
(including deductions applicable to additional sums payable under this Section
2.16) such Lender or Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made,


             (ii)   Borrower or Agent shall make such deductions and


             (iii)   Borrower or Agent shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.


           (b)   In addition, Borrower agrees to pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made by Borrower or by Agent hereunder or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement (hereinafter referred to as “Other Taxes”).

           (c)   Borrower will indemnify each Lender and Agent for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this Section
2.16) paid by such Lender or Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be made within 30 days from the date such
Lender or Agent (as the case may be) makes written demand therefor. Any such
demand shall show in reasonable detail the amount payable and the calculations
used to determine such amount and shall provide reasonably acceptable evidence
of payment of such Tax or Other Tax.

           (d)   Each Non-U.S. Lender shall deliver to the Borrower and the
Agent two copies of either U.S. Internal Revenue Service Form W-8 BEN or Form
W-8ECI, or any subsequent versions thereof or successors thereto properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by the
Borrower under this Agreement. Such forms shall be delivered by each Non-U.S.
Lender on or before the date it becomes a party to this Agreement. In addition,
each


39




--------------------------------------------------------------------------------


Non-U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender. Each
Non-U.S. Lender shall promptly notify the Borrower at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to the Borrower (or any other form of certification adopted by the
U.S. taxing authorities for such purpose). Notwithstanding any other provision
of this Section 2.16(d), a Non-U.S. Lender shall not be required to deliver any
form pursuant to this Section 2.16(d) that such Non-U.S. Lender is not legally
able to deliver.

           (e)   Any Lender claiming any additional amounts payable pursuant to
this Section 2.16 shall use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Lending Branch if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts which may thereafter accrue
and would not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender.

           (f)   Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.16 shall survive the payment in full of principal and interest
under this Agreement and the Notes and all other Obligations under this
Agreement.

           2.17   Increased Costs; Illegality; Indemnity. (a)  Borrower shall
reimburse or compensate each Lender, upon demand by such Lender, for all costs
incurred, losses suffered (including lost profit) or payments made by such
Lender which are applied or allocated by such Lender to the Credit (all as
determined by such Lender in its sole and absolute discretion) by reason of:

             (i)   any Lender’s being subject to any tax of any kind whatsoever
with respect to this Agreement, any Note or any Advance made by it, or change in
the basis of taxation of payments to such Lender in respect thereof (except for
taxes covered by Section 2.16 and changes in the rate of tax on the overall net
income of such Lender);


             (ii)   the imposition, modification or holding applicable of any
reserve, special deposit, compulsory loan or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of such Lender which is not otherwise included in the determination of
the Eurodollar Rate; or


             (iii)   compliance by such Lender with any direction, requirement
or request from any regulatory authority, whether or not having the force of
law.


           (b)   Any Lender seeking (i) reimbursement from Borrower for the
costs incurred, losses suffered or payments made as described in subsection (a)
of this Section 2.17, or (ii) payment from Borrower under Section 2.18 hereof,
may recover such sums from Borrower by delivering to Borrower a statement
setting forth the amount owed to such Lender and showing how such calculation
was made, signed by a duly authorized officer of such Lender, which


40




--------------------------------------------------------------------------------


statement shall be conclusive evidence of the amount owed absent manifest error;
provided, however, that (A) reimbursement or payment under this subsection (b)
shall not be demanded by any Lender for the period prior to the Closing Date
(other than Lenders party to the Existing Credit Agreement; provided that no
claim shall be made by any Lender pursuant to the Existing Credit Agreement that
arose during the period prior to the closing date for the Existing Credit
Agreement), and (B) each Lender shall notify Borrower as promptly as practicable
of any event occurring after the date of this Agreement that would entitle such
Lender to reimbursement or payment under this subsection (b).

           (c)   Notwithstanding any other provision herein, if the adoption of
or any change in any requirement of law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Rate Advances as contemplated by this Agreement, (A) the commitment of such
Lender hereunder to make Eurodollar Rate Advances, continue Eurodollar Rate
Advances as such and convert Reference Rate Advances to Eurodollar Rate Advances
shall forthwith be cancelled and (B) such Lender’s Advances then outstanding as
Eurodollar Rate Advances, if any, shall if required by law, be converted
automatically to Reference Rate Advances on the respective last days of the then
current Interest Periods with respect to such Advances or within such earlier
period as required by law. If any such conversion of a Eurodollar Rate Advance
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the Borrower shall pay to such Lender such amounts, if
any, as may be required pursuant to paragraph (d) below.

           (d)   The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of (A) default by the Borrower in payment when due of the
principal amount of or interest on any Eurodollar Rate Advance, (B) default by
the Borrower in making a borrowing of, conversion into or continuation of
Eurodollar Rate Advances after the Borrower has given a notice requesting the
same in accordance with the provisions of this Agreement, (C) default by the
Borrower in making any prepayment after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement or (D) the making of a
prepayment of Eurodollar Rate Advances on a day which is not the last day of an
Interest Period with respect thereto, including, without limitation, in each
case, any such loss or expense arising from the reemployment of funds obtained
by it or from fees payable to terminate the deposits from which such funds were
obtained. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. The covenants contained in Subsections (b) and (d) of this
Section 2.17 shall survive the termination of this Agreement and the payment of
the Notes and all other amounts payable hereunder.

           2.18   Capital Adequacy. If any Lender shall have determined that,
after the date hereof, the adoption of any applicable law, rule, regulation or
guideline regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any governmental authority,
central Lender or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Lending Branch or
any corporation controlling such Lender) with any direction, requirement or
request regarding capital adequacy (whether or not having the force of law) of
any such authority, central Lender or comparable agency, affects or would affect
the amount of capital required or expected to be maintained by such Lender or
any corporation controlling such Lender and such Lender (taking


41




--------------------------------------------------------------------------------


into consideration such Lender’s policies with respect to capital adequacy and
such Lender’s targeted return on capital) determines that the amount of such
capital is increased or required to be increased as a consequence of such
Lender’s obligations under this Agreement, then, upon demand by such Lender,
Borrower shall immediately pay to such Lender, from time to time as specified by
such Lender, additional amounts sufficient to compensate such Lender for such
increase.

           2.19   Letters of Credit.(a)  The Letters of Credit. (i)  From time
to time during the Revolving Credit Commitment Period, each Issuing Lender
agrees on the terms and conditions set forth herein to issue Letters of Credit
for the account of the Borrower; provided, that no Issuing Lender shall issue
any Letter of Credit if after giving effect to such issuance, the aggregate
undrawn amount of all Letters of Credit then outstanding plus the aggregate
amount of all unreimbursed drawings under Letters of Credit would exceed the L/C
Commitment Amount; provided, further, that no Issuing Lender shall issue any
Letters of Credit if, after giving effect to such issuance, the sum of the
aggregate undrawn amount of all Letters of Credit then outstanding plus the
aggregate outstanding principal amount of all Revolving Advances plus the
aggregate amount of unreimbursed drawings under Letters of Credit would exceed
the Revolving Credit Commitment Amount; provided, further, that no Issuing
Lender shall issue any Letters of Credit subsequent to the date which is 30 days
prior to the Revolving Credit Termination Date. All letters of credit issued
under the Existing Credit Agreement and outstanding on the Closing Date shall
continue outstanding under this Agreement.

             (ii)   No Issuing Lender shall be under any obligation to issue any
Letter of Credit if:


             (A)   any order, judgment or decree of any governmental authority
or arbitrator shall purport by its terms to enjoin or restrain such Issuing
Lender from issuing such Letter of Credit or any legal requirement applicable to
such Issuing Lender or any request or directive (whether or not having the force
of law) from any governmental authority with jurisdiction over such Issuing
Lender shall prohibit, or request that such Issuing Lender refrain from the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such Issuing Lender with respect to such Letter of Credit
any restriction or reserve or capital requirement (for which such Issuing Lender
is not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense which was not applicable, in effect or known
to such Issuing Lender on the Closing Date and which such Issuing Lender in good
faith deems material to it; or


             (B)   such Issuing Lender has received notice from Agent, or from
Agent at the request of any Lender, on or prior to the Banking Day immediately
prior to the requested date of issuance of such Letter of Credit that one or
more of the conditions contained in Section 4.02 is not then satisfied; or


42




--------------------------------------------------------------------------------


             (C)   such requested Letter of Credit has an expiration date which
is after the earlier of (x) five Banking Days prior to the Revolving Credit
Termination Date and (y) one year after the date of issuance (subject to
automatic renewals on terms satisfactory to the Issuing Lenders).


             (iii)   Subject to Section 2.19(g), Letters of Credit with a
one-year tenor may be by their terms automatically renewable (such automatically
renewable Letters of Credit hereby referred to as “Renewable Letters of Credit”)
for additional one-year periods (which shall in no event extend beyond the date
referred to in clause (x) of the preceding paragraph (a)(ii)(C)). The Issuing
Lender shall notify all beneficiaries of Renewable Letters of Credit that such
Letters of Credit shall not be renewed or extended unless the Agent and the
Issuing Lender shall have received the request from the Borrower required under
Section 2.19(g) and all conditions precedent to the issuance of Letters of
Credit set forth in Section 4.02 are satisfied at the time of such renewal or
extension (which time, for purposes of this Section and Section 4.02, shall be
deemed to be the time of such renewal or extension and not the expiry date of
such Letters of Credit).


           (b)   Issuance of Letters of Credit.

             (i)   Each Letter of Credit shall be issued upon the irrevocable
written request of Borrower, received by Agent and the Issuing Lender at least
seven (7) days (or such shorter time as Agent may agree in a particular
instance) prior to the proposed date of issuance. Each Letter of Credit
outstanding under the Existing Credit Agreement which survives the Closing Date
shall be deemed to be reissued under this Agreement on the Closing Date as set
forth on Schedule 2.19(b).


             (ii)   Each request for issuance of a Letter of Credit shall be by
telecopy, confirmed immediately in writing, on the form specified by the Issuing
Lender as being its then customary form for letter of credit applications and
shall specify: (A) the proposed date of issuance (which shall be a Banking Day);
(B) the face amount of the Letter of Credit; (C) the date of expiration of the
Letter of Credit; (D) the purpose of such Letter of Credit, (E) the name and
address of the beneficiary thereof; (F) the documents to be presented by the
beneficiary of the Letter of Credit in case of any drawing thereunder; and (G)
the full text of any certificate to be presented by the beneficiary in case of
any drawing thereunder; provided that in the event that the form specified by
the Issuing Lender conflicts with any provisions of this Agreement, the
provisions in this Agreement shall govern.


             (iii)   No Letter of Credit shall be issued (or renewed or
extended) if such Letter of Credit would thereupon have an expiration date which
is after the date which is five Banking Days prior to the Revolving Credit
Termination Date.


             (iv)   Unless an Issuing Lender has received notice on or before
the Banking Day immediately preceding the date such Issuing Lender is to issue a


43




--------------------------------------------------------------------------------


  requested Letter of Credit (A) from the Agent directing such Issuing Lender
not to issue such Letter of Credit because the amount specified in Section
2.19(a)(i) would be exceeded and/or (B) from any Lender that one or more
conditions specified in Section 4.02 are not then satisfied, then subject to the
terms and conditions of this Section 2.19 and provided that the applicable
conditions set forth in Section 4.02 hereof have been satisfied, such Issuing
Lender shall, on the requested date, issue a Letter of Credit for the account of
Borrower in accordance with the Issuing Lender’s usual and customary business
practices. Prior to issuing any Letter of Credit, the Issuing Lender of such
Letter of Credit will consult with the Agent to confirm that the amount
specified in Section 2.19(a)(i) would not be exceeded, and that the conditions
specified in Section 4.02 have been satisfied.


             (v)   Promptly after issuance of each Letter of Credit, the Issuing
Lender shall deliver to Borrower and Agent a copy of such Letter of Credit.
Agent shall promptly deliver a copy thereof to each other Lender. Each Letter of
Credit shall provide that, except as otherwise determined in the sole discretion
of the Issuing Lender, payment thereunder shall not be made earlier than two (2)
business days after receipt of any requisite documents demanding such payment.


             (vi)   All Letters of Credit shall be issued only in Dollars.


           (c)   Participations, Drawings and Reimbursements.

             (i)   Immediately upon the issuance of each Letter of Credit, each
Lender (other than the Issuing Lender) shall be deemed to, and hereby agrees to,
have irrevocably purchased from the Issuing Lender a participation in such
Letter of Credit and each drawing thereunder in a percentage equal to the
Revolving Credit Commitment Percentage of such Lender.


             (ii)   The Borrower shall reimburse the Agent for the full amount
of any drawing under the Letter of Credit on the same date such drawing is
honored by the Issuing Lender. In the event Borrower shall fail to reimburse
Agent for the full amount of any drawing on the same date such drawing is
honored by the Issuing Lender under any Letter of Credit, the Issuing Lender
shall promptly notify Agent and Agent shall as promptly as possible notify each
Lender with a Revolving Credit Commitment thereof and Borrower shall be deemed
to have requested that a Reference Rate Advance be made by the Lenders with a
Revolving Credit Commitment to be disbursed on the date of payment by the
Issuing Lender under such Letter of Credit, subject to the amount of the
unutilized portion of the Revolving Credit Commitment Amount on such date and
subject to the conditions set forth in Section 4.02. Any notice given by the
Issuing Lender or Agent pursuant hereto may be oral if immediately confirmed in
writing (including telecopy or telex); provided that the lack of such an
immediate confirmation shall not affect the conclusiveness and binding effect of
such notice. The proceeds of such Revolving Advances shall be paid to the Agent
which will, in turn, disburse such proceeds to the Issuing Lender as
reimbursement for such drawings. Notwithstanding the foregoing, if at any time
an Event of Default


44




--------------------------------------------------------------------------------


  described in Section 8.05 or 8.06 has occurred and is continuing, such
drawings shall be reimbursed by the Lenders’ purchasing pro rata participation
interests in such Letter of Credit in amounts equal to each Lender’s Revolving
Credit Commitment Percentage of the relevant amounts drawn.


             (iii)   Any unreimbursed Letter of Credit drawing which shall not
be converted into a Revolving Advance pursuant to Section 2.19(c)(ii) in whole
or in part because such conversion would have caused the Revolving Credit
Commitment Amount to be exceeded or because of Borrower’s failure to satisfy the
conditions set forth in Section 4.02, shall become due and payable upon the date
such drawing is paid by the Issuing Lender. Agent shall promptly notify Borrower
and Lenders with a Revolving Credit Commitment of the occurrence of any
unreimbursed drawing under a Letter of Credit. Any such unreimbursed drawing
shall bear interest at a rate per annum equal to the Reference Rate plus the sum
of the Applicable Margin and 2%.


             (iv)   Each Lender will, promptly upon receipt of notice of an
unreimbursed drawing under a Letter of Credit pursuant to Section 2.19(c)(iii),
make available to Agent for the account of the Issuing Lender an amount in
immediately available funds equal to its Revolving Credit Commitment Percentage
of the amount of the such unreimbursed drawing. If any Lender so notified shall
fail to make available to Agent for the account of the Issuing Lender the amount
of its Revolving Credit Commitment Percentage of any such unreimbursed drawing
on the date the relevant Letter of Credit drawing was honored by the Issuing
Lender (the “Participation Date”), then interest shall accrue on such Lender’s
obligation to make such payment, (i) from the Participation Date to but not
including the second Banking Day after the Participation Date at a rate per
annum equal to the Federal Funds Rate, and (ii) from the second Banking Day
after the Participation Date at the same rate specified in Section 2.08(a) for
Reference Rate Advances. Agent will as promptly as practicable (but in no event
later than two (2) Banking Days after the occurrence thereof) give notice of the
occurrence of the Participation Date, but failure of Agent to give any such
notice on the Participation Date or in sufficient time to enable any Lender to
effect such payment on such date shall not relieve such Lender from its
obligations under this Section 2.19(c)(iv).


             (v)   The obligation of each Lender to provide Agent with such
Lender’s Revolving Credit Commitment Percentage of the amount of any payment or
disbursement made by any Issuing Lender under any outstanding Letter of Credit
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which such Lender
may have or have had against such Issuing Lender (or any other Lender),
including, without limitation, any defense based on the failure of the demand
for payment under such Letter of Credit to conform to the terms of such Letter
of Credit or the legality, validity, regularity or enforceability of such Letter
of Credit or any defense based on the identity of the transferee of such Letter
of Credit or the sufficiency of the transfer if such Letter of Credit is
transferable; provided,


45




--------------------------------------------------------------------------------


  however, that Lenders shall not be obligated to reimburse such Issuing Lender
for any wrongful payment or disbursement made under any Letter of Credit as a
result of acts or omissions constituting gross negligence or willful misconduct
on the part of such Issuing Lender or any of its officers, employees or agents.
Further, each Lender agrees to perform its obligations under Section 2.19(c)(iv)
despite the occurrence of a Default or an Event of Default or any inability of
Borrower to require such Lender to fulfill its other obligations hereunder
including, without limitation, any inability resulting from the operation of
Bankruptcy Code § 365(c)(2) (11 U.S.C. § 365(c)(2)) or otherwise.


           (d)   Repayment of Participations.

             (i)   Upon and only upon receipt by Agent for the account of the
Issuing Lender of funds from Borrower,


             (A)   in reimbursement of any payment made under a Letter of Credit
with respect to which any Lender has theretofore paid Agent for the account of
the Issuing Lender for such Lender’s participation in the Letter of Credit
pursuant to Section 2.19(c)(iv); or


             (B)   in payment of interest thereon;


  Agent will pay to each Lender which has funded its participating interest
therein, in the same funds as those received by Agent for the account of the
Issuing Lender, such Lender’s Revolving Credit Commitment Percentage of such
funds.


             (ii)   If Agent or the Issuing Lender is required at any time to
return to Borrower or to a trustee, receiver, liquidator, custodian or other
similar official any portion of the payments made by Borrower to Agent for the
account of the Issuing Lender pursuant to paragraph (i) in reimbursement of
payment made under the Letter of Credit or interest thereon, each Lender shall,
on demand of Agent, forthwith return to Agent or the Issuing Lender its
Revolving Credit Commitment Percentage of any amounts so returned by Agent or
the Issuing Lender plus interest thereon from the date such demand is made to
but not including the date such amounts are returned by such Lender to Agent or
the Issuing Lender, at a rate per annum equal to the Federal Funds Rate.


           (e)   Role of Issuing Lender. (i)  Each Issuing Lender will exercise
and give the same care and attention to any Letter of Credit as it gives to its
other letters of credit and similar obligations.

             (ii)   Each Lender participating in a Letter of Credit agrees that,
in paying any drawing under any Letter of Credit, the Issuing Lender shall not
have any responsibility to obtain any document (other than the sight draft and
certificates required by the Letter of Credit) or to ascertain or inquire as to
the validity or accuracy of any such document or the authority of the Person
delivering any such document. Neither the Issuing Lender nor any of its
representatives, officers, employees or agents shall be liable to any Lender
for:


46




--------------------------------------------------------------------------------


             (A)   any action taken or omitted in connection herewith at the
request or with the approval of the Majority Lenders;


             (B)   any action taken or omitted in the absence of gross
negligence or willful misconduct; or


             (C)   the execution, effectiveness, genuineness, validity or
enforceability of any Letter of Credit or any other document contemplated hereby
or thereby.


           (f)   Obligations Absolute. The obligations of Borrower under this
Agreement and any other agreements or instrument relating to any Letter of
Credit to reimburse each Issuing Lender shall be unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement and
such other agreement or instrument under all circumstances, including, without
limitation, the following circumstances:

             (A)   any lack of validity or enforceability of this Agreement, any
Letter of Credit, or any other agreement or instrument relating thereto
(collectively, the “L/C Related Documents”);


             (B)   any change in the time, manner or place of payment of, or in
any other term of, all or any of the obligations of Borrower in respect of any
Letter of Credit or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;


             (C)   the existence of any claim, set-off, defense or other right
that Borrower may have at any time against any beneficiary or any transferee of
any Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by the
L/C Related Documents or any unrelated transaction;


             (D)   any statement and other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;


             (E)   any payment by the Issuing Lender under any Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of any Letter of Credit;


             (F)   any exchange, release or non-perfection of any Collateral, or
any release or amendment or waiver of or consent to departure from any
Collateral Document, for all or any of the obligations of Borrower in respect of
any Letter of Credit;


             (G)   any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including, without limitation, any other


47




--------------------------------------------------------------------------------


  circumstance that might otherwise constitute a defense available to, or a
discharge of, Borrower or any Guarantor but excluding any action constituting
the Issuing Lender’s gross negligence or willful misconduct; or


             (H)   the occurrence of a Default or an Event of Default.


           (g)   Requests Regarding Renewals and Extensions of Renewable Letters
of Credit. The Borrower shall deliver to the Agent and the applicable Issuing
Lender, not earlier than thirty (30) days, and not later than fourteen (14)
days, before notice of non-renewal or non-extension is required under the
Renewable Letters of Credit issued by such Issuing Lender, a written request for
renewal or extension of each Renewable Letter of Credit which the Borrower
desires to renew or extend. Such request shall specify the required date for
notice by the Issuing Lender of non-renewal or non-extension under the Renewable
Letters of Credit and include a certification by the Borrower that as of the
date of such request, no Default or Event of Default shall have occurred and be
continuing and all of the representations and warranties contained in this
Agreement and the Collateral Documents are true and correct in all material
respects, except as to representations and warranties contained in Section 5.09
and which expressly relate to an earlier date and for changes which are
contemplated or permitted by this Agreement. No such request shall be made by
the Borrower which would cause the expiry date of such Renewable Letter of
Credit to extend beyond five Banking Days prior to the Revolving Credit
Termination Date. For purposes of this Section 2.19(g), valid delivery by the
Borrower of the required request shall be deemed to have occurred only upon
actual receipt of such notice by the Agent and the Issuing Lender. If the
Borrower fails to deliver such a notice within such period with respect to such
Renewable Letter of Credit, the Issuing Lender of such Renewable Letter of
Credit shall deliver appropriate notices of non-extension or non-renewal with
respect to such Renewable Letter of Credit.

           (h)   If any change in any requirement of law shall either (i)
impose, modify or deem or make applicable any reserve, special deposit,
assessment or similar requirement against Letters of Credit issued by any
Issuing Lender or against a Lender’s participation in such Letter of Credit or
(ii) impose on any Issuing Lender or any Lender participating in such Letter of
Credit (a “Participating Lender”) any other condition regarding this Agreement
or any Letter of Credit, and the result of any event referred to in clause (i)
or (ii) above shall be to increase the cost to such Issuing Lender of issuing or
maintaining any Letter of Credit, or to such Participating Lender of purchasing
or maintaining such participating interest in any Letter of Credit (which
increase in cost shall be the result of such Issuing Lender’s, or Participating
Lender’s, as the case may be, reasonable allocation of the aggregate of such
cost increases resulting from such events), then from time to time following
notice by such Issuing Lender (or such Participating Lender, as the case may be)
to the Borrower, the Borrower shall pay to such Person, as specified by such
Person, additional amounts which shall be sufficient to compensate such Person
for such increased cost, together with interest on each such amount from the
date demanded until payment in full thereof at a rate per annum equal to the
Reference Rate plus the Applicable Margin plus 2% per annum. A certificate
submitted by such Issuing Lender or Participating Lender to the Borrower
concurrently with any such demand by such Person, shall be conclusive, absent
manifest error, as to the amount thereof.


48




--------------------------------------------------------------------------------


ARTICLE III.
SECURITY


           3.01   Security.

           (a)   As security for the prompt payment and performance of all
Secured Obligations of Borrower, Borrower has heretofore granted and assigned or
shall grant and assign, in accordance with the provisions of the Collateral
Documents applicable to Borrower, to the Collateral Agent for the benefit of the
Secured Creditors all of its right, title and interest in and to all of the
Collateral. Additionally, all Secured Obligations shall be guaranteed by each
Guarantor under the Guarantee and Collateral Agreement and all Operating Bank
Obligations shall be guaranteed by each Guarantor under the Operating Bank
Guaranty, to the extent provided therein, and the obligations of the Guarantors
under the Guarantee and Collateral Agreement and the Operating Bank Guaranty
shall be secured pursuant to the terms of the Collateral Documents required to
be executed and delivered by them hereunder. Upon the effective date of the sale
of all of the stock owned by Borrower or any Subsidiary of, or the effective
date of the sale of all of the assets of, any Guarantor permitted hereunder,
such Guarantor shall be released from all obligations under the Guarantee and
Collateral Agreement.

           (b)   Upon the acquisition of any new property or assets by the
Borrower or any Subsidiary, the Borrower or such Subsidiary at its expense shall
immediately cause such acquired property or assets to become subject to Liens
and security interests in favor of the Collateral Agent to secure the Secured
Obligations except to the extent that this Agreement and the Collateral
Documents do not require such property or assets to become subject to such Liens
and security interests. Upon any such acquisition, such acquired property or
assets shall be deemed to constitute Collateral for all purposes of this
Agreement and the Collateral Documents, any collateral documents executed and
delivered by the Borrower or any of its Subsidiaries to grant the liens and
security interests required by this Section shall be deemed to be Collateral
Documents for all purposes of this Agreement and the other Credit Documents, and
any such acquisition of such property or assets shall be deemed a representation
and warranty that, as of the date of such acquisition, all representations and
warranties contained in this Agreement and the Collateral Documents applicable
to such Collateral are true and correct in all material respects.

           3.02   Collateral Documents. The Borrower and the Guarantors have
heretofore executed and delivered or will execute and deliver to the Collateral
Agent certain Collateral Documents, and the Borrower shall execute and deliver
to the Collateral Agent for the benefit of the Secured Creditors (and shall
cause each Guarantor to so execute and deliver) all such further Collateral
Documents and such other collateral documents as may be reasonably requested by
the Collateral Agent in order to perfect and protect Collateral Agent’s security
interest in the Collateral granted pursuant to the Collateral Documents, all in
form and substance reasonably acceptable to the Collateral Agent.

           3.03   Priority of Security Interest. The lien and security interest
of the Collateral Agent in the Collateral shall, to the extent permissible by
applicable law, at all times, be and


49




--------------------------------------------------------------------------------


continue to be a first lien in all jurisdictions, whether state, federal or
foreign, subject to no other Lien of any kind (except Permitted Liens).

           3.04   New Guarantors. Borrower shall cause each Domestic Subsidiary
which is hereafter created or acquired (but in any event excluding (i)
Unrestricted Subsidiaries, (ii) Lincoln Indemnity Company, (iii) H&T Receivable
Funding Corporation (subject to Section 6.19), (iv) any Finance Subsidiary, (v)
any Real Estate Financing Subsidiary and (vi) any Subsidiary acquired after the
Closing Date to the extent such Subsidiary is not required to provide a security
interest in its assets or cause its capital stock to be pledged pursuant to
Section 7.01(e) (but such Subsidiary described in clause (iii) shall be required
to become a Guarantor)) to promptly execute and deliver a supplement or addendum
to each of the Guarantee and Collateral Agreement and the Operating Bank
Guaranty, in form and substance satisfactory to the Collateral Agent, pursuant
to which such Subsidiary shall become a party to such agreements as a Grantor
(as defined in the Guarantee and Collateral Agreement) and guarantor, together
with such Collateral Documents and other documents, instruments and opinions
reasonably requested by Agent or the Collateral Agent in order to perfect and
protect the Collateral Agent’s security interest in the Collateral granted
pursuant to such Collateral Documents, all in form and substance reasonably
satisfactory to Agent and the Collateral Agent.

           3.05   Real Property Matters. (a) As security for the Secured
Obligations, the Collateral Agent shall have received, with respect to each
parcel of real property listed on Schedule 3.05 (the “Existing Mortgage
Collateral Properties”), (i) a Mortgage Amendment, executed and delivered by a
duly authorized officer of each party thereto; (ii) an endorsement to each of
the existing title insurance policies updating the effective date and amending
the description of the existing insured mortgage to include the Mortgage
Amendment; and (iii) a no-lien affidavit executed by the president or other
officer of each respective mortgagor, in form satisfactory to the title company.

           (b) As additional security for the Secured Obligations, Borrower
agrees that in the event Borrower or any Guarantor acquires any real property,
then, from time to time, upon request of the Agent, Borrower shall, or shall
cause such Guarantor to, execute, deliver and record any new mortgages, deeds of
trust and similar instruments, or amendments to any existing mortgages, deeds of
trust and similar instruments (collectively, such existing and new instruments
are called the “Real Property Security Documents”) encumbering such owned
property, which Real Property Security Documents shall be substantially in the
same form as the Real Property Security Documents provided on and/or in effect
as of the date hereof. In connection with such hereafter owned or otherwise
acquired real property, Borrower agrees to provide, or cause the applicable
Guarantor to provide, to the Collateral Agent (a) surveys of said real property
in the form described in Section 4.01(o) of the Existing Credit Agreement and
(b) mortgagee title insurance policies in the form and amount described in
Section 4.01(p) of the Existing Credit Agreement covering said real property.

           (c) As additional security for the Secured Obligations, Borrower
agrees that if Borrower or any Guarantor acquires any leasehold interest as
lessee, then, from time to time, upon request of Agent, Borrower shall, or shall
cause such Guarantor to, execute, deliver and record any new mortgages, deeds of
or trust or similar instruments, or amendments to any existing mortgages, deeds
of trust and similar instruments encumbering such leasehold interest,


50




--------------------------------------------------------------------------------


which documents shall be substantially similar to the Real Property Security
Documents, in order to create a leasehold mortgage on such leasehold interest.
Notwithstanding the foregoing, the Borrower shall not be required to take any
action described in the preceding sentence to the extent taking such action (i)
violates the applicable lease, (ii) requires the consent of another party to
such lease or (iii) if a recorded memorandum with respect to such lease has not
been filed in the relevant real property recording offices. The actions required
by this paragraph with respect to (i) any leasehold interest existing on the
Closing Date shall be completed no later than 90 days after the Closing Date and
(ii) any leasehold interest acquired after the Closing Date shall be completed
no later than 60 days after the date of acquisition.

           3.06   Exceptions. Notwithstanding the foregoing, the Borrower and
its Subsidiaries shall not be required to (a) execute and deliver Real Property
Security Documents with respect to real property acquired after the Closing Date
that is subject to liens permitted by clause (iv) or (xiv) of the definition of
“Permitted Liens”, (b) cause any Subsidiary to provide a security interest in
its assets or cause its Capital Stock to be pledged to the extent not required
pursuant to Section 7.01(e) or (c) cause the assets of any Real Estate Financing
Subsidiary to be pledged as Collateral to the extent not required pursuant to
the definition of “Permitted Real Estate Financing Transaction”.

           3.07   Pledge of Capital Stock. Without limitation of the foregoing,
the Borrower and its Subsidiaries will pledge (a) the Capital Stock, limited
liability interests, or partnership interests, of any entity acquired after the
Closing Date, subject to the provisions of Section 3.06, (b) all Capital Stock
of each Finance Subsidiary which is owned by any Credit Party to be pledged as
Collateral pursuant to the Collateral Documents and (c) all Capital Stock of
each Unrestricted Subsidiary which is owned by any Credit Party to be pledged as
Collateral pursuant to the Collateral Documents.

           3.08   Collateral Agency Agreement. Each Lender authorizes and
instructs the Agent and the Collateral Agent to execute and deliver the
Collateral Agency Agreement on behalf of such Lender. Each Lender agrees to be
bound by and perform the obligations set forth for such Lender in the Collateral
Agency Agreement. Each Lender acknowledges and agrees that pursuant to the
Collateral Agency Agreement the Secured Obligations are secured by the
Collateral under the Collateral Documents an a pari passu basis. Each Lender
acknowledges that the Collateral Agent is acting on behalf of the Lenders (and
their Affiliates), the Issuing Lenders, the Agent and the Operating Banks.

           3.09   Amendments of Collateral Documents. The Lenders acknowledge
that certain of the Collateral Documents delivered under the Existing Credit
Agreement are being amended, or amended and restated, in order to secure the
Term Advances and to reflect the amendment and restatement of the Existing
Credit Agreement by this Agreement.


51




--------------------------------------------------------------------------------


ARTICLE IV.
CONDITIONS PRECEDENT


           4.01   Conditions Precedent to Closing Date. This Agreement shall
become effective as of the Closing Date, subject to the conditions precedent
that on or prior to the Closing Date (subject to the additional time allotted in
Section 6.17 for certain of such conditions to be satisfied):

           (a)   Opinions of Counsel to Borrower, etc. There shall have been
delivered to Agent, in form and substance satisfactory to Agent and its counsel,
an opinion, dated the Closing Date, of (i) Kahn Kleinman, L.P.A., special
counsel for Borrower and the Guarantors, substantially in the form of Exhibit
J-1 hereto and (ii) Kirkland & Ellis LLP, special counsel for the Borrower and
the Guarantors, substantially in the form of Exhibit J-2 hereto;

           (b)   Other Opinions. There shall have been delivered to Agent, in
form and substance satisfactory to Agent and its counsel, an opinion, dated the
Closing Date, of Cary Gaan, Esq., or other acceptable in-house counsel,
substantially in the form of Exhibit K hereto;

           (c)   Borrower’s Incorporation Papers. There shall have been
delivered to Agent, in form and substance satisfactory to Agent and its counsel,
a copy of Borrower’s certificate of incorporation, certified by the Secretary of
State of Delaware, as of a recent date, and a copy of the Borrower’s by-laws,
certified by the Secretary or an Assistant Secretary of Borrower;

           (d)   Borrower’s Corporate Resolution. There shall have been
delivered to Agent, in form and substance satisfactory to Agent and its counsel,
a copy of a resolution or resolutions passed by the Board of Directors of
Borrower, certified by the Secretary or an Assistant Secretary of Borrower as
being in full force and effect on the Closing Date, authorizing the borrowing
provided for herein and the execution, delivery and performance of this
Agreement, the Notes, the Collateral Documents to which it is a party and any
other instrument or agreement required hereunder;

           (e)   Borrower’s Incumbency Certificate. There shall have been
delivered to Agent, in form and substance satisfactory to Agent and its counsel,
a certificate, signed by the Secretary or an Assistant Secretary of Borrower and
dated the Closing Date, as to the incumbency, and containing the specimen
signature or signatures (not photocopied), of the person or persons authorized
to execute and deliver this Agreement, the Notes, the Collateral Documents to
which it is a party and any other instrument or agreement required hereunder on
behalf of Borrower;

           (f)   Guarantors’ Incorporation Papers. There shall have been
delivered to Agent, in form and substance satisfactory to Agent and its counsel,
with respect to each Guarantor which has not previously delivered such documents
to Agent, a copy of each such Guarantor’s certificate of incorporation or
articles of association and by-laws or partnership agreement, as the case may
be, certified by the Secretary or an Assistant Secretary of such Guarantor;

           (g)   Guarantors’ Resolutions. There shall have been delivered to
Agent, with respect to each Guarantor which has not previously delivered such
documents to Agent, in form


52




--------------------------------------------------------------------------------


and substance satisfactory to Agent and its counsel, a copy of a resolution or
resolutions passed by the Board of Directors (or similar body) of each Guarantor
(or, with respect to a Guarantor which is a partnership, of such Guarantor’s
general partner), certified by the Secretary or an Assistant Secretary of such
Guarantor (or general partner) as being in full force and effect on the Closing
Date, authorizing the execution, delivery and performance of the Collateral
Documents to which it is a party;

           (h)   Guarantors’ Incumbency Certificates. There shall have been
delivered to Agent, with respect to each Guarantor which has not previously
delivered such documents to Agent, in form and substance satisfactory to Agent
and its counsel, a certificate, signed by the Secretary or an Assistant
Secretary of each Guarantor (or, with respect to a Guarantor which is a
partnership, of such Guarantor’s general partner) and dated the Closing Date, as
to the incumbency, and containing the specimen signature or signatures (not
photocopied), of the person or persons authorized to execute and deliver the
Collateral Documents to which it is a party on behalf of such Guarantor (or on
behalf of such general partner for such Guarantor);

           (i)   Approvals and Consents. There shall have been delivered to
Agent, in form and substance satisfactory to Agent and its counsel, certified
copies of all material approvals, consents, exemptions and other actions by, and
notices to and filings with, any governmental authority or any other Person and
any trustee or holder of any indebtedness or obligation of Borrower or of any
Guarantor which are required in connection with any transaction contemplated
hereby (other than landlords under leases and first mortgage holders
constituting Permitted Liens, but subject to Section 6.17), all of which shall
be in full force and effect;

           (j)   Agreement. There shall have been delivered to Agent, in form
and substance satisfactory to Agent and its counsel, sufficient counterparts of
this Agreement, duly executed by an authorized officer of Borrower;

           (k)  [Reserved];

           (l)  [Reserved];

           (m)   Collateral Documents. There shall have been delivered to Agent,
in form and substance satisfactory to Agent and its counsel, sufficient
counterparts of (i) the Guarantee and Collateral Agreement, and (ii) the other
Collateral Documents, executed by a duly authorized officer of each of the
Borrower and the Guarantors party to such Collateral Documents. In addition, the
Collateral Agent shall have received the documents described in Section 3.05
(subject to the additional time allotted in Section 6.17);

           (n)   Pledge of Shares. The Collateral Agent shall have received (x)
(i) the certificates representing the certificated shares of Funding Corp., each
other Finance Subsidiary, each of the Guarantors listed on Exhibit D hereto and
each first-tier Subsidiary of such Guarantors, in each case to the extent owned
by a Credit Party, and (ii) the certificates representing 65% of the
certificated shares of the Foreign Subsidiaries owned directly by the Borrower
or a Guarantor, which certificates are to be pledged pursuant to the Guarantee
and Collateral Agreement, together with (y) an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof;


53




--------------------------------------------------------------------------------


           (o)  [Reserved];

           (p)  [Reserved];

           (q)  [Reserved];

           (r)  [Reserved];

           (s)   No Litigation. No litigation, inquiry, injunction or
restraining order shall be pending, entered or threatened (including any
proposed statute, rule or regulation) which, in the reasonable opinion of the
Majority Lenders, could have a Material Adverse Effect;

           (t)   No Material Adverse Change. There shall not have occurred since
December 31, 2003 any change or development, which in either case in the opinion
of the Majority Lenders could have a Material Adverse Effect;

           (u)   Filings. Any filings and other actions required to create,
perfect and preserve the priority of the appropriate security interests in all
Collateral (including, without limitation, the filing of duly executed financing
statements on Form UCC-1 in the jurisdictions set forth in Schedule 3 to the
Guarantee and Collateral Agreement and in any other jurisdiction, in the opinion
of the Agent, desirable to perfect the Liens on the Collateral) shall have been
duly made or taken (or, in the case of UCC-1s, executed and delivered in proper
form for filing), and all Collateral shall be free and clear of other liens
other than Permitted Liens.

           (v)   Good Standing Certificates. There shall have been delivered to
Agent, in form and substance satisfactory to Agent and its counsel, good
standing certificates (or bring-down telexes or other evidence of good standing)
for Borrower and for each Guarantor from the Secretary of State of the state of
incorporation of each such Person and good standing certificates (or similar
authorization to conduct business as a foreign corporation) for Borrower and
each Guarantor from the Secretary of State of each state with respect to which
Borrower makes the representations contained in Sections 5.01 and 5.02 hereof;

           (w)   Payment of Fees and Expenses. The Agent shall have received,
for the account of the Lenders and for its own account, payment by Borrower of
all fees and expenses (including reasonable legal fees and expenses) required to
be paid hereunder, including without limitation, under Section 9.06, to the
extent invoices therefor have been presented to Borrower prior to the Closing
Date;

           (x)   Officer’s Certificate. There shall have been delivered to
Agent, in form and substance satisfactory to Agent and its counsel, a
certificate signed by a Senior Vice President of Borrower, dated as of the
Closing Date, certifying that:

             (i)   the representations and warranties contained in Article V and
in each Collateral Document are true and correct in all material respects on and
as of such date, as though made on and as of such date;


54




--------------------------------------------------------------------------------


             (ii)   no event has occurred and is continuing, or would result
from the transactions provided for herein, which has or would constitute an
Event of Default; and


             (iii)   there has occurred since December 31, 2003, no development,
event or circumstance which has had or is reasonably likely to have a Material
Adverse Effect;


           (y)   Insurance Policies. There shall have been delivered to the
Agent a certificate evidencing the Borrower’s and its Subsidiaries’ insurance
coverage in form and substance reasonably satisfactory to the Agent;

           (z)   Projections. There shall have been delivered to Agent, the
consolidated plan and financial forecast for the then current and next
succeeding five (5) fiscal years of Borrower and its Subsidiaries, including,
without limitation, (i) a forecasted consolidated balance sheet and a
consolidated statement of income and cash flows of Borrower for each such fiscal
year, and (ii) forecasted consolidated statements of income and cash flows of
Borrower for each quarter of the first such fiscal year. Such plan and forecast
for the current fiscal year shall include a summary of significant assumptions.
The Lenders acknowledge that projections satisfying the condition in this
Section 4.01(z) have previously been delivered by the Borrower;

           (aa)   Senior Debt. The Borrower shall have delivered to the Agent a
certificate demonstrating in reasonable detail that the Borrower and the other
Credit Parties have the ability (i) under the 1997 Indenture and the 1998
Indenture to incur the indebtedness and other Obligations under the Credit
Documents and that the Obligations constitute Senior Indebtedness (as defined in
the 1997 Indenture and the 1998 Indenture) and (ii) under the Senior Unsecured
Notes Indenture to incur the indebtedness and other Obligations under the Credit
Documents and to create Liens on the Collateral therefor.

           (bb)   Other Evidence Agent May Require. There shall have been
delivered to Agent, in form and substance satisfactory to Agent and its counsel,
such other evidence or documents as Agent may reasonably request consistent with
the other terms of this Agreement to establish the consummation of the
transactions contemplated hereby, the taking of all proceedings in connection
herewith and compliance with the conditions set forth in this Agreement

           (cc)   Repayment of Indebtedness. The Borrower shall have repaid at
least $50,000,000 of Revolving Advances outstanding under the Existing Credit
Agreement. The Borrower shall have repaid all of the indebtedness and other
obligations outstanding under the Receivables Program in full, the Receivables
Program shall have been terminated and all of the Credit Parties’ accounts
receivables and other assets shall have ceased to be subject to the Receivables
Program or any Lien in connection therewith.

           (dd)   Ratings. Each of the Term Loan Facility and the Revolving
Credit Facility shall have both received a rating of at least B2 from Moody’s
Investors Service, Inc. and at least B from Standard & Poor’s Ratings Group.


55




--------------------------------------------------------------------------------


           4.02   Conditions Precedent to Each Advance and Letter of Credit. The
obligation of each Lender to make any Advance or to issue any Letter of Credit
(or to renew or extend any Letter of Credit) hereunder is subject to the
following conditions precedent:

             (a)   No Default or Event of Default has occurred and is continuing
on the date of each Advance or the date of issuance (or the date of renewal or
extension, as the case may be) of each Letter of Credit or would result from the
incurring of obligations by Borrower under this Agreement;


             (b)   The representations and warranties contained herein, in the
Collateral Documents and in any guaranty hereafter executed and delivered by a
new Guarantor pursuant to Section 3.04, shall be true and correct in all
material respects on the date of each Advance or the date of issuance (or the
date of renewal or extension, as the case may be) of each Letter of Credit,
except as to representations and warranties which expressly relate to an earlier
date and except for changes which are expressly permitted by this Agreement; and


             (c)   There has occurred since the Closing Date, no event,
development or circumstance which has had or is reasonably likely to have a
Material Adverse Effect.


Each borrowing by or credit extension to Borrower hereunder shall constitute a
representation and warranty by Borrower as of the date of each such borrowing or
credit extension that the conditions in Section 4.02 have been satisfied.


ARTICLE V.
REPRESENTATIONS AND WARRANTIES


           Borrower represents and warrants to each Lender that:

           5.01   Borrower’s Existence. Borrower is a corporation duly organized
and validly existing under the laws of the State of Delaware, and is in good
standing and properly licensed to conduct business in every jurisdiction in
which the nature of the business conducted by it makes such license and good
standing necessary and where failure to so comply would have a Material Adverse
Effect.

           5.02   Subsidiaries’ Existence. Each Substantial Subsidiary is duly
organized and validly existing under the laws of the jurisdiction of its
formation, and is in good standing and properly licensed to conduct business in
the State in which its principal operations are located and in every
jurisdiction in which the nature of the business conducted by it makes such
compliance necessary and where failure to comply would have a material adverse
effect on the business of any such Subsidiary. Each Guarantor which is not a
Substantial Subsidiary is duly organized and validly existing under the laws of
the jurisdiction of its formation and is in good standing and properly licensed
to conduct business in the State in which its principal operations are located
and in every jurisdiction in which the nature of the business conducted by it
makes such compliance necessary except where failure to comply with any of the
foregoing could not reasonably be expected to have a Material Adverse Effect.


56




--------------------------------------------------------------------------------


           5.03   Borrower’s and Subsidiaries’ Powers. The execution, delivery
and performance of this Agreement, the Notes, the other Credit Documents and any
other instrument or agreement required to be executed and delivered by Borrower
hereunder or any of its Subsidiaries are within Borrower’s or such Subsidiary’s
corporate or other appropriate powers, have been duly authorized, and are not in
conflict with the terms of any charter, by-law or other organization papers of
Borrower or such Subsidiary, or any material instrument or agreement to which
Borrower or any Subsidiary is a party or by which Borrower or any Subsidiary is
bound or affected (including, but not limited to, the 1997 Indenture, the 1998
Indenture and the Senior Unsecured Notes Indenture).

           5.04   Power of Officers. The officers of Borrower and the other
Credit Parties executing this Agreement, the Notes, the other Credit Documents
and any other certificate, instrument or agreement required to be delivered
hereunder are duly authorized to execute same.

           5.05   Government Approvals. No approval, consent, exemption or other
action by, or notice to or filing with, any governmental authority is necessary
in connection with the execution, delivery, performance or enforcement of this
Agreement, the Notes, the other Credit Documents or any other instrument or
agreement required hereunder, except as may have been obtained and certified
copies of which have been delivered to Agent or except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect.

           5.06   Compliance With Laws. There is no law, rule or regulation, nor
is there any judgment, decree or order of any court or governmental authority
binding on Borrower or any Subsidiary, which would be contravened by the
execution, delivery, performance or enforcement of this Agreement, the Notes,
the other Credit Documents or any instrument or agreement required hereunder,
except where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect.

           5.07   Enforceability of Agreement. Each of this Agreement, the Notes
and each of the other Credit Documents to which the Borrower or any of its
Subsidiaries is a party are legal, valid and binding agreements and obligations
of Borrower, or such Subsidiary, as the case may be, enforceable against
Borrower or such Subsidiary, as the case may be, in accordance with their
respective terms, and any other instrument or agreement required hereunder, when
executed and delivered, will be similarly legal, valid, binding and enforceable,
subject, in each case, to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally and general equitable principles (whether
considered in a proceeding in equity or at law).

           5.08   Title to Property. Borrower and its Subsidiaries have good
title to their respective personal properties and assets, and good and
marketable title to their respective real properties, free and clear of all
Liens, except for Permitted Liens on such properties and assets. The execution,
delivery or performance of this Agreement, the Notes, the other Credit Documents
or any instrument or agreement required hereunder will not result in the
creation of any Lien, other than in favor of the Secured Creditors pursuant to
the Collateral Documents.

           5.09   Litigation. Except as disclosed on Schedule 5.09, there are no
suits, proceedings, claims or disputes pending or, to the knowledge of Borrower,
threatened against or


57




--------------------------------------------------------------------------------


affecting Borrower or any Subsidiary or their respective property, which could
reasonably be expected to have a Material Adverse Effect.

           5.10   Events of Default. Except for the matters expressly described
in the Disclosure Letter, no event has occurred and is continuing or would
result from the incurring of obligations by Borrower or its Subsidiaries under
this Agreement and the other Credit Documents which is a Default or an Event of
Default.

           5.11   Compliance with Margin Requirements. Borrower is not in
violation of any provision of Section 7 of the Securities Exchange Act of 1934
or any Margin Regulation, nor will Borrower’s activities cause it to violate
such provision or any Margin Regulation.

           5.12   Subsidiaries. All of Borrower’s Subsidiaries are listed on
Exhibit D hereto or on an amendment thereto delivered pursuant to Section
6.03(d) hereof.

           5.13   Financial Information. The audited consolidated financial
statements of Borrower and its Subsidiaries for the fiscal year ending December
31, 2003 and the unaudited consolidated financial statements of the Borrower and
its subsidiaries for the fiscal quarter ending June 30, 2004 have been furnished
by Borrower to Lenders. Such financial statements have been prepared in
accordance with Historic GAAP and practices consistently applied and accurately
and fairly present in all material respects the consolidated financial condition
and results of operations of the entities referred to therein as of such dates,
subject to the matters disclosed in the second and third paragraphs of the
Disclosure Letter. Since the date of the most recent audited financial
statements referred to above, there has been no change in Borrower’s
consolidated financial condition or results of operations sufficient to impair
Borrower’s ability to repay the Obligations in accordance with the terms hereof.
Except as disclosed in the Disclosure Letter, neither Borrower nor any
Subsidiary has any contingent obligations, liabilities for taxes or other
outstanding financial obligations which are material in the aggregate, except
those for which adequate reserves are established or as disclosed in such
statements or in the statements or reports delivered or to be delivered for the
period in which such obligations were incurred pursuant to Section 6.03.

           5.14   ERISA. Each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and any other applicable
federal or state law, and except as listed on Schedule 5.14 no event or
condition is occurring nor is there any present intent to cause any such event
or condition to occur with respect to any Plan or Multiemployer Plan with
respect to which Borrower would be under an obligation to furnish a report to
Lenders in accordance with Section 6.02(d) hereof and which, taking all such
events or conditions arising within the last twelve-month period, in the
aggregate would result in liability to Borrower or an ERISA Affiliate in excess
of One Million Dollars ($1,000,000). For purposes of this representation and
warranty, Borrower, or any ERISA Affiliate if not the Plan administrator, shall
be deemed to have knowledge of all facts attributable to the Plan administrator
designated pursuant to ERISA; provided, however, that the foregoing
representation with respect to Multiemployer Plans is made with respect to
matters of which Borrower or any ERISA Affiliate has actual knowledge. The
aggregate withdrawal liability under Section 4201 of ERISA which could be
incurred by Borrower and each ERISA Affiliate, collectively, upon a complete
withdrawal, within the meaning of Section 4203 of ERISA, from each and all
Multiemployer


58




--------------------------------------------------------------------------------


Plans to which each is contributing or has contributed within the past five
calendar years, plus the aggregate of the excess of benefit liabilities, within
the meaning of Section 4001(a)(16) of ERISA, of each Plan upon termination of
such Plan over the assets of such Plan, does not exceed Five Million Dollars
($5,000,000).

           5.15   Investment Company Act of 1940. Neither Borrower nor any of
its Subsidiaries is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

           5.16   No Restrictions on Subsidiaries. No Subsidiary is prohibited
by the terms of any agreement to which it is a party or by which it is bound or
affected from paying dividends to or making loans or advances to Borrower or any
Subsidiary directly controlling it, except (a) as disclosed in Schedule 5.16;
(b) restrictions imposed by this Agreement or any Collateral Agreement; (c)
customary non-assignment provisions restricting subletting or assignment of any
lease or assignment of any contract of any Subsidiary; customary net worth
provisions contained in leases and other agreements entered into by a Subsidiary
in the ordinary course of business; and customary provisions in instruments or
agreements relating to a Lien created, incurred or assumed in accordance with
this Agreement prohibiting the transfer of the property subject to such Lien, in
each case in existence on the Closing Date; (d) restrictions on Debt secured by
any Permitted Lien described in clauses (iv), (xii), (xiii) or (xiv) of the
definition of “Permitted Lien” limiting the right of such Subsidiaries to
dispose of the assets securing such Debt to the extent that the agreement
governing such Debt prohibits the transfer of such assets as a Restricted
Payment; (e) customary restrictions with respect to a Subsidiary pursuant to an
agreement that has been entered into for the sale or disposition of all or
substantially all of the capital stock or assets of such Subsidiary; and (f) any
restrictions pursuant to any agreement that extends, refinances, renews or
replaces any agreement containing any of the restrictions described in the
foregoing clauses (a) through (e), provided that the terms and conditions of any
such restrictions are not less favorable to the Lenders than those under or
pursuant to the agreement extended, refinanced, renewed or replaced.

           5.17   Senior Indebtedness. The Borrower agrees that at all times all
sums outstanding under this Agreement and the Notes and all other monetary
obligations of the Credit Parties under this Agreement and the other Credit
Documents will constitute Senior Indebtedness and Designated Senior Indebtedness
under the Subordinated Notes Indenture.

           5.18  Environmental Matters. As of the Closing Date:

           (a)   except as disclosed on Schedule 5.18, the property, assets and
operations of Borrower and the Subsidiaries comply in all material respects with
all applicable Hazardous Materials Laws and all governmental permits relating to
the use and/or operation thereof (except to the extent that failure to comply
with such Hazardous Materials Laws or applicable permits would not have a
material adverse effect on the business, operations, properties, assets or
financial condition of Borrower and its Subsidiaries taken as a whole);

           (b)   to the best knowledge of Borrower, after reasonable inquiry,
(i) none of the real property owned in fee, or the assets or operations of
Borrower and the Subsidiaries related thereto is the subject of federal or state
investigation mandating any remedial action, involving


59




--------------------------------------------------------------------------------


expenditures, which is needed to respond to a release of any Hazardous Materials
into the environment, (ii) there are no underground storage tanks present on or
under the Properties owned in fee, and (iii) there are no pending or threatened:
(A) actions or proceedings from any governmental agency or any other person or
entity regarding the disposal of Hazardous Materials, or regarding any Hazardous
Materials Laws or evaluation, or (B) liens or governmental actions, notices of
violations, notices of noncompliance or other proceedings of any kind relating
to any of the Hazardous Materials Laws with respect to the Properties; and

           (c)   neither Borrower nor any Subsidiary has any material liability
(material to the Borrower and its Subsidiaries taken as a whole) in connection
with any release of any Hazardous Materials into the environment.

           5.19   Collateral Documents. (a)  The provisions of each of the
Collateral Documents (other than the Mortgages, subject to (b) below, and the
collateral assignments of tenant’s rights in leases) are effective to create in
favor of the Collateral Agent, for the benefit of the Secured Creditors, a
legal, valid and enforceable security interest in all right, title and interest
of Borrower and its Subsidiaries in the Collateral described therein; and
financing statements have been filed (or, in the case of UCC-1 financing
statements delivered on the Closing Date, executed and delivered in the proper
form for filing) in the offices in all of the jurisdictions listed in the
schedules to the Guarantee and Collateral Agreement.

           (b)   Each Mortgage when delivered will be effective to grant to the
Collateral Agent for the benefit of the Secured Creditors, a legal, valid and
enforceable mortgage lien on all the right, title and interest of the mortgagor
under such Mortgage in the real property and fixtures described therein. When
each such Mortgage is duly recorded in the appropriate land records offices and
the mortgage recording fees and taxes in respect thereof are paid and compliance
is otherwise had with the formal requirements of state law applicable to the
recording of real estate mortgages generally, each such Mortgage shall
constitute a perfected first priority mortgage lien on such mortgaged property
(or, as required by Section 7.03(b), a perfected second priority mortgage lien
on such mortgaged property), subject to the encumbrances and exceptions to title
set forth therein and except as noted in the title policies and title
endorsements thereto delivered to the Collateral Agent, and such Mortgage also
creates a legal, valid, enforceable and perfected first lien on, and security
interest in, all right, title and interest of Borrower or such Subsidiary under
such Mortgage in all fixtures which are covered by such Mortgage, subject to no
other Liens, except the encumbrances and exceptions to title set forth therein
and except as noted in the title policies and title endorsements thereto
delivered to the Collateral Agent and Permitted Liens.

           (c)   The provisions of the Guarantee and Collateral Agreement, after
giving effect to the filing of UCC-1 financing statements in the offices set
forth on the schedules to the Guarantee and Collateral Agreement and completion
of the filings and other actions described in Schedule 3 to the Guarantee and
Collateral Agreement, shall be effective to create, in favor of the Collateral
Agent, for the ratable benefit of the Secured Creditors, a fully perfected first
Lien on, and security interest in, all right, title and interest of Borrower and
the Guarantors in the “Collateral”, as defined in the Guarantee and Collateral
Agreement (except for Permitted Liens).


60




--------------------------------------------------------------------------------


           5.20   Copyrights, Patents, Trademarks and Licenses, etc. Except as
disclosed in Schedule 5.20, Borrower and its Subsidiaries own or are licensed or
otherwise have the right to use all of the Intellectual Property that is
reasonably necessary for the operations of their respective businesses as
currently conducted, without conflict with the rights of any other Person with
respect thereto and except where the failure to be in compliance with this
sentence would not have a Material Adverse Effect. To the best knowledge of
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed by Borrower or any of its Subsidiaries infringes upon any rights
obtained by any other Person, except where the failure to be in compliance with
this sentence would not have a Material Adverse Effect, and no claim or
litigation regarding any of the foregoing is pending or threatened.

           5.21   Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Credit Document, the “private”
Confidential Information Memorandum dated September 2004 or any other document,
certificate or statement (other than Schedule 1.01 until such time Schedule 1.01
shall have been updated pursuant to Section 6.17) furnished by or on behalf of
any Credit Party to the Agent or the Lenders, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Credit Documents, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the date of this Agreement), any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading. The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.

           5.22   Permitted Indebtedness. All Indebtedness (as defined in the
Senior Unsecured Notes Indenture) outstanding under this Agreement and the other
Credit Documents is and will be permitted by Sections 1.1 and 10.8 of the Senior
Unsecured Notes Indenture. All other sums outstanding under this Agreement and
the Notes and all other monetary obligations of the Credit Parties under the
Credit Documents are and will be permitted under the Senior Unsecured Notes
Indenture. All Liens on the Collateral are and will be permitted by Sections 1.1
and 10.11 of the Senior Unsecured Notes Indenture.


ARTICLE VI.
AFFIRMATIVE COVENANTS


           Borrower covenants and agrees that so long as the Credit shall remain
available, and until the full and final payment of all Obligations, it will, and
with respect to Sections 6.01, 6.04, 6.05, 6.06, 6.07, 6.08, 6.09, 6.10, 6.11,
6.14, 6.16 and 6.17, it will cause each Subsidiary to, unless Majority Lenders
waive compliance in writing:


61




--------------------------------------------------------------------------------


           6.01   Use of Proceeds and Letters of Credit. Use (a) the proceeds of
the Revolving Advances solely (i) refinance and continue indebtedness under the
Existing Credit Agreement, (ii) for general corporate purposes, including to
finance expansions and investments permitted hereunder and (iii) for working
capital purposes in the ordinary course of business; (b) the Letters of Credit
(i) to provide security as required under applicable state consumer protection
statutes and for utility deposits, (ii) to provide credit support for insurance,
construction bonds, rent deposits and utility bonds, (iii) to secure the payment
of workers’ compensation benefits and obligations, (iv) for the purposes
described in clause (ii) of the definition of “Permitted Liens” and to provide
credit support for the obligations described therein, and (v) for the general
corporate purposes of the Borrower and its Subsidiaries in the ordinary course
of business; and (c) the proceeds of the Term Advances in the following order of
priority: (i) first, to repay in full all obligations of the Borrower and its
Subsidiaries under the Receivables Program, (ii) second, to repay up to
$50,000,000 of Revolving Advances, (iii) third, to pay fees and expenses related
to the foregoing, (iv) fourth, for general corporate purposes, including to
finance expansions and investments permitted hereunder and (v) fifth, for
working capital purposes in the ordinary course of business. For purposes of
this Section 6.01, a “hostile takeover” of another entity or a “tender offer” in
furtherance of same is not a proper purpose.

           6.02   Notices. Promptly, but within five (5) Banking Days, unless
otherwise provided below, give written notice to Agent of:

             (a)  except for matters previously disclosed on Schedule 5.09,
Schedule 6.02(a) and the Disclosure Letter (unless there is a significant
development with respect to these matters), any litigation affecting Borrower or
any Subsidiary, the adverse determination of which could materially and
adversely affect the financial condition or business of Borrower and its
Subsidiaries taken as a whole, or where the amount Borrower or such Subsidiary
expects to pay the other parties to the litigation is more than Two Million
Dollars ($2,000,000);


             (b)  (i)  any dispute which may exist between Borrower or any
Subsidiary and any governmental regulatory body or law enforcement authority
which has not been previously disclosed and could have a material adverse effect
on its operations, and (ii) any lien for taxes (other than taxes unless such
taxes are due), assessments, governmental charges, or levies, in each case in
excess of One Million Dollars ($1,000,000), immediately upon the filing thereof
or the attachment thereof to any property of Borrower or any of its
Subsidiaries;


             (c)  any labor controversy resulting in or reasonably likely to
result in a strike against Borrower or any Subsidiary which could have a
Material Adverse Effect;


             (d)  the occurrence of a Reportable Event with respect to any Plan
which could result in the incurrence by Borrower or any ERISA Affiliate of any
liability, fine or penalty; the institution of any steps to terminate any Plan
(together with copies of any communication between the PBGC and Borrower or any
ERISA Affiliate related to such termination); the institution of any steps to
withdraw from any Plan, within the meaning of Section 4062(e) or 4063 of ERISA,
or any Multiemployer Plan, within the meaning of Section 4203 or 4205 of ERISA;
the incurrence of any material increase in the contingent


62




--------------------------------------------------------------------------------


  liability of Borrower or any ERISA Affiliate with respect to any
post-retirement welfare benefits; the failure of Borrower or any other Person to
make a required contribution to a Plan if such failure is sufficient to give
rise to a lien under Section 302(f) of ERISA; or the adoption of an amendment to
any Plan that pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA
would require Borrower or an ERISA Affiliate to provide security to the Plan in
accordance with the provisions of such Sections;


             (e)  except for matters expressly described in the Disclosure
Letter, any Default or Event of Default, specifying the nature and the period of
existence thereof and what action Borrower has taken or proposes to take with
respect thereto;


             (f)  upon, but in no event later than ten (10) days after, becoming
aware of (i) any and all enforcement, cleanup, removal or other governmental or
regulatory actions instituted, completed or threatened against Borrower or any
Subsidiary or any of their properties pursuant to any applicable Hazardous
Materials Laws which has the reasonable likelihood of subjecting Borrower or any
Subsidiary to environmental liability of Two Million Dollars ($2,000,000) or
more, (ii) all claims made or threatened by any third party against Borrower or
any Subsidiary with respect to or because of its or their property relating to
damage, responsibility, contribution, cost recovery, compensation, loss or
injury resulting from any Hazardous Materials which has the reasonable
likelihood of subjecting Borrower or any Subsidiary to environmental liability
of Two Million Dollars ($2,000,000) or more (the matters set forth in clauses
(i) and (ii) above are hereinafter referred to as “Hazardous Materials Claims”),
and (iii) any environmental or similar condition on any real property adjoining
or in the vicinity of the property of Borrower or any Subsidiary that could
reasonably be anticipated to cause the property owned by Borrower or any
Subsidiary or any part thereof to be subject to any restrictions on the
ownership, occupancy, transferability or use of such property under any
Hazardous Materials Laws, together with copies of all inquiries, reports or
notices relating to the matters set forth in clauses (i), (ii) and (iii);


             (g)  following receipt by Borrower of a material notice from any
holder or representative of Subordinated Debt or any Senior Unsecured Notes, a
copy of such notice and, concurrently with the sending of any notice by Borrower
to the holder or representative of any Subordinated Debt or any Senior Unsecured
Notes, a copy of such notice; and


             (h)  any other matter which has resulted or is reasonably likely to
result in a Material Adverse Effect.


           6.03   Financial Statements, Reports, Etc. Deliver or cause to be
delivered to the Agent, with copies for each of the Lenders:

             (a)  As soon as available but no later than forty-five (45) days
after the close of each of the first three fiscal quarters of each of Borrower’s
fiscal years, Borrower’s unaudited consolidated statement of income and retained
earnings as of the close of such quarter, its consolidated balance sheet and
statement of income and retained earnings for that portion of the fiscal year
ending with such quarter, and its unaudited consolidated


63




--------------------------------------------------------------------------------


  statement of cash flows for that portion of the fiscal year ending with such
quarter. Each of such financial statements shall be certified by a responsible
officer of Borrower as being prepared in accordance with then applicable GAAP;
provided, that the delivery to each Lender of a Form 10-Q Quarterly Report of
the Borrower within the time period set forth above shall satisfy the Borrower’s
obligations pursuant to this paragraph (a);


             (b)  (i)  Prior to the implementation of Prospective GAAP as soon
as available but no later than ninety (90) days after the close of each of the
Borrower’s fiscal years, Borrower’s unaudited consolidated statement of income
and retained earnings as of the close of such year, its consolidated balance
sheet and statement of income and retained earnings for such fiscal year, and
its unaudited consolidated statement of cash flows for such fiscal year. Each of
such financial statements shall be certified by a responsible officer of
Borrower as being prepared in accordance with Historic GAAP; provided, that the
delivery to each Lender of a Form 10-K Annual Report of the Borrower within the
time period set forth above shall satisfy the Borrower’s obligations pursuant to
this paragraph (b)(i);


             (ii) From and after the implementation of Prospective GAAP as soon
as available but no later than ninety (90) days after the close of each of its
fiscal years, a copy of the unqualified, audited financial statements of
Borrower and such other audited financial statements of Subsidiaries of Borrower
that have been prepared (if any). Such financial statements shall include at
least the balance sheet of Borrower as of the close of such year and statements
of income and retained earnings and of changes in financial position and cash
flows for such year, prepared (in the case of Borrower) on a consolidated basis,
and such consolidated financial statements shall be certified by KPMG LLC or by
other independent public accountants of national reputation selected by Borrower
and reasonably satisfactory to Lenders. The delivery to each Lender of a Form
10-K Annual Report within the time period set forth above shall satisfy the
Borrower’s obligations pursuant to the preceding portion of this Section
6.03(b); provided that the consolidated financial statements included in such
Form 10-K shall be certified by KPMG LLC or by other independent public
accountants of national reputation selected by Borrower and reasonably
satisfactory to Lenders. The accountants’ certification (x) shall not be
qualified or limited because of restricted or limited examination by such
accountants of any material portion of the records of Borrower or any such
Subsidiary for which audited financial statements have been prepared and (y)
shall not contain a “going concern” or like qualification or exception. Such
accountants for Borrower shall state in a letter to Lenders that in the course
of their examination such accountants, without undertaking any special
procedures for the purpose of such certificate, have obtained no knowledge of
the occurrence of any condition, event or act which would constitute a Default
or an Event of Default, or, if such accountants shall have obtained knowledge of
any such violation, condition, event or act, they shall specify in such letter
all such violations, conditions, events and acts and the nature and status
thereof. If any of the materials required to be delivered pursuant to paragraph
(c) of this Section 6.03 are delivered in connection with the delivery of the
financial statements pursuant to this Section 6.03(b), the Borrower shall not be
required to deliver


64




--------------------------------------------------------------------------------


  separately such statements pursuant to such paragraph (c). Borrower shall
promptly deliver to Agent a copy of any management letters from such accountants
to Borrower;


             (c)  promptly after filing with the Securities and Exchange
Commission, a copy of each Form 8-K Current Report, Form 10-K Annual Report,
Form 10-Q Quarterly Report and Form 11-K Annual Report, Annual Report to
Shareholders, Proxy Statement and Registration Statement of (i) Borrower and
(ii) Borrower’s Subsidiaries;


             (d)  not later than forty (40) days after the end of each fiscal
month (other than the last month in each fiscal quarter), Borrower’s unaudited
consolidated statement of income for that portion of the fiscal year ending with
such month, certified by a responsible officer of Borrower as being complete and
correct and fairly presenting its results of operations and including a
comparison to the same period for the prior fiscal year;


             (e)  not later than forty-five (45) days after the close of each of
the first three (3) quarters of the fiscal year of Borrower nor later than
ninety (90) days after the close of each of the Borrower’s fiscal years, a
quarterly certificate executed by any of the chief financial officer, vice
president, treasurer or controller of Borrower, stating that such officer is
familiar with this Agreement and the business and operations of Borrower and (i)
showing Borrower’s compliance with Sections 6.12, 6.14, 6.15, 7.01, 7.02, 7.08
and 7.11, (ii) if Borrower or any Subsidiary is not in compliance therewith,
showing such failure to comply, the amount thereof and explaining the reason
therefor, (iii) specifying changes during such quarter in the list of
Subsidiaries previously delivered by the Borrower to the Lenders, other than
changes previously reported to the Agent during such quarter, (iv) stating that
Borrower has performed all its obligations hereunder and under any judgment,
decree or order of any court or governmental authority binding on Borrower
except as may be contested in good faith upon advice of counsel and for the
possible payment of which adequate reserves are being maintained, (v) stating
that no event has occurred which constitutes a Default or an Event of Default,
or, if such event has occurred, the nature and status thereof and the steps that
Borrower is taking or has taken to cure the same and (vi) stating the name and
jurisdiction of organization of each Subsidiary and Unrestricted Subsidiary
created during such quarter;


             (f)  commencing March 1, 2005, on such date and on the first day of
each March thereafter, projections which are similar in form and substance to
the projections delivered pursuant to Section 4.01(z);


             (g)  such other statements, lists of property and accounts,
budgets, forecasts or reports as Agent or any Lender may reasonably request;


             (h)  within 10 Banking Days after (i) the receipt of proceeds from
a disposition of assets which receipt causes the amount of Reinvestment Proceeds
not theretofore reinvested or applied to prepayment of Advances and cash
collateralization of Letters of Credit to exceed $5,000,000 or (ii) the receipt
of proceeds from the disposition of assets when the Reinvestment Proceeds not
theretofore reinvested or applied to prepayment of


65




--------------------------------------------------------------------------------


  Advances and cash collateralization of Letters of Credit exceeds $5,000,000, a
statement of a responsible officer of the Borrower certifying the amount of such
proceeds and the amount of Reinvestment Proceeds as of such date of receipt;


             (i)  [Reserved]


             (j)  at each time financial statements of the Borrower are required
to be delivered pursuant to paragraph (a) or (b) above, copies of the combined
balance sheet of the Unrestricted Subsidiaries as of the close of the applicable
quarter or fiscal year and combined statements of income and retained earnings
of the Unrestricted Subsidiaries for the portion of the fiscal year then ended,
all set forth in a format which reconciles such financial statements of the
Unrestricted Subsidiaries to the corresponding financial statements delivered
pursuant to paragraphs (a) and (b); and


             (k)  upon request of the Administrative Agent, a description of the
business and activities of each Unrestricted Subsidiary created after the
Closing Date and the Borrower’s reason for designation of such entity as an
Unrestricted Subsidiary.


           6.04   Further Assurances. Borrower shall execute and deliver, or
cause to be executed and delivered, to Lenders, Agent or the Collateral Agent,
such documents and agreements, and shall take or cause to be taken such actions,
as Agent, the Collateral Agent or the Majority Lenders may, from time to time
reasonably request to carry out the terms and conditions of this Agreement and
all of the Collateral Documents.

           6.05   Existence, Etc. Subject to Section 7.05, maintain and preserve
its existence and all rights, privileges and franchises now enjoyed and
necessary for use in its business, and keep all its properties material to its
operations consistent with industry practice in good working order and
condition.

           6.06   Ownership of Stock of Subsidiaries. Subject to Sections 7.05
and 7.08, maintain at least the same ownership of the capital stock or other
equity interests of each of its Subsidiaries as in effect on the Closing Date
or, if such Subsidiary is acquired after the Closing Date, the same ownership of
Capital Stock or other equity interests of such Subsidiary as existed on the
date of acquisition.

           6.07   Payment of Obligations. Pay all material obligations,
including tax claims, when due, except such as may be diligently contested in
good faith and by appropriate proceedings or as to which a bona fide dispute may
exist and for which adequate reserves are being maintained.

           6.08   Compliance with Laws. At all times comply with all laws,
rules, regulations, orders and directions of any governmental authority
applicable to or having jurisdiction over it or its business, the violation of
which could have a Material Adverse Effect.

           6.09   Insurance and Condemnation. Maintain at all times
substantially the same type of insurance coverage in respect of its properties
and assets as that maintained in respect thereof immediately prior to the
execution of this Agreement:


66




--------------------------------------------------------------------------------


             (a)  in amounts not less than the amount of the coverage
immediately prior to the execution of this Agreement for all insurance other
than that described in clause (b) below including, without limitation, fire and
extended coverage insurance for the full and insurable replacement value of all
buildings and other improvements located on its properties and business
interruption and workmen’s compensation insurance. All such insurance (other
than workmen’s compensation insurance and directors’ and officers’ insurance)
relating to assets of Borrower or its Subsidiaries shall name the Collateral
Agent as loss payee (and in the case of each item of real property on which the
Collateral Agent has a security interest, mortgage loss payee) and an additional
insured for the interests relating to the assets of Borrower and its
Subsidiaries, for the benefit of the Collateral Agent and each Secured Creditor,
as their interests may appear, and shall not be modified, reduced or cancelled
in the absence of thirty (30) days prior written notice to the Collateral Agent.
Borrower shall promptly notify Agent of any loss, damage, or destruction to the
Collateral in excess of $2,000,000 for each such casualty, whether or not
covered by insurance. The Collateral Agent is hereby authorized to collect all
insurance proceeds directly. With respect to insurance proceeds arising from
loss, damage or other casualty to any of the Collateral or any part thereof,
such proceeds shall be applied as hereinafter provided. Destruction or damage to
any real or personal property of Borrower or any Subsidiary which gives rise to
insurance proceeds shall be deemed to be a disposition of such property for
purposes of Section 7.08(d); provided, however, that if the total amount of the
proceeds from such casualty is reasonably expected to be less than $5,000,000
and neither an Event of Default nor a Default shall have occurred and be
continuing, Borrower shall have the exclusive right to negotiate a settlement
regarding such proceeds with the applicable insurance company and the Collateral
Agent shall promptly forward such proceeds to Borrower and the Borrower shall
use such proceeds to pay for the repair or replacement (it being agreed that a
destroyed or damaged fitness center may be replaced at any site within five
miles of the site of such fitness center) of the Collateral subject to such
casualty; provided, further, however, that if an Event of Default or a Default
shall have occurred and be continuing, or the proceeds of insurance from such
casualty are reasonably expected to be equal to or greater than $5,000,000,
Borrower shall not enter into any settlement agreement with the applicable
insurance company without the prior written consent of Agent, which consent
shall not be unreasonably withheld, and if a determination has been made by
Borrower, with the prior written consent of Agent, to utilize such proceeds to
replace or rebuild the Collateral affected by such casualty, the Collateral
Agent shall release such proceeds to Borrower from time to time during the
course of said reconstruction, repair or restoration, but not more often than
once each thirty (30) day interval, in accordance with the Collateral Agent’s
customary practices for disbursements of construction loans, including, without
limitation, customary conditions precedent to disbursement, provided that:


             (i)   at the time of any requested release of funds, no Event of
Default or Default shall have occurred and be continuing (to the extent such
Event of Default or Default is cured or waived, Borrower may again request the
release of such funds);


67




--------------------------------------------------------------------------------


             (ii)   if at the time of any such request by Borrower the cost of
completing the repair, replacement or reconstruction, lien-free and ready for
use, is in excess of insurance proceeds and other sums then in the Collateral
Agent’s hand pursuant to this Section 6.09, funds to cover such excess shall
either (x) be promptly deposited by Borrower with the Collateral Agent and shall
be disbursed under this Section 6.09 in the same manner as insurance proceeds or
(y) to the extent some or all of such amount is available to be borrowed
pursuant to Section 2.01(a) hereof, Borrower may, in lieu of the deposit set
forth in subsection (x) above, elect to borrow such amounts as an Advance in
accordance with the terms of Article II hereof when and as needed to complete
the repair;


             (iii)   costs of administering this disbursement procedure shall be
paid by Borrower out of funds on deposit with the Collateral Agent or otherwise;


             (iv)   when repair, replacement or reconstruction has been
completed and paid for, all insurance proceeds then remaining in the Collateral
Agent’s hands shall be applied, first, to the payment of the Term Advances in
accordance with Sections 7.08(d) and 2.13(a) and, second, to the payment of the
other Obligations in accordance with Section 7.08(d) and Section 2.13(a);


             (v)   the Collateral Agent shall be satisfied that, upon release of
such proceeds, it shall have for the ratable benefit of the Secured Creditors, a
first priority perfected security interest on all property acquired (or to be
acquired), but subject to Permitted Liens, with such proceeds; and


             (vi)   each release of funds shall be conditioned upon receipt by
Agent of such documentation as Agent may reasonably require such as bills of
sale, other evidences of ownership by the Borrower (or a Subsidiary) of property
acquired with such proceeds, completion certificates, waivers of mechanic’s
liens, etc.


             The Collateral Agent shall, pending disbursement or application of
funds in accordance with the terms of this Section 6.09, hold any insurance
proceeds (and other funds deposited with it pursuant to clause (ii) above)
deposited with it in an interest bearing account as to which the Collateral
Agent shall not be liable in any respect to Borrower for any investment results.
Interest thereon shall be held and disposed of in the same manner as other
monies held by the Collateral Agent under this Section 6.09. On each anniversary
date of this Agreement, Borrower shall provide Agent with a summary of each
insurance policy satisfactory to Agent reflecting the insurance coverage
required under this Section 6.09 (together with complete copies of any insurance
policies which Agent may request promptly after such request but not later than
six months after such request). In the event of foreclosure of any mortgage or
deed of trust in favor of Collateral Agent encumbering the Properties or
transfer of title to the Properties in lieu of foreclosure, all right, title and
interest of Borrower in and to any insurance policies then in force with respect
to the Properties (other than liability policies of Borrower) shall pass to the
purchaser, grantee or assignee. In the event of any taking of any portion of any
of the Properties by condemnation, seizure or appropriation by any governmental
authority which does not constitute an Event of Default hereunder, all awards or
proceeds on


68




--------------------------------------------------------------------------------


  account of said taking shall be collected and applied in the same manner and
shall be subject to the same conditions precedent to the disbursement thereof as
applicable to insurance proceeds under this Section 6.09. Notwithstanding the
foregoing, the rights of the Agent and the Lenders under this paragraph (a) with
respect to property and casualty insurance proceeds relating to loss,
destruction or damage, or a taking of, real property (x) leased by the Borrower
or any of its Subsidiaries or (y) which is subject to a mortgage lien which is
prior to the lien of any Mortgage in favor of the Collateral Agent thereon, and
for which in either case the Collateral Agent is named as loss payee, shall be
subordinate to the rights, if any, of the owner of such real property or the
holder of such prior mortgage lien to the extent such owner or holder is also
named as loss payee; and


             (b) in an amount not less than Fifty Million Dollars ($50,000,000)
for general liability coverage, including both bodily injury and property
damage, on a per occurrence basis (the “Minimum Liability Coverage”), provided,
however, that the Minimum Liability Coverage may be reduced from time to time to
a coverage limit of not less than Twenty-Five Million Dollars ($25,000,000) on a
per occurrence basis (the “Lowered Coverage”) if, within thirty (30) days prior
to the expiration of any Minimum Liability Coverage policy, and thereafter
within thirty (30) days after the end of each fiscal year of Borrower until the
Minimum Liability Coverage is reinstated, Borrower delivers to Agent a
certificate signed by the chief operating officer of Borrower stating that
Borrower has obtained a lesser amount of coverage, setting forth the amount
thereof, and that Borrower was unable to obtain Minimum Liability Coverage and
was able to obtain general liability coverage only in the amount set forth in
the Borrower’s certificate; provided, further, however, that the Lowered
Coverage may be reduced from time to time to a coverage limit of not less than
Twenty-Five Million Dollars ($25,000,000) on a “claims made” basis if, within
thirty (30) days prior to the expiration of any Lowered Coverage policy and
thereafter within thirty (30) days after the end of each fiscal year of Borrower
until the Minimum Liability Coverage is reinstated, Borrower delivers to Agent a
certificate signed by the chief operating officer of Borrower stating that
Borrower has obtained a lesser amount of coverage, setting forth the amount
thereof, and that Borrower was unable to obtain Minimum Liability Coverage or
Lowered Coverage and was able to obtain general liability coverage only in the
amount set forth in the Borrower’s certificate.


           6.10   Adequate Books. Maintain adequate books, accounts and records
in accordance with then applicable GAAP, and at any reasonable time upon
reasonable notice, during normal business hours, permit employees or agents of
each Lender at any reasonable time to inspect its properties and examine or
audit its books, accounts and records and make copies and memoranda thereof.

           6.11   ERISA. Make prompt payment contributions required to meet the
minimum funding standards of ERISA (including any funding waivers granted
thereunder) or as required pursuant to a collective bargaining agreement and to
maintain, and cause each of its ERISA Affiliates to maintain, each employee
benefit plan (as defined in Section 3(3) of ERISA) as to which it may have any
liability in material compliance with all applicable requirements of law and
regulations.


69




--------------------------------------------------------------------------------


           6.12   Interest Coverage. At the end of any fiscal quarter of the
Borrower, commencing with the period ending December 31, 2004, maintain a ratio
of (i) Consolidated Adjusted EBITDA to (ii) Consolidated Interest Expense, for
any period of four consecutive fiscal quarters of the Borrower then ended, equal
to or greater than the level set forth below opposite such period:


          |=========================================================|
          |Quarter Ending                    |   Minimum Allowed    |
          |----------------------------------|----------------------|
          |December 31, 2004 through         |        1.70x         |
          |September 30, 2006                |                      |
          |----------------------------------|----------------------|
          |December 31, 2006 through         |        1.80x         |
          |September 30, 2007                |                      |
          |----------------------------------|----------------------|
          |December 31, 2007 through         |        2.00x         |
          |September 30, 2008                |                      |
          |----------------------------------|----------------------|
          |December 31, 2008 and thereafter  |        2.25x         |
          |=========================================================|


           6.13   Hazardous Materials. (a)  Conduct, and cause each Subsidiary
to conduct, its operations and keep and maintain its property in compliance with
all Hazardous Materials Laws (except to the extent that failure to comply with
such Hazardous Materials Laws would not have a Material Adverse Effect.

             (b)  Conduct, and cause to be conducted, the ongoing operations of
Borrower and its Subsidiaries in a manner that will not give rise to the
imposition of liability, or require expenditures, under or in connection with
any Hazardous Materials Law (except for any liabilities or expenditure which, in
the aggregate, would not have a material adverse effect on the business,
operations, properties, assets or financial condition of Borrower and its
Subsidiaries taken as a whole.


             (c)  Agent and its agents and representatives shall have the right
at any reasonable time to enter and visit the property (whether owned or leased)
of Borrower or any of its Subsidiaries for the purpose of observing such
property. Agent is under no duty, however, to visit or observe any such
property, and any such acts by Agent shall be solely for the purposes of
protecting Lenders’ security and preserving Lenders’ rights under the Collateral
Documents. No site visit or observation by Agent shall result in a waiver of any
default of Borrower or any Subsidiary or impose any liability on Agent or
Lenders. In no event shall any site visit or observation by Agent be a
representation that Hazardous Materials are or are not present in, on, or under
such property, or that there has been or shall be compliance with any Hazardous
Materials Laws. Neither the Borrower nor any other party is entitled to rely on
any site visit or observation by Agent. Agent owes no duty to inform Borrower or
any other party of any Hazardous Materials or any other adverse condition
affecting any such property. Agent shall not be obligated to disclose to
Borrower or any other party any report or findings made as a result of, or in
connection with, any site visit or observation by Agent. In each instance, Agent
shall give Borrower reasonable notice before entering any such property. Agent
shall make reasonable efforts


70




--------------------------------------------------------------------------------


  to avoid interfering with the use of any such property in exercising any
rights provided in this Section 6.13.


             (d)  At the Collateral Agent’s reasonable request, which the
Collateral Agent may make at all reasonable times and from time to time,
Borrower shall cause Phase I environmental audits of the Properties on which the
Collateral Agent has Liens to be conducted by technical consultants acceptable
to the Collateral Agent and detailed written reports thereof to be furnished to
the Collateral Agent, for its benefit, all in a form acceptable to the
Collateral Agent, provided that no more than one such audit may be required for
any property unless at any time the Collateral Agent reasonably determines that
a material change in the environmental condition of such property may have
occurred. In the event said Phase I environmental audits disclose any
environmental condition of any of the Properties which could cause a material
violation of the Hazardous Materials Laws, Borrower shall cause a Phase II
environmental audit of the applicable Property to be conducted by said technical
consultant acceptable to the Collateral Agent and a detailed written report
thereof to be furnished to the Collateral Agent. Borrower shall take all
reasonable remedial measures indicated in said Phase II environmental audit
necessary to be in compliance with law. If Borrower fails to obtain said Phase I
or Phase II environmental audits as aforesaid, the Collateral Agent may, but
shall not be obligated to, cause said Phase I or Phase II environmental audits
to be conducted at Borrower’s sole cost.


             (e)   Borrower hereby acknowledges that nothing in this Section is
either intended to or actually does give Collateral Agent or the Lenders control
of Borrower’s or its Subsidiaries’ Properties or business or any of its or their
business decisions.


           6.14   Total Leverage Ratio. Maintain the Total Leverage Ratio at the
end of each fiscal quarter of the Borrower set forth below at a level not to
exceed the level set forth opposite such period:


          |=======================================================|
          |Quarter Ending                |    Maximum Allowed     |
          |------------------------------|------------------------|
          |December 31, 2004 through     |         6.75x          |
          |September 30, 2006            |                        |
          |------------------------------|------------------------|
          |December 31, 2006 through     |         5.75x          |
          |September 30, 2007            |                        |
          |------------------------------|------------------------|
          |December 31, 2007 and         |         5.50x          |
          |thereafter                    |                        |
          |=======================================================|


           6.15   Senior Secured Leverage Ratio. Maintain the Senior Secured
Leverage Ratio at the end of each fiscal quarter of the Borrower set forth below
at a level not to exceed the level set forth opposite such period:


71




--------------------------------------------------------------------------------



          |======================================================|
          |Quarter Ending                         |   Maximum    |
          |                                       |   Allowed    |
          |---------------------------------------|--------------|
          |December 31, 2004 through September    |    2.50x     |
          |30, 2006                               |              |
          |---------------------------------------|--------------|
          |December 31, 2006 through September    |    2.25x     |
          |30, 2008                               |              |
          |---------------------------------------|--------------|
          |December 31, 2008 and thereafter       |    2.00x     |
          |======================================================|


           6.16   Real Estate Taxes. Borrower shall pay and discharge, and shall
cause its Subsidiaries to pay and discharge, as and when due and payable, before
any penalty attaches, all charges, impositions, levies, assessments and taxes
(whether general, special or otherwise), water charges, sewer service charges
and all other municipal or governmental charges, impositions, levies,
assessments and taxes of any kind or nature that may be at any time levied,
assessed or imposed upon or against any real property owned in fee by any
Subsidiary or in which any Subsidiary has a leasehold interest (but only to the
extent Borrower or any Subsidiary is required to pay such taxes in accordance
with the terms of the lease), and shall promptly deliver to Collateral Agent
upon Collateral Agent’s request therefor, duplicate receipts evidencing payment
thereof prior to delinquency. Notwithstanding anything to the contrary in the
foregoing, Borrower may contest any tax imposed, assessed, levied or due with
respect to or from said real property, by instituting and diligently and in good
faith prosecuting by appropriate judicial proceedings the validity or amount of
a tax, charge, imposition or assessment (said tax, charge, imposition or
assessment being hereinafter referred to in this Section as “impositions”) if
(i) the contest or decision relating thereto will not and cannot result in the
forfeiture of said real property or the Subsidiary’s leasehold interest therein
prior to or pending resolution of such contest and the invalidity, forfeiture,
loss of priority or unenforceability of Collateral Agent’s mortgage lien on said
real property or the Subsidiary’s leasehold interest therein will not and cannot
result from such contest or failure to pay such impositions, (ii) no Event of
Default shall exist hereunder, and (iii) prior to commencement and during the
duration of such proceeding, Borrower shall maintain adequate reserves on
account of the failure to pay such imposition and/or the contest of the amount
and/or validity thereof in accordance with GAAP. Upon resolution of such
contest, Borrower shall promptly pay the impositions then due. If, at any time
during the continuance of the contest described in the preceding sentence, said
real property or the Subsidiary’s leasehold interest therein is, in Collateral
Agent’s reasonable determination, in imminent danger of being forfeited, lost or
rendered invalid or unenforceable, then, in any of said events, Borrower shall,
at Collateral Agent’s demand, use the aforesaid reserve to pay such impositions
and if such reserve is insufficient to pay in full the required payment,
Borrower promptly shall pay the amount of such insufficiency.

           6.17   Real Estate Collateral; Schedule 1.01. Notwithstanding the
provisions of Section 3.05, Borrower and the Subsidiaries shall have met each of
the requirements set forth in Section 3.05 in connection with the real property
set forth on Schedule 3.05 no later than 60 days following the Closing Date.
Upon Borrower’s receipt of all Lien search results and in any event no later
than October 31, 2004, Borrower shall deliver an updated Schedule 1.01 which
will only add valid liens that were permitted hereunder prior to the Closing
Date and secure obligations permitted hereunder prior to the Closing Date.


72




--------------------------------------------------------------------------------


           6.18   Control Agreements. Within 60 days following the Closing Date
(and subject to the agreement of the depository banks), cause each of its Demand
Deposit Accounts and deposit accounts (as defined in the Guarantee and
Collateral Agreement) to be made subject to written control agreements with the
applicable depository banks and the Collateral Agent on terms satisfactory to
the Administrative Agent in order to perfect a Lien on such Accounts and
accounts in favor of the Secured Parties (“Controlled Accounts”). The Borrower
and its Subsidiaries will not open or create a Demand Deposit Account or deposit
account after the Closing Date unless such Account or account is subject to such
control arrangements. Notwithstanding the foregoing, the Borrower and its
Subsidiaries shall not be required to enter into such control arrangements with
respect to any Demand Deposit Account or deposit account if the balance from
time to time is, or is expected to be, less than $250,000. Commencing within 60
days following the Closing Date (and subject to the agreement of the depository
banks), the Borrower and its Subsidiaries (except those Subsidiaries identified
in clauses (i) through (iii) of the immediately following sentence) shall hold
at least 80% of all cash, cash equivalents and similar items in Controlled
Accounts. Notwithstanding anything in this Section 6.18 to the contrary, the
requirements of this Section 6.18 shall not apply in respect of deposit accounts
of (i) Lincoln Indemnity Company, (ii) H&T Receivable Funding Corporation
(subject to Section 6.19), (iii) any Finance Subsidiary, (iv) any Real Estate
Financing Subsidiary and (v) any Subsidiary acquired after the Closing Date to
the extent such Subsidiary is not required to provide a security interest in its
assets or cause its capital stock to be pledged pursuant to Section 7.01(e) and
(vi) Foreign Subsidiaries.

           6.19   Funding Corp. Within 60 days following the Closing Date either
(i) liquidate and dissolve Funding Corp. into its parent company, (ii) merge
Funding Corp. into a Guarantor with the Guarantor as the surviving company or
(iii) cause Funding Corp. to become a Guarantor and “Grantor” under the
Guarantee and Collateral Agreement and execute and deliver appropriate Credit
Documents.


ARTICLE VII.
NEGATIVE COVENANTS


           Borrower covenants and agrees that so long as the Credit shall remain
available, and until full and final payment of all Obligations, it will not, and
with respect to Sections 7.01, 7.02, 7.03, 7.04, 7.05, 7.06, 7.07, 7.08, 7.09,
7.10, 7.11, 7.13 and 7.14, it will not permit any Subsidiary to, unless Majority
Lenders waive compliance in writing:

           7.01   Investments and Restricted Payments. Except as otherwise
permitted herein, make any Investments in any Person or any Restricted Payments
except:

             (a)  Borrower or any Subsidiary may make Investments in any
Guarantor or in the Borrower;


             (b)  Any Subsidiary may make Restricted Payments to Borrower or any
Guarantor;


73




--------------------------------------------------------------------------------


             (c)  Borrower may make Investments in Cash Equivalents;


             (d)  Investments may be made in the ordinary course of business
related to employees, such as payments in respect of relocation, travel
advances, and loans to employees to exercise stock options, all of which
Investments do not exceed in the aggregate at any one time One Million Dollars
($1,000,000) or Investments made in the ordinary course of business related to
leases such as security deposits or similar items;


             (e)  Borrower or any Subsidiary may acquire on a friendly basis at
least 51% of each class of capital stock, membership interests or partnership
interests, of any fitness center located in the United States, provided that
such fitness center shall immediately become a Guarantor and shall comply with
Section 3.04 hereof. As used in this Section 7.01(e), “fitness center” means any
corporation, limited liability company or partnership whose business is
comparable to any of the businesses currently operated by Borrower or any of its
Subsidiaries (other than a finance company). Notwithstanding the foregoing, the
Borrower and its Subsidiaries may finance all or part of the purchase price of
any such fitness center by the issuance of purchase money seller Debt or the
assumption of Assumed Debt subject to the following: (i) up to 30% of the
purchase price (including the assumption of any existing Debt) of any such
acquisition may consist of purchase money seller Debt and Assumed Debt, and such
seller Debt and Assumed Debt may be secured as permitted by clause (xiv) of the
definition of “Permitted Liens”, (ii) any other seller Debt and assumed Debt
issued to finance such acquisition shall be unsecured and shall be subordinated
to prior payment of the Obligations on terms satisfactory to the Agent and (iii)
the Borrower and its Subsidiaries shall not be required to provide a security
interest in the assets or pledge the capital stock of such fitness center (but
such fitness center shall be required to become a Guarantor) pursuant to Article
III or the Credit Documents if such provision of a security interest or such
pledge is prohibited by the seller Debt or Assumed Debt referred to in clause
(i) (the Borrower agreeing that it shall use reasonable efforts to cause such
seller Debt and Assumed Debt to be unsecured and to permit the capital stock and
assets of such Subsidiary to be pledged to secure the Obligations);


             (f)  [Reserved]


             (g)   Borrower and its Subsidiaries may make mandatory Investments
in Finance Subsidiaries, and Finance Subsidiaries may make related required
Investments, in each case pursuant to a Receivables Financing Transactions;


             (h)  Investments by the Borrower and its Subsidiaries in New
Ventures, Foreign Subsidiaries, Lincoln Indemnity Company, non-Consolidated
Subsidiaries, Unrestricted Subsidiaries and Finance Subsidiaries (i) existing on
the Closing Date and (ii) made after the Closing Date; provided that (A) the
aggregate amount of such Investments made after the Closing Date (valued at the
time of the making thereof, and after taking into account any return after the
Closing Date from dividends, distributions and repayments in respect of such
Investments) does not exceed, at any one time outstanding, $15,000,000 (plus any
dividends, distributions and repayments in respect of Investments existing on
the Closing Date), (B) the aggregate amount of such investments made after the
Closing Date (valued at the time of the making thereof, and after taking into
account any return after the


74




--------------------------------------------------------------------------------


  Closing Date from dividends, distributions and repayments in respect of such
Investments) does not exceed $5,000,000 in any fiscal year, including the 2004
fiscal year, and (C) the cumulative outstanding Investment in any Subsidiary on
the date that such Subsidiary is converted to an Unrestricted Subsidiary in
accordance with the terms hereof shall be deemed an Investment made on such
conversion date in an Unrestricted Subsidiary for purposes of determining
compliance with this Section 7.01(h);


             (i)  Investments to the extent funded by common stock of the
Borrower issued after the Closing Date or the cash proceeds thereof received
after the Closing Date (and Investments of such cash proceeds), provided that
such proceeds from issuances of common stock may only be utilized for
Investments if used within nine months of the issuance of such stock;


             (j)  Investments consisting of cash reserves established, in the
ordinary course of the Borrower’s and its Subsidiaries’ business and consistent
with past practice, pursuant to the Credit Card Program Agreement; and


             (k)  Investments in Real Estate Financing Subsidiaries consisting
of After Acquired Owned Property made in connection with Permitted Real Estate
Financing Transactions.


Notwithstanding the foregoing, Investments made pursuant to the preceding
paragraph (h) shall be subject to the following restrictions: (x) Collateral
(other than cash) having an aggregate value in excess of $5,000,000 may not be
transferred or invested (including in or to an Unrestricted Subsidiary) in any
one-year period (except that any portion of such permitted amount not used in
any year may be carried forward to subsequent years) and (y) intellectual
property may not be so transferred or invested. In addition, the Borrower and
its Subsidiaries shall not be permitted to make Investments (including in
Unrestricted Subsidiaries) which have the effect of paying, purchasing,
redeeming or defeasing the Senior Unsecured Notes or the Subordinated Notes or
paying dividends on or purchasing or redeeming Capital Stock of the Borrower (it
being understood that the Borrower and its Subsidiaries shall not provide
Guarantees or other credit support with respect to Unrestricted Subsidiaries).

           7.02   Other Obligations. Except as provided in this Agreement,
create, incur, assume or permit to exist any Debt, or create, incur or enter
into any Guaranty of any Debt of any other Person, other than:

             (a)   the Secured Obligations;


             (b)  Any Debt existing on the Closing Date listed on Schedule
7.02(b) hereto, and any renewal, extension or refinancing of any purchase money
Debt listed on such Schedule (and identified as such on such Schedule) that does
not consist of any capitalization of interest on the original Debt; provided,
that the principal amount of such renewal, extension or refinancing Debt (the
“Refinancing Debt”) shall not exceed the principal amount of the Debt on the
Closing Date listed on such Schedule, the maturity date of each installment or
principal of such Refinancing Debt shall not be earlier than the maturity date
of the corresponding installment of the original Debt, and the Liens


75




--------------------------------------------------------------------------------


  securing the Refinancing Debt constitute “Permitted Liens” under clause (iv)
of the definition of such term;


             (c)   Standby letters of credit obtained in the ordinary course of
business;


             (d)   Debt of Borrower to any of its Subsidiaries and of any
Guarantor to Borrower or any other Guarantor;


             (e)   [Reserved];


             (f)  additional Debt (including Guarantees of Debt permitted under
paragraph (g) of Section 7.02 to the extent such Guarantee would be in excess of
the amount permitted by paragraph (g) hereof) incurred or assumed by the
Borrower and its Subsidiaries in an aggregate principal amount not to exceed
$10,000,000; provided that (i) such Debt is not secured by any property
constituting Collateral under the Collateral Documents (except to the extent
that such Debt may be secured by Liens described under clause (iv) or (xiv) of
the definition of “Permitted Liens”), (ii) any unsecured purchase money seller
Debt is subordinated to the Obligations on terms reasonably satisfactory to the
Agent unless such seller Debt is not required to be subordinated pursuant to
Section 7.01(e) and (iii) before and after giving effect to the incurrence of
such Debt, no Default or Event of Default shall have occurred and be continuing
and provided, further, that (to avoid double counting) Guarantees of such Debt
shall not be considered Debt for the purposes of this paragraph (f) of this
Section 7.02;


             (g)   Guarantees of Debt permitted under paragraph (b) of this
Section 7.02 in an aggregate amount not to exceed $7,000,000;


             (h)   Debt incurred as an Investment permitted by Section 7.01;


             (i)  without duplication of Debt permitted by Section 7.02(b)
above, Debt of the Borrower consisting of the 1997 Subordinated Notes and the
1998 Subordinated Notes;


             (j)  Debt of the Borrower consisting of the Senior Unsecured Notes
and guarantees of the Senior Unsecured Notes by Subsidiaries to the extent such
Subsidiaries are Guarantors and pledge their assets as grantors under the
Collateral Documents;


             (k)  [Reserved];


             (l)  other Debt of the Borrower and its Subsidiaries as long as,
immediately after giving effect to the incurrence of such Debt and the use of
the proceeds thereof, the Borrower would be in compliance on a pro forma basis
with Sections 6.12, 6.14 and 6.15 as of the most recently ended fiscal quarter,
each subsequent fiscal quarter and through the Term Loan Termination Date as if
such Debt was incurred on the first day of the relevant measurement period;
provided that (i) such Debt is not secured by any property constituting
Collateral under the Collateral Documents (except to the extent that such Debt
may be secured by Liens described under clause (iv), clause (xiii) or clause
(xiv) of the definition of “Permitted Liens”), (ii) any unsecured purchase money
seller Debt and any unsecured assumed Debt is subordinated to the Obligations on
terms reasonably


76




--------------------------------------------------------------------------------


  satisfactory to the Agent unless such seller Debt or assumed Debt is not
required to be subordinated pursuant to Section 7.01(e) and (iii) before and
after giving effect to the incurrence of such Debt, no Default or Event of
Default shall have occurred and be continuing and provided, further, that (to
avoid double counting) Guarantees of such Debt shall not be considered Debt for
the purposes of this paragraph (l) of this Section 7.02.


Notwithstanding the foregoing, (x) the Borrower will not permit any Subsidiary
or Unrestricted Subsidiary to Guaranty or provide credit support for any
Subordinated Debt, (y) the Borrower will not and will not permit any Subsidiary
or Unrestricted Subsidiary to Guaranty or provide credit support in respect of
any Unrestricted Subsidiary and (z) the Borrower will not permit any Real Estate
Financing Subsidiary to create, incur, assume or permit to exist any Debt
(including a Guaranty of the Senior Unsecured Notes) except Debt, if any,
permitted pursuant to clause (l) above and any Debt to the Secured Parties
required in connection with any second mortgage in favor of the Collateral Agent
required by Section 7.03(b).

           7.03   Other Security. (a) Other than as pursuant to a Permitted Real
Estate Financing Transaction or as expressly permitted under Section 7.08,
create, assume or suffer to exist any Lien on any of its or its Subsidiaries’
property, real or personal or mixed (including without limitation, any leasehold
interests), whether now owned or hereafter acquired, except Permitted Liens and
licenses of intellectual property pursuant to a Franchise Program.

           (b)(i) Fee-owned real properties acquired by the Credit Parties after
the Closing Date (“After Acquired Owned Property”) will be required to be
pledged to the Collateral Agent pending their purchase money financing and can
be financed with purchase money financing within 270 days of acquisition.

           (ii) Purchase money financing of After Acquired Owned Property may be
done through special purpose financing Subsidiaries of the Borrower to which
title to the financed After Acquired Owned Property will be transferred at the
time of such financing (collectively, the “Real Estate Financing Subsidiary”).
If at the time of a financing after the Closing Date title to the After Acquired
Owned Property is not held by a Real Estate Financing Subsidiary, the property
owner must grant a second mortgage in favor of the Collateral Agent on the
financed After Acquired Owned Property. The loan amount of any After Acquired
Owned Property at loan closing shall be at least 50% of the fair market value of
such After Acquired Owned Property (as determined by a reputable independent
appraiser). Net Cash Proceeds from sale and leaseback transactions entered into
by the Borrower or its Subsidiaries (including Real Estate Financing
Subsidiaries) shall count against the sale and leaseback covenant set forth in
Section 7.11. The Real Estate Financing Subsidiary will use commercially
reasonable efforts to grant a second mortgage in favor of the Collateral Agent
on any financed After Acquired Owned Property. Capital Stock of any Real Estate
Financing Subsidiary shall be pledged to the Collateral Agent, but no assets of
a Real Estate Financing Subsidiary need be pledged to the Collateral Agent
except for the second mortgages described above. Any such financing may be
supported solely by one or a combination of a guarantee of the Debt by the
Borrower and/or the financed real properties and/or the Real Estate Financing
Subsidiary’s rights under the lease(s) with respect to such real property. No
Real Estate Financing Subsidiary may be an Unrestricted Subsidiary. Fee-owned
real properties of any Real Estate Financing Subsidiary shall be leased on an
unsecured basis to the Borrower or one of its wholly-owned Subsidiaries (such
lease to a


77




--------------------------------------------------------------------------------


wholly-owned Subsidiary to be guaranteed on an unsecured basis by the Borrower)
pursuant to a lease in a form customary for other club facilities leased by the
Credit Parties (the transactions described in this paragraph (ii), the
“Permitted Real Estate Financing Transactions”).

           (c) Notwithstanding the foregoing, the Borrower and its Subsidiaries
shall not be permitted to create, assume or suffer to exist Liens (except
pursuant to the Collateral Documents) on any Membership Receivables (other than
for Liens existing on the Closing Date of approximately $400,000 of Membership
Receivables arising in connection with the acquisition of Planet Fitness fitness
centers and other Liens existing on the Closing Date securing approximately
$1,700,000 of Debt), Intellectual Property (other than as permitted by Section
7.08(e) and clause (vi) of the definition of Permitted Liens)), leasehold
interests (other than Permitted Leasehold Liens) or leasehold improvements
(other than Permitted Leasehold Liens).

           7.04   Subordinated Debt; Senior Unsecured Notes. (a)  Pay interest,
principal, or premium on any Subordinated Debt (other than the Subordinated
Notes) if at the time of such payment or proposed payment there has occurred and
is continuing under this Agreement, or if as a result of any such payment or
proposed payment there would occur, a Default or an Event of Default;

             (b)  Pay interest, principal or premium on the 1997 Subordinated
Notes in violation of Article Thirteen of the 1997 Indenture, or make any
payment thereunder or with respect to any other Subordinated Debt to any holder
or the trustee named therein prior to one (1) Banking Day preceding the times
set forth therein for the payment of same, or make any payment, purchase or
redemption of the 1997 Subordinated Notes pursuant to Article Four, Five, Ten,
Eleven, Twelve or Thirteen of the 1997 Indenture or deliver any notice to the
trustee under the Indenture or the holders of the 1997 Subordinated Notes of its
intention to make any such payment, purchase or redemption, or make any “Company
Request” under Section 12.1 of the 1997 Indenture;


             (c)  Amend or waive any provision of the 1997 Indenture, the 1998
Indenture, the Subordinated Notes or any other agreement relating to
Subordinated Debt without first obtaining the consent of Majority Lenders;


             (d)  Prepay, redeem, defease, purchase or repurchase all or any
part of any Subordinated Debt including, but not limited to, the Subordinated
Notes (other than as permitted by Section 7.09(a) hereof), or take any action to
effect the foregoing without first obtaining the consent of Majority Lenders;


             (e)  Pay interest, principal or premium on the 1998 Subordinated
Notes in violation of Article Thirteen (or the comparable provisions of a
successor indenture) of the 1998 Indenture, or make any payment thereunder to
any holder or the trustee named therein prior to one (1) Banking Day preceding
the times set forth therein for the payment of same, or make any payment,
purchase or redemption of the 1998 Subordinated Notes pursuant to Article Four,
Five, Ten, Eleven, Twelve or Thirteen (or the comparable provisions of a
successor indenture) of the 1998 Indenture or deliver any notice to the trustee
under the 1998 Indenture or the holders of the 1998 Subordinated Notes of its
intention to make any such payment, purchase or redemption, or make any “Company


78




--------------------------------------------------------------------------------


  Request” under Section 12.1 (or the comparable provisions of a successor
indenture) of the 1998 Indenture;


             (f)  Make any payment with respect to any Senior Unsecured Notes to
any holder or the trustee named therein prior to one (1) Banking Day preceding
the times set forth therein for the payment of same, or make any payment,
purchase or redemption of the Senior Unsecured Notes pursuant to Article Four,
Five, Ten, Eleven, Twelve or Thirteen of the Senior Unsecured Notes Indenture or
deliver any notice to the trustee under the Senior Unsecured Notes Indenture or
the holders of the Senior Unsecured Notes of its intention to make any such
payment, purchase or redemption, or make any “Company Request” under Section
12.1 of the Senior Unsecured Notes Indenture;


             (g)  Amend or waive any provision of the Senior Unsecured Notes
Indenture, the Senior Unsecured Notes or any other agreement relating thereto
without first obtaining the consent of Majority Lenders; or


             (h)  Prepay, redeem, defease, purchase or repurchase all or any
part of the Senior Unsecured Notes (other than as permitted by Section 7.09(a)
hereof), or take any action to effect the foregoing without first obtaining the
consent of Majority Lenders.


             (i)   Notwithstanding the provisions of Section 7.04 and Section
7.09, the Borrower may purchase or redeem the 1997 Subordinated Notes at an
aggregate price not in excess of $350,000 or, upon the date the redemption
prices provided in the 1997 Indenture are applicable, such redemption prices
plus accrued interest; provided that immediately after giving effect thereto, no
Default or Event of Default shall have resulted.


The only payments that the Borrower and its Subsidiaries (including Unrestricted
Subsidiaries) may make in respect of the Subordinated Debt and the Senior
Unsecured Notes are (i) scheduled payments of interest, and (ii) payments
permitted by clauses (i), (iii) and (iv) of the second proviso of Section
7.09(a). Notwithstanding the foregoing the Credit Parties may make payments of
the type contemplated by clause (ii) of Section 8.12 as long as no Event of
Default exists under Section 8.12.

           7.05   Liquidation; Merger. Liquidate or dissolve, or enter into any
consolidation, merger, partnership, joint venture or other combination, or sell,
lease or dispose of its business or assets as a whole or in an amount which
constitutes a substantial portion thereof; provided, however, that (a) any
Subsidiary may merge into, consolidate with or transfer its business or assets
to Borrower (if the purpose of such merger, consolidation or combination is a
legitimate tax planning purpose of the Borrower) or any other Subsidiary (so
long as such acquiring Subsidiary is a Guarantor) pro rata, to the extent owned
by Borrower or such Subsidiary, (b) Borrower may merge, consolidate or combine
(including through liquidation or dissolution into the Borrower) with any other
corporation so long as Borrower is the surviving corporation, no Default or
Event of Default would exist under this Agreement after giving effect to such
merger, consolidation or combination and the reason for such merger,
consolidation or combination is either (i) legitimate tax planning purposes of
the Borrower or (ii) to consummate an acquisition permitted by Section 7.01(e),
(c) any Subsidiary may liquidate or dissolve if upon such liquidation or
dissolution all or substantially all of the business or assets of such
Subsidiary are


79




--------------------------------------------------------------------------------


distributed to Borrower or any other Subsidiary (so long as such transferee
Subsidiary is also a Guarantor) pro rata, to the extent owned by Borrower or
such Subsidiary, and (d) in the event that a Subsidiary has distributed its
business or assets to Borrower or any Subsidiary pursuant to Section 7.05(c),
neither Borrower nor any Subsidiary shall be required to preserve any right,
license, or franchise of such Subsidiary or the corporate existence of such
Subsidiary if the Board of Directors of Borrower or the Subsidiary to which the
business or assets of such Subsidiary were distributed shall determine that the
preservation thereof is no longer desirable and that the loss thereof is not
adverse in any material respect to Lenders.

           7.06   Capital Expenditures. Make or commit to make Capital
Expenditures in any fiscal year in excess of the amount set forth opposite such
fiscal year below:


          |========================================================|
          |                            |         Permitted         |
          |        Fiscal Year         |   Capital Expenditures    |
          |----------------------------|---------------------------|
          |           2004             |       $60,000,000         |
          |----------------------------|---------------------------|
          |           2005             |       $60,000,000         |
          |----------------------------|---------------------------|
          |           2006             |       $70,000,000         |
          |----------------------------|---------------------------|
          |           2007             |       $75,000,000         |
          |----------------------------|---------------------------|
          |           2008             |       $75,000,000         |
          |========================================================|


Any such permitted amount not used in any fiscal year may be carried forward to
subsequent fiscal periods. In addition, the annual limit for each fiscal year
shall be increased by an amount equal to 50% of the Excess Cash Flow generated
in the prior fiscal year. Any portion of such increase resulting from Excess
Cash Flow not used in any fiscal year shall be carried forward to subsequent
periods. Notwithstanding the foregoing, at any time that the then aggregate
unused portion of the Revolving Credit Commitment Amount is less than
$30,000,000, the Borrower and its Subsidiaries may not make or commit to make
any Capital Expenditures other than (i) maintenance Capital Expenditures and
(ii) Capital Expenditures committed to pursuant to an enforceable written
contract entered into prior to the time at which the ability to make Capital
Expenditures becomes limited.

           7.07   Change in Business. Engage in any business activities or
operations substantially and materially different from or unrelated to business
activities existing on the Closing Date; provided, however, that this Section
7.07 shall not prohibit the Borrower or its Subsidiaries from managing non-owned
fitness centers or providing payment, processing and collection services for
non-owned fitness centers, or from commencing and operating a Franchise Program,
or from operating a captive insurance company and, provided, further, the
Borrower and its Subsidiaries may elect to cease originating for their own
account and/or servicing all or a portion of membership contracts receivable and
have third parties perform all or some of such functions.

           7.08   Disposal of Assets. Dispose of any accounts receivable, any
fixed or capital assets (including, without limitation, the entering into of any
sale and leaseback agreement covering any of its fixed or capital assets), any
Capital Stock of Subsidiaries or any Intangible Assets, or enter into any
license, franchise or sublease arrangements; provided, however, that:


80




--------------------------------------------------------------------------------


             (a)   dispositions of assets among and between Borrower and the
Guarantors shall not be prohibited hereunder;


             (b)  [Reserved]


             (c)  to the extent the Borrower or any Subsidiary may at any time
be a party to the Credit Card Program Agreement, licensing arrangements
contemplated by the Credit Card Program Agreement shall not be prohibited under
this Section 7.08;


             (d)  Borrower or any Subsidiary may dispose of accounts receivable,
fixed or capital assets (including, but not limited to dispositions by sale and
leaseback agreements covering fixed or capital assets), capital stock or
Intangible Assets, or enter into any license, franchise or sublease arrangement
(other than pursuant to a Franchise Program), so long as (1) the value of the
assets subject to such dispositions does not exceed $10,000,000 in any fiscal
year, including the 2004 fiscal year, and (2) the proceeds of such dispositions,
to the extent the same constitutes Reinvestment Proceeds, shall be applied to
the acquisition of properties and other assets that (as determined by the board
of directors of the Borrower) replace the properties and assets that were the
subject of such disposition or properties and assets that will be used in the
businesses of the Borrower or its Subsidiaries existing on the Closing Date (or
in businesses reasonably related or complementary thereto), and otherwise the
proceeds of such disposition shall be applied to the prepayment of the Term
Advances and the Revolving Advances (without any reduction of the Revolving
Credit Commitment Amount), as set forth in Section 2.13; provided, however, that
(i) Borrower or any Subsidiary may dispose of surplus or obsolete equipment or
fixtures in the ordinary course of business, and up to Two Million Five Hundred
Thousand Dollars ($2,500,000) per year of the proceeds of such dispositions
shall not be subject to the requirements of this Section 7.08(d) and (ii)
Borrower and its Subsidiaries may license certain rights with respect to its
trade name or other Intellectual Property pursuant to franchising and other
arrangements permitted by Section 7.08(e) and the proceeds of such license and
franchise activities shall not be subject to the requirements of this Section
7.08(d);


             (e)  Borrower and its Subsidiaries may license certain rights with
respect to its trade name and other Intellectual Property (i) to franchisees and
joint ventures for the operation of health clubs pursuant to a Franchise Program
or otherwise in respect of joint ventures and (ii) for other purposes intended
to generate proceeds to the Borrower in the ordinary course of business
consistent with past practice;


             (f)  Borrower and its Subsidiaries may sell assets (and related
liabilities) consisting of health and fitness clubs to Persons which
simultaneously become franchisees pursuant to a Franchise Program; provided that
(i) such assets are sold at their net fair market value (taking into account the
amount of such liabilities) and (ii) the aggregate net cash proceeds arising
from such sales since the Closing Date do not exceed $5,000,000;


81




--------------------------------------------------------------------------------


             (g)  the Borrower and its Subsidiaries may sell written off
receivables to a collection or similar agency in lieu of in-house collection in
the ordinary course of business;


             (h)  the Borrower and its Subsidiaries may enter into outsourcing
arrangements with respect to the processing of Membership Receivables as long as
(i) such Membership Receivables remain assets of the Borrower and its
Subsidiaries and (ii) payment of such Membership Receivables is made to Demand
Deposit Accounts;


             (i)  the Borrower and its Subsidiaries may enter into subleases in
the ordinary course of business consistent with past practices; and


             (j)  in addition to the foregoing, the Borrower may dispose of the
properties described in the letter dated the date hereof from the Borrower to
the Collateral Agent as long as such dispositions are for fair market value and
at least 80% of the consideration for each disposition is payable in cash or
Cash Equivalents.


For purposes of this Section 7.08, (i) dispositions of assets shall not include
sales by the Borrower or any Subsidiary of the Borrower of common stock (or
common stock equivalents) of the Borrower and (ii) Membership Receivables shall
be valued at their net book value for purpose of utilization of the exceptions
set forth in this Section 7.08 and shall not be subject to securitization
transactions.

           7.09   Limitation on Optional Payments and Modifications of Debt
Instruments. Without limitation of any obligation under Section 7.04 or the last
sentence of 7.01:

             (a)  make any optional payment or prepayment on or redemption or
purchase or defeasance of any Debt or make or set aside any sinking fund
payments with respect to any Debt (other than the Advances and reimbursement
obligations in respect of any Letter of Credit); provided, however, Borrower or
its Subsidiaries may prepay or make optional payments on any purchase money Debt
or Capitalized Leases where the Agent, for the benefit of the Lenders, is
granted a Lien in the relevant asset of the Borrower or its Subsidiary, as the
case may be, in the amount of such prepayment or optional payment; provided
further, however, the Borrower shall be permitted to redeem or prepay (i) the
Subordinated Notes from the proceeds of a public offering of the Borrower’s
common stock after the Closing Date, to the extent permitted by the “equity
clawback” provision set forth in Section 11.1(b) of the 1997 Indenture and the
1998 Indenture, (ii) Debt existing on the Closing Date and identified on
Schedule 7.09(a), (iii) the Senior Unsecured Notes from the proceeds of a public
offering of the Borrower’s common stock after the Closing Date, to the extent
permitted by the “equity clawback” provision set forth in Section 11.1(b) of the
Senior Unsecured Notes Indenture and (iv) the Subordinated Notes pursuant to a
Permitted Subordinated Notes Refinancing; or


             (b)  amend, modify or change in any material respect, or consent or
agree to any such amendment, modification or change to, any of the terms of any
such Debt (other than any such amendment, modification or change to the terms of
any Debt which would


82




--------------------------------------------------------------------------------


  extend the maturity or reduce the amount of any payment of principal thereof
or which would reduce the rate or extend the date for payment of interest
thereon).

           7.10   Limitation on Transactions with Affiliates. Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate (other
than a Subsidiary) unless such transaction is (a) otherwise permitted under this
Agreement, and (b) upon fair and reasonable terms no less favorable to the
Borrower or such Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person which is not an Affiliate.

           7.11   Limitation on Sales and Leasebacks. Enter into arrangements
after the Closing Date providing for the leasing by the Borrower or any
Subsidiary of real or personal property which has been or is to be sold or
transferred by the Borrower or such Subsidiary to a third person on the security
of such property or rental obligations of the Borrower or such Subsidiary if the
net proceeds from sale or transfer with respect to such arrangements exceed, in
the aggregate, $10,000,000; provided that the Borrower and its Subsidiaries may
not enter into any such transaction with an Unrestricted Subsidiary.

           7.12   Limitation on Changes in Fiscal Year. Permit the fiscal year
of the Borrower to end on a day other than December 31.

           7.13   Funding Corp.; Finance Subsidiaries. Cause Funding Corp. to
engage solely in limited activities in connection with the termination of its
receivables financing transactions, subject to Section 6.19.

           (a)   Permit any Finance Subsidiary to (i) assume, guarantee or
otherwise become liable in any manner with respect to any Debt other than Debt
arising under a Receivables Financing Transaction, (ii) consolidate or merge
with any Person, (iii) purchase or acquire any business or property other than
receipt or purchase of Receivables Assets in a Receivables Financing
Transaction, (iv) conduct any business other than the transactions to be
performed by it in a Receivables Financing Transaction or (v) create, assume or
suffer to exist any Lien on any of its property, whether now owed or hereafter
created, except Liens pursuant to and in accordance with the terms of a
Receivables Financing Transaction; and in connection therewith, the Borrower
shall provide a legal opinion from counsel to Borrower that such Finance
Subsidiary shall not be substantively consolidated with Borrower or its
Subsidiaries.

           (b)   Fail to cause the management, business and affairs of each
Finance Subsidiary to be conducted in such a way as to maintain the separate
corporate existence of each Finance Subsidiary.

           7.14   Unrestricted Subsidiaries. (a)  Create or otherwise designate
any Subsidiary as an Unrestricted Subsidiary unless the terms set forth in the
definition of Unrestricted Subsidiary are complied with respect to such
Subsidiary and no Default or Event of Default then exists (unless the creation
or designation of the Unrestricted Subsidiary would cure the Default or Event of
Default) or would result from the designation, creation and operation of such
Unrestricted Subsidiary.


83




--------------------------------------------------------------------------------


           (b)   Without the prior written consent of the Majority Lenders,
change the characterization of a Subsidiary from a Subsidiary to an Unrestricted
Subsidiary or an Unrestricted Subsidiary to a Subsidiary; provided however, the
prior written consent of the Majority Lenders shall not be required if (A) no
Default or Event of Default shall have occurred and be continuing at such time
or would result therefrom, (B) after giving effect to such re-characterization,
each of the representations and warranties made by in the Borrower in or
pursuant to this Agreement or the Collateral Documents shall be true and correct
in all material respects as of the date of such re-characterization, (C) if
re-characterized as a Subsidiary, such Subsidiary shall have complied with the
provisions of Article III as if it were a new Subsidiary and (D) the Borrower
provides the Agent five Banking Days advance written notice of its intent to
re-characterize such Subsidiary.

           (c)   Permit any Unrestricted Subsidiary to fail to comply with the
requirements set forth in the definition of “Unrestricted Subsidiary.”

           7.15   Tax Allocation and Indemnity Agreement. Amend, modify or
change, or consent or agree to any amendment, modification or change to the Tax
Allocation and Indemnity Agreement in any manner which is materially adverse to
the Lenders.


ARTICLE VIII.
EVENTS OF DEFAULT


           If one or more of the following events (herein called “Events of
Default”) shall occur and be continuing:

           8.01   Nonpayment. (a) Borrower shall fail to pay, when due, any
portion of principal or interest due hereunder or under the Notes in accordance
with the terms hereof or thereof; or

             (b)  Borrower shall fail to pay, when due, any fees, commissions or
any other sum due hereunder in accordance with the terms hereof.


           8.02   Representation or Warranty. Any representation or warranty
made by Borrower or any Subsidiary herein or in any other Credit Document or in
any agreement, instrument or certificate executed or delivered to Lenders, Agent
or the Collateral Agent pursuant hereto or in connection with any transaction
contemplated here shall prove to have been false or misleading in any material
respect when made or when deemed to have been made;

           8.03   Judgments. There shall be entered against Borrower or any of
its Subsidiaries one or more judgments (or any judgment against an ERISA
Affiliate, if such judgment is in favor of a Multiemployer Plan) in excess of
Two Million Dollars ($2,000,000) in the aggregate at any one time outstanding
excluding those judgments (i) that have been outstanding less than thirty (30)
calendar days from the entry thereof, (ii) for not more than Five Million
Dollars ($5,000,000) during the time which a stay of enforcement of such
judgment is in effect by reason of a pending appeal or otherwise or (iii) for
and to the extent which Borrower or


84




--------------------------------------------------------------------------------


such Subsidiary is insured and with respect to which the insurer has accepted
coverage in writing.

           8.04   Voluntary Bankruptcy. Borrower or any Guarantor shall fail to
pay, or admit in writing its inability to pay, its debts generally as they come
due, or shall file any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law, or any other law or laws for the
relief of, or relating to, debtors, or Borrower or any Guarantor shall take any
corporate action to authorize, or in furtherance of, any of the foregoing.

           8.05   Involuntary Bankruptcy. Involuntary petition shall be filed
under any bankruptcy statute against Borrower or any Guarantor, or a custodian,
receiver, trustee, assignee for the benefit of creditors (or other similar
official) shall be appointed to take possession, custody or control of the
properties of Borrower or any Guarantor, unless such petition or appointment is
set aside or withdrawn or ceases to be in effect within sixty (60) days from the
date of said filing or appointment.

           8.06   Change of Control Event. A Change of Control Event shall
occur.

           8.07   Cross Default. Any breach or default shall occur with respect
to any Debt or any operating lease agreement in excess of Five Million Dollars
($5,000,000) (except with respect to Debt under this Agreement) individually or
in the aggregate, under which Borrower or any of its Subsidiaries may be
obligated as borrower or guarantor, if such breach or default consists of the
failure to pay any such indebtedness when due whether by acceleration or
otherwise (and remains uncured or continues beyond any applicable grace period)
or if such breach or default results in or permits (or, with the passage of
time, the giving of notice or both, may permit) the acceleration of any such
indebtedness of or the termination of any commitment to lend to Borrower or any
such Subsidiary. The Lenders acknowledge that any breach of Section 10.17 of the
Senior Unsecured Notes Indenture or Section 10.17 of the Subordinated Notes
Indenture as a result of the failure of the Borrower to timely deliver the
financial statements required by such Section for the fiscal quarter ended June
30, 2004 and thereafter shall not in and of itself constitute a Default or an
Event of Default under this Agreement until 10 days after a notice of default of
the type described in Section 5.1(c) of the Senior Unsecured Notes Indenture or
Section 5.1(c) of this Subordinated Notes Indenture, as applicable, has been
delivered. In the Disclosure Letter the Borrower has disclosed that the failure
to timely file its financial statements for the fiscal quarter ended June 30,
2004 and thereafter may result in defaults under other Debt obligations. The
Lenders agree that the existence of such defaults shall not constitute Defaults
or Events of Defaults under this Agreement unless the holders of such other
obligations exercise their remedies or otherwise act upon such defaults
adversely to the Borrower. In the Disclosure Letter the Borrower has described
that as a result of accounting adjustments described in the Disclosure Letter,
it may have financial covenant defaults under certain Debt obligations. The
Lenders agree that the existence of such defaults shall not constitute a Default
or Event of Default under this Agreement unless the holders of such obligations
exercise remedies or otherwise act upon such defaults adversely to the Borrower.
The Borrower acknowledges that the foregoing acknowledgements and agreements by
the Lenders under this Agreement do not apply when holders of Debt obligations
of the Borrower and its Subsidiaries exercise their remedies against the
Borrower and its Subsidiaries on the basis of an applicable cross default
clause.


85




--------------------------------------------------------------------------------


           8.08   ERISA. (a)  The occurrence of a Termination Event with respect
to one or more Plans and/or one or more Multiemployer Plans if Borrower’s
maximum liability (as measured, (A) in the case of a Termination Event described
in clauses (i) through (iii) of the definition of “Termination Event”, by the
amount by which plan assets are insufficient to satisfy benefit liabilities upon
termination under ERISA with respect to each Plan as to which such Termination
Event has occurred, (B) in the case of a Termination Event described in clause
(iv) of said definition, by the withdrawal liability under Section 4063 of ERISA
with respect to each Plan as to which such Termination Event has occurred, and
(C) in the case of a Termination Event described in clause (v) of the definition
of “Termination Event”, by the excess, if any of (i) the aggregate of annual
contributions due or paid during a plan year plus payments and interest due or
paid pursuant to Section 4219 of ERISA during the same plan year, with respect
to each Multiemployer Plan as to which a Termination Event has occurred, over
(ii) the annual contribution amount due or paid for such Multiemployer Plan for
the plan year preceding the plan year in which such Termination Event occurred)
which could arise upon the occurrence of all such Termination Events that occur
within a twelve consecutive month period exceeds One Million Dollars
($1,000,000); or

           (b)   The aggregate withdrawal liability which could be incurred
under Section 4201 of ERISA of Borrower and all ERISA Affiliates, collectively,
upon a complete withdrawal, within the meaning of Section 4203 of ERISA, from
each and all Multiemployer Plans to which each is or has contributed within the
past five calendar years, plus the aggregate of the excess of benefit
liabilities, within the meaning of Section 4001(a)(16) of ERISA, of each Plan
upon termination of such Plan over the assets of such Plan, exceeds Five Million
Dollars ($5,000,000).

           8.09   Specific Defaults. (i) Borrower shall fail duly and promptly
to perform or observe any term or provision specified in any of Sections 6.01,
6.02(e), 6.05, 6.06, 6.12, 6.13, 6.14 or 6.15 or Article VII hereof or (ii)
Borrower shall fail to perform or observe any term or provision specified in
Section 6.09 and shall not remedy such failure to perform or observe any term or
provision specified in such Section 6.09 within 10 calendar days.

           8.10   Guarantee and Collateral Agreement; Impairment of Collateral
Documents. (a)   Any breach or default shall occur under the Guarantee and
Collateral Agreement or the Guarantee and Collateral Agreement shall be revoked
by, or become ineffective as to, the Borrower or any Guarantor; provided,
however, that any merger, liquidation, consolidation or transfer of any
Guarantor with any other Guarantor or Borrower in accordance with Section
7.05(c) or Section 7.05(d) shall not constitute an Event of Default under this
Agreement;

           (b)   (i)  any provision of any Collateral Document (other than the
collateral assignments of tenant’s rights in leases) necessary for the practical
realization of the substantial benefits thereof shall for any reason cease to be
valid and binding on or enforceable against Borrower or any Subsidiary or
Borrower or any Subsidiary shall so state in writing or bring an action to limit
its obligations or liabilities thereunder; or

           (ii)   any of the Collateral Documents shall for any reason (other
than pursuant to the terms thereof) cease to create a valid security interest in
the Collateral purported to be covered thereby or such security interest shall
for any reason cease to be a perfected


86




--------------------------------------------------------------------------------


security interest having the priority purported to be created by such Collateral
Document (other than by or as a result of any action by the Collateral Agent).

           8.11   Condemnation. Any governmental authority shall condemn, seize
or appropriate any property of Borrower or any Subsidiary if the fair market
value of the property prior to being condemned, seized or taken is equal to or
greater than Five Million Dollars ($5,000,000) and if such governmental
authority fails to compensate such entity for such taking within one (1) year
after such entity loses quiet enjoyment of such property due to such taking in
an amount at least equal to the fair market value as a going concern of the
property taken.

           8.12   Class Actions/SEC Proceedings. The Borrower and its
Subsidiaries shall pay damages, penalties or similar amounts in excess of
$10,000,000 in the aggregate (other than from insurance proceeds or from amounts
otherwise reimbursed to the Borrower by third parties to whom the Borrower and
its Subsidiaries are not providing credit or similar support) in connection with
(i) the securities class action lawsuits filed against the Borrower and related
SEC investigations in connection with the matters described in the Disclosure
Letter or (ii) other matters disclosed in the Disclosure Letter.

           8.13   Actual or Asserted Invalidity. (i) This Agreement, any Note,
any Collateral Document or any instrument or certificate executed or delivered
to Lenders, the Agent or the Collateral Agent pursuant to this Agreement or in
connection with any transaction contemplated herewith shall cease, for any
reason (other than solely as a result of any action or inaction on the part of
the Agent or any of the Lenders), to be in full force and effect, or the
Borrower or any of its Affiliates shall so assert or (ii) any Lien created
thereby or subordination provision therein shall cease to be enforceable and of
the same effect and priority purported to be created thereby as a result of any
action or inaction on the part of the Borrower or any of its Affiliates.

           8.14   Other Defaults. Borrower or any Subsidiary shall breach, or
default under, any term, condition, provision, covenant, representation or
warranty contained in this Agreement not specifically referred to in this
Article or in any Collateral Document, if such breach or default shall continue
for thirty (30) days after notice from Agent as required by Majority Lenders;

THEN:

  (a)  In the case of an Event of Default other than one referred to in Section
8.04 or 8.05 of this Article VIII, upon request of Majority Lenders to Agent,
any obligation on the part of Lenders to make or continue the Credit or any
obligation on the part of any Issuing Lender to issue or amend any Letter of
Credit shall terminate and, at the further option of Majority Lenders, Agent
shall declare all sums of principal and interest outstanding on the Credit and
all other sums outstanding under or in respect of this Agreement and the Notes
immediately due and payable, without notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any kind or character (other than as stated in any of the foregoing
sections of this Article VIII), all of which are hereby expressly waived by
Borrower; and


87




--------------------------------------------------------------------------------


  (b)  in the case of an Event of Default referred to in Section 8.04 or 8.05 of
this Article VIII, Lenders’ obligations to make or continue the Credit and the
Issuing Lenders’ obligations to issue or amend any Letter of Credit shall be
automatically cancelled and all sums of principal and interest on the Credit and
all other sums outstanding under or in respect of this Agreement and the Notes
shall automatically become immediately due and payable without notice of
default, presentment or demand for payment, protest or notice of nonpayment or
dishonor, all of which are hereby expressly waived by Borrower.


Agent shall promptly advise Borrower of any declaration under clause (a), above,
but failure to do so shall not impair the effectiveness of such declaration.
Additionally, upon the occurrence of any Event of Default, Agent, at the request
of the Majority Lenders, shall require Borrower to deposit immediately with
Agent cash collateral pursuant to documentation reasonably acceptable to the
Agent, for application against drawings under any Letter of Credit issued for
Borrower’s account hereunder, in an amount equal to the undrawn amount of such
Letter of Credit. Any amount so deposited that is not applied to satisfy
drawings under such Letter of Credit will be repaid with interest (at Agent’s
applicable certificate of deposit rate in effect on the date of such deposit) to
Borrower, provided that Lenders have received all other amounts due to them
under this Agreement and the Notes. Borrower shall not make (or declare) any
Restricted Payments otherwise permitted under Section 7.01 if a Default or an
Event of Default has occurred and is continuing on the date of such payment (or
declaration), or would result from such payment (or declaration).


ARTICLE IX.
MISCELLANEOUS


           9.01   Notices. Except as otherwise provided herein, any notice
required hereunder shall be in writing, and shall be deemed to have been validly
served, given or delivered (i) four (4) Banking Days following deposit in the
United States mails, with proper postage prepaid, and addressed to the party to
be notified; (ii) upon delivery thereof if delivered by hand to the party to be
notified; (iii) on the Banking Day after delivery to a reputable overnight
courier, with all charges prepaid, and addressed to the party to be notified; or
(iv) upon acknowledgment of receipt thereof if transmitted by telecopy to a
valid telecopier number for the party to be notified; in each case such
notification shall be addressed to Borrower at:

  Bally Total Fitness Holding Corporation
8700 West Bryn Mawr, 2nd Floor
Chicago, Illinois 60631
Attention: General Counsel
Telecopy: 773-399-0126
Phone: 773-380-3000  

and shall be addressed to Agent at:


88




--------------------------------------------------------------------------------


  JPMorgan Chase Bank
270 Park Avenue
New York, New York 10017
Attention: ____________
Telecopy: 212-270-____
Phone: 212-270-4211
With a copy to:  


  JPMorgan Chase Bank Agency Services
1111 Fannin
Houston, Texas 77002
Attention: ___________
Telecopy: [713-______]
Phone: [713-_____]  

and with respect to the other parties hereto, as set forth on Schedule 9.01
hereof, or to such other address as each party may designate for itself by like
notice. Notices to Agent shall not be effective until received by Agent.

           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Agent and the applicable
Lender. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

           9.02   Successors and Assigns. This Agreement shall bind and inure to
the benefit of the parties hereto and their respective successors and assigns;
provided, however, that Borrower shall not assign this Agreement or any of the
rights of Borrower hereunder without the prior written consent of each Lender.
Any purported assignment in contravention of the foregoing shall be null and
void.

           9.03   Lenders’ Obligations Several. The obligations of each Lender
under this Agreement are several. Neither Agent, Collateral Agent nor any Lender
shall be liable for the failure of any other Lender to perform its obligations
under this Agreement.

           9.04   Assignments; Participations. (a)  Any Lender other than any
Conduit Lender (each an “Assignor”) may, with the consent of Agent, each Issuing
Lender to whom obligations are owed in respect of Letters of Credit issued by it
and (unless a Default or Event of Default has occurred and is continuing)
Borrower, which consent of Agent, such Issuing Lenders and the Borrower shall
not be unreasonably withheld or delayed, at any time assign and delegate to one
or more banks or other entities and may, with notice to Borrower, Agent and each
Issuing Lender, and with consent of Agent and such Issuing Lenders, but without
the consent of Borrower, assign to any Affiliate of a Lender, an Approved Fund
or any other Lender (each an “Assignee”), all or any part of the Advances, the
Term Loan Commitment, Revolving Credit Commitment (including the L/C
Commitment), any Letter of Credit participations,


89




--------------------------------------------------------------------------------


reimbursement obligations in respect of any Letter of Credit or any other rights
or obligations of such Lender hereunder; provided, however, that except in the
case of an assignment to a Lender, any Lender Affiliate or an Approved Fund,
such assignment must be in a minimum amount (unless otherwise agreed in writing
by the Borrower, Agent and each Issuing Lender) of One Million Dollars
($1,000,000) (or, if less, the full amount of such Assignor’s Advances, Letter
of Credit Participations, reimbursement obligations in respect of any Letter of
Credit or any other rights and obligations of such Lender hereunder); provided,
further, that any assignment of Term Advances or Term Loan Commitments shall not
require the consent of the Issuing Lender or, with respect to such assignment to
any Affiliate of any Lender, an Approved Fund or any other Lender, the Agent and
provided, further that (i) Borrower shall not be required to pay any increased
costs or taxes pursuant to Section 2.16 or 2.17 by reason of any such
assignment; (ii) Borrower and Agent shall be entitled to continue to deal solely
and directly with such Assignor in connection with the interests so assigned to
the Assignee until written notice of such assignment, together with payment
instructions, addresses and related information with respect to the Assignee
shall have been given to Borrower, Agent and each Issuing Lender by such
Assignor and the Assignee; and (iii) such Assignor shall not be released from
its obligations hereunder with respect to the assigned portion of any such
rights or obligations until the Assignee shall have delivered to Borrower and
Agent an agreement to be bound by the terms and conditions of this Agreement,
which agreement shall be substantially in the form of Exhibit M (an “Assignment
and Acceptance”), and the Assignor shall have paid a processing fee to Agent for
each assignment hereunder (provided, that concurrent assignments by any Lender
to two or more Approved Funds shall be counted as one assignment for purposes of
assessing assignment fees) in the amount of Three Thousand Five Hundred Dollars
$3,500, and thereupon shall be released from its obligations with respect to the
assigned portion. Notwithstanding the foregoing, any Conduit Lender may assign
at any time to its designating Lender hereunder without the consent of the
Borrower or the Agent any or all of the Advances it may have made hereunder and
pursuant to its designation agreement and without regard to the limitations set
forth in the first sentence of this Section 9.04(a).

           (b)   Any Lender other than any Conduit Lender may, without the
consent of Agent, any other Lender to whom obligations are owed in respect of
Letters of Credit issued by it or Borrower, at any time sell to one or more
Lenders or other entities (a “Participant”) participating interests in any
Advances, any Term Loan Commitment, any Revolving Credit Commitment, any Letter
of Credit participations or any reimbursement obligations of such Lender in
respect of any Letter of Credit hereunder; provided, however, that such
participation shall not increase the amount payable by Borrower in respect of
taxes pursuant to Section 2.16 and, provided further that (i) such Lender’s
obligations under this Agreement shall remain unchanged; (ii) such Lender shall
remain solely responsible for the performance of its obligations hereunder;
(iii) Borrower and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement; (iv) no Lender shall transfer, grant or assign any participation
under which the Participant shall have rights to approve any amendment or waiver
of this Agreement except to the extent such amendment or waiver would (A) extend
the Revolving Credit Termination Date beyond June 30, 2008, or extend the Term
Loan Termination date beyond the fifth anniversary of the Closing Date, or the
scheduled date for the payment of any installment of principal or interest of
the Advances in which such Participant is participating, (B) reduce the amount
of any scheduled installment of principal of the Advances hereunder in which
such Participant is participating, (C)


90




--------------------------------------------------------------------------------


reduce the interest rate applicable to Advances hereunder in which such
Participant is participating or (D) reduce any fees or commissions payable
hereunder in which such Participant is participating; and (v) such Lender shall
require its Participants to comply with the provisions of Section 10.03(b). In
the case of any such participation, the Participant shall not have any rights
under this Agreement or any of the other documents in connection herewith and
all amounts payable by Borrower hereunder shall be determined as if such Lender
had not sold such participation, except that Borrower agrees that if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement and the Notes to
the same extent as if the amount of its participating interest were owing
directly to it as a lender under this Agreement. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.16, 2.17 and 2.18
with respect to its participation in the Commitments and the Advances and
Letters of Credit outstanding from time to time as if it was a Lender; provided
that, in the case of Sections 2.16, 2.17 and 2.18, such Participant shall have
complied with the requirements of said Section and provided, further, that no
Participant shall be entitled to receive any greater amount pursuant to any such
Section than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred.

           (c)   Borrower authorizes each Lender to disclose to any Participant
or Assignee (each, a “Transferee”) and any prospective Transferee such financial
and other information in such Lender’s possession concerning Borrower or its
Subsidiaries which has been delivered to Lenders pursuant to this Agreement or
which has been delivered to Lenders by Borrower in connection with Lenders’
credit evaluation of Borrower prior to entering into this Agreement.

           (d)   Nothing herein shall prohibit any Lender from pledging or
assigning any Note in accordance with applicable law, including to any Federal
Reserve Bank. In the case of any Lender that is a fund that invests in bank
loans, such Lender may, without the consent of Borrower or the Agent,
collaterally assign or pledge all or any portion of its rights under this
Agreement, including the Term Advances and Term Notes or any other instrument
evidencing its rights as a Lender under this Agreement, to any holder of,
trustee for, or any other representative of holders of, obligations owed or
securities issued, by such fund, as security for such obligations or securities.

           (e)   The Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 9.01 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitments of, and the principal amount of
the Advances owing to, each Lender from time to time. The entries in the
Register shall constitute prima facie evidence of the foregoing information, in
the absence of manifest error, and the Borrower, each other Credit Party, the
Agent and the Lenders shall treat each Person whose name is recorded in the
Register as the owner of the Advances and any Notes evidencing the Advances
recorded therein for all purposes of this Agreement. Any assignment of any
Advance, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide). Any assignment or transfer of all or part of
an Advance evidenced by a Note shall be registered on the Register only upon
surrender for registration of assignment or


91




--------------------------------------------------------------------------------


transfer of the Note evidencing such Advance, accompanied by a duly executed
Assignment and Acceptance, and thereupon one or more new Notes shall be issued
to the designated Assignee.

           (f)   Upon its receipt of an Assignment and Acceptance executed by an
Assignor, an Assignee and any other Person whose consent is required by this
Section 9.04, together with payment to the Agent of the registration and
processing fee referred to in paragraph (a) of this Section 9.04, the Agent
shall (i) promptly accept such Assignment and Acceptance and (ii) record the
information contained therein in the Register on the effective date determined
pursuant thereto.

           (g)   Each of the Borrower, each Lender and the Agent hereby confirms
that it will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

           9.05   Delays and Waivers. No delay or omission by Agent, Collateral
Agent, Arranger or Lenders to exercise any right under this Agreement, the
Collateral Documents or any instrument or agreement contemplated hereunder or
thereunder shall impair any such right, nor shall it be construed to be a waiver
thereof. No waiver of any single breach or default under this Agreement shall be
deemed a waiver of any other breach or default. Any waiver, consent or approval
under this Agreement must be in writing to be effective.

           9.06   Costs and Expenses. Borrower agrees:

             (a)   to pay or reimburse Agent, the Collateral Agent, the Arranger
and the Issuing Lenders on demand for all reasonable out-of-pocket costs and
expenses incurred by them in connection with the development, preparation,
delivery, administration and execution of, and any amendment, supplement or
modification to, this Agreement, any Collateral Document and any other documents
or instruments prepared in connection herewith or therewith, the consummation of
the transactions contemplated hereby and thereby, and the consummation of the
transactions to occur on the Closing Date, including, without limitation, (i)
the reasonable fees and out-of-pocket expenses of outside and local counsel and
special tax counsel to Agent and the Collateral Agent (and the allocated cost of
Agent’s staff counsel) with respect thereto and (ii) the reasonable fees and
out-of-pocket expenses of Agent’s outside accounting consultant;


             (b)   to pay or reimburse each Lender, the Collateral Agent, the
Agent, the Arranger and the Issuing Lenders on demand for all reasonable costs
and expenses incurred by any of them in connection with the enforcement or
preservation of any rights under this Agreement, the Notes, any Collateral
Document, and any other documents or instruments prepared in connection herewith
or therewith and in connection with any refinancing or restructuring of the
Credit in the nature of a “work-out”, including, without limitation, reasonable
fees and out-of-pocket expenses of outside and local counsel (and


92




--------------------------------------------------------------------------------


  the allocated cost of staff counsel) to Agent, the Collateral Agent and to
each of the several Lenders; and


             (c)  to pay or reimburse Agent, the Arranger or the Collateral
Agent on demand for all reasonable appraisal, accounting, audit, search,
recordation and filing fees, incurred or sustained by them in connection with
the matters referred to under paragraphs (a) and (b) above.


           9.07   Telephone Indemnity. Borrower shall protect Lenders and Agent
and hold them harmless from and not liable for any and all loss, damage, claim
or expense (including, without limitation, reasonable attorneys’ fees and the
allocated costs of any Lender’s in-house legal counsel) incurred by Agent or
Lenders in connection with or in relation to any act or any failure to act upon
telephone instructions received by Lenders or Agent from Borrower or any Person
who has identified himself as an authorized officer of Borrower, whether or not
the instructions are actually given by an authorized officer of Borrower.

           9.08   Other Indemnity. (a)  Borrower agrees to indemnify and hold
harmless Agent, the Collateral Agent, each Lender and each of their respective
officers, directors, agents and employees, and trustees and advisors of an
Approved Fund, from and against any and all claims, damages, liabilities, costs
and expenses (including, without limitation, reasonable fees, expenses and
disbursements of counsel) which may be incurred by or asserted against Agent,
the Collateral Agent, any Lender, any Issuing Lender or any such other
indemnified Person in connection with or arising out of any investigation,
litigation or proceeding related to this Agreement, the Advances, the Term Loan
Commitments, the Revolving Credit Commitments, the Letters of Credit, the use of
proceeds of the Advances or Letters of Credit or the negotiation and preparation
of documentation in connection herewith or therewith, whether or not Agent, the
Collateral Agent, any Issuing Lender or such Lender is a party thereto;
provided, however, that Borrower shall not be required to indemnify any such
indemnified Person from or against any portion of such claims, damages,
liabilities or expenses arising out of gross negligence or willful misconduct of
such indemnified Person. The foregoing indemnification shall be binding on the
Borrower forever, and shall survive repayment of the Obligations and the release
of any liens under the Collateral Documents.

           (b)   Borrower hereby agrees to indemnify, defend and hold harmless
Agent, the Collateral Agent, the Issuing Lenders and each Lender, and each of
their respective officers, directors, employees and agents, and trustees and
advisors of an Approved Fund, from and against any and all claims, losses,
liabilities, damages and expenses (including, without limitation, reasonable
attorneys’ fees), which may be incurred by or asserted against Agent, the
Collateral Agent, the Issuing Lenders or any Lender or any such indemnified
Person in connection with or arising out of any investigation, litigation or
proceeding, or any action taken by any Person, with respect to any Hazardous
Materials Claim arising out of or related to any of the Properties which are
subject to a Lien in favor of the Collateral Agent as contemplated hereunder
(including, without limitation, any Hazardous Materials Claim arising out of or
relating to any (i) release of Hazardous Materials on, upon, under or into any
such Properties or (ii) damage to real or personal property or natural resources
and/or harm or injury to Persons alleged to have resulted from such release of
Hazardous Materials on, upon or into any such Properties); provided, however,
that Borrower shall not be required to indemnify, defend or hold


93




--------------------------------------------------------------------------------


harmless any such indemnified Person from or against any portion of such loss,
liability, damage or expense arising out of the gross negligence or willful
misconduct of such indemnified Person. The foregoing indemnification is the
personal obligation of Borrower, binding on Borrower forever, and shall survive
repayment of the Obligations and release of record of the mortgages or deeds of
trust in favor of Collateral Agent encumbering the Properties and any transfer
of the Properties by foreclosure or by deed in lieu of foreclosure. The
foregoing indemnification shall not be affected or negated by any exculpatory
clause that may be contained in any of the Collateral Documents. It is expressly
understood and agreed that to the extent that Collateral Agent and/or Lenders
are strictly liable under any such law, regulation, ordinance or requirement,
Borrower’s obligation to Collateral Agent and Lenders under this indemnity shall
likewise be without regard to fault on the part of Borrower or its Subsidiaries
with respect to the violation or condition which results in liability to
Collateral Agent and/or Lenders; provided, however, that Borrower shall not be
required to indemnify, defend or hold harmless any such indemnified Person from
or against any portion of such loss, liability, damage or expense arising after
the Collateral Agent shall have foreclosed or otherwise taken possession of such
property which is caused by any action or inaction of the Collateral Agent after
such time.

           (c)   Agent, the Collateral Agent and each Lender agree that in the
event that any such investigation, litigation or proceeding is asserted or
threatened in writing or instituted against it or any of its officers,
directors, agents and employees, or trustees and advisors of an Approved Fund,
or any remedial, removal or response action is requested of it or any of its
officers, directors, agents and employees, or trustees and advisors of an
Approved Fund, for which Agent, the Collateral Agent or any Lender may desire
indemnity or defense hereunder, Agent, the Collateral Agent or such Lender shall
promptly notify Borrower in writing.

           (d)   Borrower at the request of Agent, the Collateral Agent or any
Lender, shall have the obligation to defend against such investigation,
litigation or proceeding or requested remedial, removal or response action, and
Agent, in any event, may participate in the defense thereof with legal counsel
of Agent’s choice if Agent asserts defenses that raise potential conflicts of
interest with Borrower. No action taken by legal counsel chosen by Agent or any
Lender in defending against any such investigation, litigation or proceeding or
requested remedial, removal or response action shall vitiate or in any way
impair Borrower’s obligation and duty hereunder to indemnify and hold harmless
Agent, the Collateral Agent and each Lender (unless such action is grossly
negligent).

           9.09   Choice of Law. EXCEPT FOR COLLATERAL DOCUMENTS GOVERNED BY THE
LAWS OF ANOTHER STATE OR COUNTRY, AGENT, COLLATERAL AGENT AND LENDERS AND
BORROWER AGREE THAT THIS AGREEMENT AND ANY DISPUTE ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH THIS AGREEMENT, THE NOTES AND ALL OTHER DOCUMENTS EXECUTED IN
CONNECTION HEREWITH, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

           9.10   Personal Jurisdiction; Waiver. AGENT, COLLATERAL AGENT AND
LENDERS MAY ENFORCE ANY CLAIM ARISING UNDER THIS AGREEMENT, THE


94




--------------------------------------------------------------------------------


NOTES, OR ANY COLLATERAL DOCUMENT IN ANY STATE OR FEDERAL COURT HAVING SUBJECT
MATTER JURISDICTION AND LOCATED IN CHICAGO, ILLINOIS OR NEW YORK, NEW YORK. FOR
THE PURPOSE OF ANY ACTION OR PROCEEDING INSTITUTED WITH RESPECT TO ANY SUCH
CLAIM, BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
SUCH COURTS. EACH OF THE BORROWER AND ITS SUBSIDIARIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

           9.11   Service of Process. THE PARTIES HERETO IRREVOCABLY CONSENT TO
THE SERVICE OF PROCESS OF ANY OF THE AFORESAID COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS PROVIDED HEREIN NOT LESS THAN FIVE
(5) DAYS AFTER THE APPLICABLE SUMMONS IS ISSUED AND SHALL BECOME EFFECTIVE UPON
MAILING. NOTHING CONTAINED IN THIS SECTION 9.11 SHALL AFFECT THE RIGHT OF AGENT,
COLLATERAL AGENT, ANY LENDER OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST BORROWER OR ANY GUARANTOR IN ANY OTHER JURISDICTION.

           9.12   Waiver of Jury Trial. EACH OF AGENT, COLLATERAL AGENT, LENDERS
AND BORROWER WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN AGENT,
LENDERS AND BORROWER ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT.
INSTEAD, ANY DISPUTES RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.

           9.13   Section Headings. Section headings are for reference only, and
shall not affect the interpretation or meaning of any provision of this
Agreement.

           9.14   Severability. The illegality or unenforceability of any
provision of this Agreement or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Agreement or any instrument or agreement required
hereunder.

           9.15   Counterparts. This Agreement may be executed in as many
counterparts as may be deemed necessary or convenient, and by the different
parties hereto on separate counterparts (provided that Borrower shall execute
each counterpart), each of which, when so executed, shall be deemed an original,
but all such counterparts shall constitute but one and the same agreement.


95




--------------------------------------------------------------------------------


           9.16   No Reliance by Lenders. Lenders hereby acknowledge that they
have not, in good faith, relied upon any margin stock (as defined in Regulation
U of the Board of Governors of the Federal Reserve System) as collateral in
extending or maintaining the loans under this Agreement.

           9.17   Entire Agreement. This Agreement, any writing referred to in
Section 2.15 and any agreement, document or instrument attached hereto or
referred to herein (i) integrate all the terms and conditions mentioned herein
or incidental hereto, (ii) supersede all oral negotiations and prior writings in
respect to the subject matter hereof, and (iii) are intended by the parties as
the final expression of the agreement with respect to the terms and conditions
set forth in this Agreement and any such agreement, document or instrument
(including such letter agreement) and as the complete and exclusive statement of
the terms agreed to by the parties.

           9.18   Confidentiality. Each Lender and Agent agree to keep
information obtained by it pursuant hereto and the other Collateral Documents
confidential in accordance with such Lender’s or Agent’s, as the case may be,
customary practices and agrees that it will only use such information in
connection with the transactions contemplated by this Agreement and not disclose
any of such information other than (i) to such Lender’s or Agent’s, as the case
may be, employees, representatives, agents or affiliates who are advised of the
confidential nature of such information, (ii) to the extent such information
presently is or hereafter becomes available to such Lender or Agent, as the case
may be, on a non-confidential basis from a source other than Borrower or such
information that is in the public domain at the time of disclosure, (iii) to the
extent disclosure is required by law, regulation, subpoena or judicial order or
process (which requirement or order shall be promptly notified to Borrower
unless such notice is legally prohibited) or requested or required by bank
regulators or auditors or any administrative body or commission to whose
jurisdiction such Lender or Agent, as the case may be, may be subject, (iv) to
assignees or participants or potential assignees or participants who agree to be
bound by the provisions of this Section 9.18, (v) to the extent required in
connection with any litigation between Borrower and/or any Guarantor and any
Lender or Agent, (vi) following an Event of Default, in connection with the sale
or other realization on any Collateral under any Collateral Document, or (vii)
with Borrower’s prior written consent.

           9.19   Existing Credit Agreement to Remain in Full Force and Effect.
This Agreement shall be deemed to be an amendment to and restatement of the
Existing Credit Agreement and the Existing Credit Agreement as amended and
restated hereby shall remain in full force and effect and is hereby ratified and
confirmed in all respects. All references to the Existing Credit Agreement in
any other agreement or document shall, on and after the Closing Date, be deemed
to refer to the Existing Credit Agreement as amended and restated hereby, and
all references to “Bank” or “Banks” in any other agreement or document shall, on
and after the Closing Date, be deemed to be references to “Lender” and
“Lenders”, respectively. The Borrower agrees, acknowledges and affirms that (i)
each of the Collateral Documents to which it is a party shall remain in full
force and effect and shall constitute security for all extensions of credit
pursuant to the Existing Credit Agreement as amended and restated hereby and
(ii) any reference to the Existing Credit Agreement appearing in any such
Collateral Document shall on and after the Closing Date be deemed to refer to
the Existing Credit Agreement as amended and restated hereby.


96




--------------------------------------------------------------------------------


ARTICLE X.
RELATION OF LENDERS


           10.01   Agent and Collateral Agent; Enforcement of Guaranties.
(a)  Each Lender hereby irrevocably appoints, designates and authorizes Agent to
take such action on its behalf under the provisions of this Agreement and each
other instrument or agreement contemplated hereunder and to exercise such powers
and perform such duties as are expressly delegated to it by the terms of this
Agreement or such other instrument or agreement, together with such powers as
are reasonably incidental thereto. Each Lender agrees that no Lender shall have
the right individually to enforce the Guarantee and Collateral Agreement, the
Mortgages or other Collateral Documents and hereby appoints Agent to act upon
the direction of the Majority Lenders to enforce each such Agreement. JPMorgan
Chase Bank and the Operating Banks agree that none of such Lenders shall take
any action to enforce the Operating Bank Guaranty, respectively, until Agent has
commenced to enforce the Guarantee and Collateral Agreement upon the direction
of the Majority Lenders pursuant to the preceding sentence. Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in such other
instrument or agreement, Agent shall not have any duties or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any such other instrument or agreement or otherwise exist against
the Agent. Agent may execute any of its duties under this Agreement by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. Agent shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects with reasonable care.

           (b)   Each Lender hereby authorizes the Collateral Agent to enter
into the Collateral Documents to which it is a party and to take all action
contemplated by the Collateral Agency Agreement; provided that the Collateral
Agent shall not enter into or consent to any amendment, modification,
termination or waiver of any provision contained in any Collateral Document or
take any action thereunder without the direction of Agent. Except as permitted
by Section 10.13, the Agent shall not direct the Collateral Agent to enter into
or consent to any amendment, modification, termination or waiver of any
provision of any Collateral Document or direct the Collateral Agent to take any
action thereunder without the prior consent of the Majority Lenders. Each Lender
agrees that no Lender shall have any right individually to seek or to enforce or
to realize upon the security granted to the Collateral Agent under the
Collateral Documents, it being understood and agreed that such rights and
remedies may be exercised by the Collateral Agent for the benefit of all of the
Secured Creditors upon the terms of the Collateral Documents and the Collateral
Agreement.

           10.02   Pro Rata Sharing. All principal, interest and fee payments on
the Revolving Credit (other than sums under Sections 2.14(a)(ii), 2.14(a)(iii)
and 2.15 or other provisions which provide for payments to specific Lenders)
shall be divided pro rata among Lenders according to their respective Revolving
Credit Commitment Percentages, and all principal, interest and fee payments on
the Term Loan Facility (other than sums under Section 2.15 or other provisions
which provide for payments to specific Lenders) shall be divided pro rata among
Lenders according to their respective Term Advances. All sums realized under the
Guarantee and Collateral Agreement (or any guaranty executed and delivered
pursuant to Section


97




--------------------------------------------------------------------------------


3.04) and all proceeds of Collateral distributed to Lenders under the Collateral
Agency Agreement (subject to Section 10.13(f)) shall be allocated as set forth
in the Collateral Agency Agreement.

           10.03   Set-off. (a)  Subject to the rights of the Secured Creditors
with respect to any Collateral and in addition to any Liens granted by Borrower
or any of its Subsidiaries to the Collateral Agent and any rights now or
hereafter granted under applicable law and not by way of limitation of any such
Lien or rights, upon the occurrence and during the continuance of an Event of
Default, each Secured Creditor is hereby authorized by Borrower at any time and
from time to time with the prior consent of the Agent, without notice to
Borrower, or to any other Person (any such notice being hereby expressly waived)
to set-off all deposits of Borrower and any other Debt at any time held or owing
by such Secured Creditor to or for the credit of Borrower against and on account
of the Secured Obligations owing to such Secured Creditor irrespective of
whether or not Agent or such Secured Creditor shall have made demand under this
Agreement or any Collateral Document and although the Secured Obligations may be
unmatured. Each of the Lenders agrees that it shall not, without the express
consent of Agent, set-off against the Obligations or any other amounts owing to
such Lender any accounts of Borrower now or hereafter maintained with such
Lender. Each Lender further agrees that it shall not, unless specifically
requested to do so by Agent, take or cause to be taken any action, including,
without limitation, the commencement of any legal or equitable proceedings, to
foreclose any Lien on, or otherwise enforce any security interest in, any of the
Collateral for the purpose of which is, or could be, to give such Lender any
preference or priority against any other Secured Creditor with respect to the
Collateral.

           (b)   If at any time or times any Lender shall receive by payment,
foreclosure, set-off or otherwise, any proceeds of any Collateral or any
payments with respect to the Secured Obligations arising under, or relating to,
this Agreement or the Collateral Documents, except for any such proceeds or
payments received by such Lender or any Issuing Lender from Agent or Collateral
Agent pursuant to the terms of this Agreement or the Collateral Agency
Agreement, such Lender shall promptly purchase, without recourse or warranty, an
undivided interest and participation in the Secured Obligations owed to the
other Lenders (or, after an Event of Default, the other Secured Creditors) so
that such excess payment received shall be applied ratably as among Lenders in
accordance with their respective Commitment Percentages (or, after an Event of
Default among the Secured Creditors as provided for in the Collateral Agency
Agreement); provided, however, that if all or part of such excess payment
received by the purchasing party is thereafter recovered from it, those
purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment. Notwithstanding any contrary provision contained
herein, the proceeds of any drawing under any Letter of Credit issued hereunder
in favor of JPMorgan Chase Bank in its individual capacity (without affecting
JPMorgan Chase Bank’s obligation to purchase a participation in any such Letter
of Credit in accordance with Section 2.19(c)(i)) shall be for JPMorgan Chase
Bank’s sole benefit.

           (c)   Each Secured Creditor other than in its capacity as a Lender
shall be entitled to any rights conferred upon it under this Agreement or any of
the Collateral Documents only on


98




--------------------------------------------------------------------------------


the condition and understanding that it shall be bound by the terms of this
Section 10.03 to the same extent as Lenders.

           10.04   Liability of Agent. Neither Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be (i)
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement (except for its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recital, statement, representation or warranty made by
Borrower or any Subsidiary or any officer thereof contained in this Agreement or
in any other instrument or agreement contemplated hereunder or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
instrument or agreement contemplated hereunder or for the value of any
Collateral or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other instrument or agreement contemplated
hereunder or for any failure of Borrower or any Subsidiary to perform its
obligations hereunder or thereunder. Agent shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of agreements contained in, or conditions of, this Agreement or any other
instrument or agreement contemplated hereunder, or to inspect the properties,
books or records of Borrower or any Subsidiary.

           10.05   Reliance by Agent. Agent shall be entitled to rely, and shall
be fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telecopy, telex or telephone message,
electronic message, statement or other document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to Borrower or any Guarantor), independent accountants and other experts
selected by Agent. Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other instruction or agreement
contemplated hereunder unless it shall first receive such advice or concurrence
of the Majority Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other
instrument or agreement contemplated hereunder in accordance with a request or
consent of the Majority Lenders and such request and any action taken or failure
to act pursuant thereto shall be binding upon all Lenders.

           10.06   Approvals; Amendments. This Agreement and the Collateral
Documents may be amended or waived only upon the prior express written consent
of Borrower or Guarantors, as the case may be, party thereto and the Majority
Lenders. Upon any occasion requiring or permitting an approval, consent, waiver,
election or other action on the part of Majority Lenders, action shall be taken
by Agent for and on behalf or for the benefit of all Lenders upon the direction
of Majority Lenders, and any such action shall be binding on all Lenders;
provided, however, that unless each Lender directly and adversely affected
thereby (it being understood that, for the purposes of Section 10.06 (d) all
Lenders shall be deemed to be directly affected thereby) agree in writing, no
amendment, modification, consent or waiver shall be effective which:


99




--------------------------------------------------------------------------------


             (a)   increases the amount of the Credit or the amount of the Term
Loan Commitment or Revolving Credit Commitment or L/C Commitment of any Lender,


             (b)   reduces interest, principal, prepayment premium (if any, owed
pursuant to Section 2.12(b)), commissions or fees owing hereunder,


             (c)   extends the scheduled date on which any sum is due hereunder,


             (d)  releases all or substantially all of the Guarantors from their
obligations under the Guarantee and Collateral Agreement or, subject to the
proviso in Section 10.13(c), releases all or substantially all of the Collateral
(except (i) in connection with dispositions thereof permitted under this
Agreement, (ii) as permitted by subsection 10.13(b), (iii) any Guarantor may be
released from its obligations under the Credit Documents if all of the Capital
Stock of, or substantially all of the assets of, such Guarantor are disposed of
in a transaction permitted by this Agreement or (iv) as otherwise expressly
permitted by this Agreement),


             (e)   reduces the percentage specified in the definition of
“Majority Lenders”,


             (f)   amends or waives the provisions of this Section 10.06,


             (g)   [Reserved], or


             (h)   amends or waives any provision requiring consent of a
specified percentage of Lenders without consent of such percentage of Lenders.


           Notwithstanding the foregoing, (i) a Revolving Credit Commitment
Amount Increase made in accordance with the terms of the definition of
“Revolving Credit Commitment Amount” shall be effective with the express written
consent of Borrower, each Lender increasing its Revolving Credit Commitment in
connection therewith and the Agent, (ii) the Borrower and the Agent may enter
into technical amendments to this Agreement in connection with the funding of a
Revolving Credit Commitment Amount Increase, (iii) the Agent and the Collateral
Agent may enter into technical amendments to the Collateral Agency Agreement
with the consent of the Lenders and (iv) no amendment, modification, consent or
waiver shall be effective which reduces the amount of any mandatory prepayment
under Section 2.13 without the consent of the holders of at least a majority in
interest of each Facility.

           10.07   Notice of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default, except with
respect to defaults in the payment of principal, interest, commissions and fees
payable to Agent hereunder for the account of Lenders, unless Agent shall have
received notice from a Lender or Borrower referring to this Agreement,
describing such Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice, Agent shall give
prompt notice thereof to Lenders. Agent shall take such action with respect to
such Event of Default as shall be requested by the Majority Lenders in
accordance with Article VIII; provided, however, that unless and until Agent
shall have received any such request, Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such Event
of Default as it shall deem advisable in the best interests of Lenders.


100




--------------------------------------------------------------------------------


           10.08   Credit Decision. Each Lender expressly acknowledges that
neither Agent nor any other Lender nor any of their Affiliates nor any officer,
director, employee, agent or attorney-in-fact of any of them has made any
representation or warranty to it and that no act by Agent or any other Lender
hereafter taken, including any review of the affairs of Borrower and its
Subsidiaries and their Affiliates, shall be deemed to constitute any
representation or warranty by Agent or any other Lender to such Lender. Each
Lender represents to Agent and to each other Lender that it has, independently
and without reliance upon Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of Borrower and Guarantors and made its own
decision to enter into this Agreement and extend credit to Borrower hereunder
(without reliance on the Agent or any other Lender). Each Lender also represents
that it will, independently and without reliance upon Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower and Guarantors (without reliance on the Agent or
any other Lender). Except for notices, reports and other documents expressly
required to be furnished to Lenders by Agent hereunder, Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of Borrower or any Guarantor which may
come into the possession of Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

           10.09   Lenders’ Indemnity. Each Lender agrees to indemnify Agent (to
the extent not reimbursed by or on behalf of Borrower and without limiting the
obligation of Borrower to do so), ratably, according to the sum of (i) its
Revolving Credit Commitments (or, if the Revolving Credit Commitments have been
terminated, the sum of its outstanding Revolving Advances, participating
interests in Letters of Credit and unreimbursed drawings in respect of Letters
of Credit) and (ii) its outstanding Term Advances, determined in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Advances shall have been paid in full, ratably in accordance
with such sum immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind whatsoever which may at any time
(including at any time following the repayment of the Advances or the Letters of
Credit) be imposed on, incurred by or asserted against Agent in any way relating
to or arising out of this Agreement or any document contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by Agent under or in connection with any of the
foregoing; provided however, that no Lender shall be liable for the payment to
Agent of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
solely from Agent’s gross negligence or willful misconduct. Without limitation
of the foregoing, each Lender agrees to reimburse Agent promptly upon demand for
its ratable share of any out-of-pocket expenses (including reasonable fees and
expenses of counsel and the allocated cost of in-house counsel) incurred by
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in


101




--------------------------------------------------------------------------------


respect of rights or responsibilities under, this Agreement, any Collateral
Document, or any document contemplated by or referred to herein to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrower.

           10.10   Agent as Lender. JPMorgan Chase Bank shall have the same
rights and powers hereunder as any other Lender and may exercise the same as
though it were not Agent; and the term “Lenders” shall include JPMorgan Chase
Bank in its individual capacity. JPMorgan Chase Bank and its subsidiaries and
affiliates may accept deposits from, lend money to, act as agent or trustee for
other lenders to, and generally engage in any kind of banking, trust or other
business with Borrower or any of its Subsidiaries or Affiliates as if it were
not Agent.

           10.11   Notice of Transfer. Subject to Section 9.04(a), Agent may
deem and treat a Lender party to this Agreement as the owner of such Lender’s
portion of the Credit for all purposes hereof unless and until a written notice
of the assignment or transfer thereof executed by such Lender shall have been
received by Agent.

           10.12   Resignation of Agent. Agent may resign upon 30 days’ written
notice to Lenders and Borrower. Upon any such resignation, Majority Lenders
shall have the right to appoint a successor Agent (which shall be either a
Lender or a commercial bank with capital and surplus in excess of One Hundred
Million Dollars ($100,000,000) and which successor Agent, unless a Default or an
Event of Default has occurred and is continuing, shall be reasonably acceptable
to Borrower). If no successor Agent shall have accepted such appointment within
thirty (30) days after the retiring Agent’s giving of notice of resignation, the
retiring Agent may, on behalf of Lenders, appoint a successor Agent. Upon the
acceptance by the successor Agent of its appointment hereunder, the successor
Agent shall succeed to and become vested with all the rights and obligations of
the retiring Agent, and the retiring Agent shall be discharged from its
obligations under this Agreement. The provisions of this Article X and Sections
9.06, 9.07 and 9.08 shall inure to the benefit of the retiring Agent as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

           10.13   Collateral Matters. (a)  Agent may from time to time, before
or after the occurrence of an Event of Default, make such disbursements and
advances to the Collateral Agent (“Agent Advances”) which Agent, in its sole
discretion, deems necessary or desirable to preserve or protect the Collateral
or any portion thereof, to enhance the likelihood or maximize the amount of
repayment of the Obligations or to pay any other amount chargeable to Borrower
or any Guarantor pursuant to the terms of this Agreement or any Collateral
Document, including, without limitation, costs, fees and expenses as described
in Section 9.06; provided, however, that the Agent Advances shall not exceed Two
Hundred Fifty Thousand Dollars ($250,000) without the prior written consent of
Majority Lenders. The Agent Advances shall be repayable on demand and be secured
by the Collateral. The Agent Advances shall not constitute Advances but shall
otherwise constitute Obligations hereunder. Agent shall notify each Lender in
writing of each such Agent Advance, which notice shall include a description of
the purpose of such Agent Advance. Without limitation to its obligations
pursuant to Section 10.09, each Lender agrees that it shall make available to
Agent, upon Agent’s demand, in immediately available funds, the amount equal to
such Lender’s Commitment Percentage of each such Agent Advance. If such funds
are not made available to Agent by such Lender within one (1) Banking Day after
Agent’s demand therefor, Agent will be entitled to recover any such amount from
such Lender together


102




--------------------------------------------------------------------------------


with interest thereon at the Federal Funds Rate for each day during the period
commencing the date of such demand and ending on the date such amount is
received.

           (b)   Lenders acknowledge that the Borrower and its Subsidiaries have
created and will create Liens permitted by this Agreement on a substantial
portion of their property, including Collateral, to secure obligations owed to
Persons other than the Secured Creditors and that the Borrower and its
Subsidiaries from time to time have requested and will request the Agent and
Collateral Agent to execute and deliver releases and subordinations with respect
to Liens on the Collateral created by the Collateral Documents in connection
with transactions permitted by this Agreement (such as the Borrower and its
Subsidiaries obtaining financing on equipment and other property secured by
Liens described in clauses (iv) and (xiv) of the definition of “Permitted
Liens”). Lenders hereby irrevocably authorize Agent, at its option and in its
discretion, to direct the Collateral Agent to release or subordinate on terms
satisfactory to the Collateral Agent any Lien granted to or held by the
Collateral Agent upon any Collateral (i) upon termination of the Revolving
Credit Commitments and Term Loan Commitments and indefeasible payment in full
and satisfaction of all of the Obligations; or (ii) constituting property being
sold or disposed of if the sale or disposition is permitted hereunder; or (iii)
constituting property in which neither Borrower nor any Guarantor owned an
interest at the time the Lien was granted or at any time thereafter; or (iv)
constituting property leased to Borrower or any Guarantor; or (v) if approved,
authorized or ratified in writing by the Majority Lenders (subject to Section
10.06(d)); or (vi) subject to a Permitted Lien or other Lien permitted by
Section 7.03; or (vii) not owned by the Borrower or any Guarantor. Upon request
by Agent at any time, Lenders will confirm in writing Agent’s authority to so
direct the release of particular types or items of Collateral pursuant to this
Section 10.13(b). Without limitation of the foregoing, the Lenders approve the
form of, and authorize the Agent and the Collateral Agent to enter into at the
request of the Borrower, subordination agreements substantially in the form of
Exhibit N hereto. The Lenders hereby irrevocably authorize Agent, at its option
and discretion (1) to direct the Collateral Agent to release and subordinate, on
terms satisfactory to the Collateral Agent, Liens on Collateral which is also
subject to Permitted Liens, (2) to execute any release, subordination or
acknowledgement documents requested by the Borrower in order to effect any
release or subordination described in this paragraph (b) and (3) to execute
acknowledgements with respect to leases to the effect that the Property subject
to such leases is not subject to the Liens created by the Credit Documents or
Collateral, and the Agent and the Collateral Agent shall have no liability to
the Secured Creditors for actions taken pursuant to this paragraph (b). This
paragraph (b) is intended as an authorization by the Lenders to permit the Agent
and the Collateral Agent to take the actions described herein and neither the
Borrower nor any of its Subsidiaries or any other Person shall be entitled to
the benefits hereof. In reliance on and pursuant to the foregoing authority the
Agent and the Collateral Agent may enter into subordination agreements and take
other actions requested by the Borrower in order to provide assurance to
purchase money financing sources and their assignees and successors of their
priority in particular items of Collateral, notwithstanding that such financing
sources and their assignees and successors may have failed to maintain perfected
first priority security interests thereon.

           (c)   Without in any manner limiting Agent’s authority to act without
any specific or further authorization or consent by the Majority Lenders (as set
forth in Section 10.13(b) above), each Lender agrees to confirm in writing, upon
request by Borrower, the authority to


103




--------------------------------------------------------------------------------


direct the release of Collateral conferred upon the Agent under clauses (i)
through (vii) of Section 10.13(b) above. Upon receipt by Agent of confirmation
from the Majority Lenders of its authority to direct the release of any
particular item or types of Collateral, Agent shall (and is hereby irrevocably
authorized by Lenders to) direct the Collateral Agent to execute such documents
as may be necessary to evidence the release of the Liens granted to the
Collateral Agent for the benefit of the Secured Creditors herein or pursuant
hereto upon such Collateral; provided, however, that (i) Agent shall not be
required to direct the Collateral Agent to execute any such document on terms
which, in Agent’s opinion, would expose Agent or the Collateral Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens upon
(or obligations of Borrower and its Subsidiaries in respect of) all interests
retained by Borrower and its Subsidiaries, including (without limitation) the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

           (d)   Neither Agent nor Collateral Agent shall have any obligation
whatsoever to any Lender to assure that the Collateral exists or is owned by
Borrower or any of its Subsidiaries or is cared for, protected or insured or has
been encumbered or that the Liens granted to the Agent or the Collateral Agent
pursuant to any Collateral Document have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent or Collateral Agent
in this Section 10.13 or in any of the Collateral Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, each of Agent and Collateral Agent may act in any manner it may
deem appropriate, in its sole discretion, given Agent’s and Collateral Agent’s
own interest in the Collateral as one of the Lenders and that Agent and
Collateral Agent shall have no duty or liability whatsoever to any Lender
(except as specifically provided in this Agreement and the Collateral
Documents).

           EACH LENDER FURTHER ACKNOWLEDGES AND AGREES THAT AGENT AND COLLATERAL
AGENT SHALL NOT BE RESPONSIBLE FOR, AND SHALL HAVE NO LIABILITY OR OBLIGATION
WITH RESPECT TO, THE VALIDITY, EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR
SUFFICIENCY OF THIS AGREEMENT, THE NOTES, THE COLLATERAL DOCUMENTS, ANY OTHER
INSTRUMENT OR AGREEMENT CONTEMPLATED HEREUNDER OR THEREUNDER, ANY ACTION TAKEN
OR NOT TAKEN OR ANY DECISION MADE BY ANY PERSON (OTHER THAN AGENT, OR COLLATERAL
AGENT, AS THE CASE MAY BE) WITH RESPECT TO ANY THEREOF OR WITH RESPECT TO THE
COLLATERAL, THE FAILURE OF THE BORROWER OR ANY SUBSIDIARY TO PERFORM ITS
OBLIGATIONS HEREUNDER OR THEREUNDER, ANY MISREPRESENTATION BY BORROWER OR ANY
SUBSIDIARY HEREUNDER OR THEREUNDER, OR THE VALUE OF ANY COLLATERAL OR THE
CREATION, ATTACHMENT, PERFECTION OR PRIORITY OF ANY SECURITY INTEREST OR LIEN
PURPORTED TO BE CREATED BY THE COLLATERAL DOCUMENTS, THIS AGREEMENT OR SUCH
OTHER INSTRUMENTS OR AGREEMENTS AND THAT AGENT, AS COLLATERAL AGENT AND AGENT,
HAS UNDERTAKEN NO INDEPENDENT REVIEW OR ANALYSIS WITH RESPECT TO ANY OF THE
FOREGOING.


104




--------------------------------------------------------------------------------


           (e)   The benefit of the Collateral Documents and of the provisions
of this Agreement relating to the Collateral shall extend to and be available in
respect of the Secured Obligations (as defined in the Collateral Agency
Agreement) solely on the condition and understanding, as among Agent and
Lenders, that (i) the Secured Obligations shall be entitled to the benefit of
the Collateral to the extent expressly set forth in the Collateral Documents,
and to such extent the Collateral Agent shall hold, and have the right and power
to act with respect to, the Collateral on behalf of and as agent for the holders
of the Secured Obligations; but Agent in its separate capacity as agent
hereunder is acting solely as agent for the Lenders and shall have no separate
fiduciary duty, duty of loyalty, duty of care, duty of disclosure or other
obligations whatsoever to any holder of Secured Obligations; and (ii) all
matters, acts and omissions relating in any manner to the Collateral, or the
omission, creation, perfection, priority, abandonment or release of any Lien,
shall be governed solely by the provisions of this Agreement and the Collateral
Documents, and no separate Lien, right, power or remedy shall arise or exist in
favor of any Lender under any separate instrument or agreement or in respect of
any Secured Obligations; and (iii) each Lender shall be bound by all actions
taken or omitted, in accordance with the provisions of this Agreement or the
Collateral Documents, by the Collateral Agent, at the direction of Agent on
behalf of the Lenders; and (iv) no holder of Secured Obligations shall exercise
any right of setoff, bank’s lien or similar right except as expressly provided
in Section 10.03.

           (f)   Any Collateral proceeds received by Agent from the Collateral
Agent pursuant to Section 4(b) clause Third of the Collateral Agency Agreement
shall be applied and paid to the Obligations as follows (unless Agent and
Majority Lenders otherwise agree):

             First: To Agent and the Collateral Agent in an amount equal to all
costs and expenses (other than principal and interest) incurred in connection
with performing their respective duties hereunder and under the Collateral
Documents, including, without limitation, those related to or in connection with
the administration of this Agreement or the enforcement of their respective
rights under the Collateral Documents;


             Second: To the Lenders and the Issuing Lenders in an amount equal
to all accrued and unpaid interest and accrued and unpaid fees and commissions
payable pursuant to Section 2.14 outstanding hereunder or under the Notes and,
if such proceeds shall be insufficient to pay such amounts in full, then ratably
(without priority of any one over any other) to the Lenders and the Issuing
Lenders in proportion to the unpaid amounts of such accrued and unpaid interest,
fees and commissions owed to the respective Lender or Issuing Lender, as the
case may be;


             Third: To the Lenders in an amount equal to all unpaid principal of
the outstanding Advances, to the Issuing Lenders in the amount of any
unreimbursed Letter of Credit drawings (to the extent they have not been
converted into a Revolving Advance) and to Agent for deposit as cash collateral,
for application against drawings under any Letters of Credit, up to an amount
equal to the undrawn amount of such Letters of Credit and, if such proceeds
shall be insufficient to pay such amounts in full, then ratably (without
priority of any one over any other) to the Lenders, the Issuing Lenders and the
Agent in proportion of such amounts owed under this clause Third to the
respective Lender, Issuing Lender or Agent, as the case may be;


105




--------------------------------------------------------------------------------


             Fourth: To any accrued and unpaid fees, commissions and other sums
payable pursuant to this Agreement and not paid pursuant to clause Second of
this provision and, if such proceeds shall be insufficient to make such payments
in full, then ratably (without priority of any one obligation over any other) in
proportion to the unpaid amounts of accrued and unpaid fees, commissions and
other sums so owed; and


             Fifth: Any surplus then remaining shall be paid to Borrower or its
successors or assigns, or to whomever may be lawfully entitled to receive the
same, or as a court of competent jurisdiction may direct.


           10.14   Collateral Agent. The Collateral Agent shall be entitled to
the standards of care, indemnities and other rights set forth in this Article
Ten as are set forth for the Agent, mutatis mutandis, except as may be expressly
provided otherwise hereunder, or in the Collateral Documents.

           10.15   Documentation Agent and Syndication Agent. Neither the
Documentation Agent nor the Syndication Agent shall have any rights, duties or
responsibilities hereunder in its capacity as such (except as set forth in the
definition of “Material Adverse Effect”).


106




--------------------------------------------------------------------------------


           IN WITNESS WHEREOF, the parties hereto have executed this Agreement
by their duly authorized officers as of the day and year first above written.

  BALLY TOTAL FITNESS HOLDING CORPORATION


  By: /s/ William G. Fanelli    

--------------------------------------------------------------------------------

    Name:   William G. Fanelli
Title:   Sr. VP and Acting CFO



Credit Agreement




--------------------------------------------------------------------------------


  JPMORGAN CHASE BANK, as Agent and as a Lender


  By: /s/ Barry K. Bergman    

--------------------------------------------------------------------------------

    Name:   BARRY K. BERGMAN
Title:   VICE PRESIDENT



Credit Agreement




--------------------------------------------------------------------------------


  DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent


  By: /s/ John Eydenberg    

--------------------------------------------------------------------------------

    Name:   John Eydenberg
Title:   Managing Director


  By: /s/ Jeff Ogden    

--------------------------------------------------------------------------------

    Name:   Jeff Ogden
Title:   Managing Director



Credit Agreement



--------------------------------------------------------------------------------


  LASALLE BANK NATIONAL ASSOCIATION,
as Documentation Agent


  By: /s/ Zennie W. Lynch Jr.    

--------------------------------------------------------------------------------

    Name:   Zennie W. Lynch Jr.
Title:   Vice President



Credit Agreement



--------------------------------------------------------------------------------


  Bally Total Fitness Holding Corporation
amended and restated Credit Agreement
dated as of October 14, 2004


  JPMorgan Chase Bank  

--------------------------------------------------------------------------------

  [LENDER]


  By: /s/ Teri Streusand    

--------------------------------------------------------------------------------

    Name:   TERI STREUSAND
Title:   VICE PRESIDENT




--------------------------------------------------------------------------------


  Bally Total Fitness Holding Corporation
amended and restated Credit Agreement
dated as of October 14, 2004


     

--------------------------------------------------------------------------------

  Deutsche Bank Trust Company Americas


  By: /s/ Carin M. Keegan    

--------------------------------------------------------------------------------

    Name:   Carin M. Keegan
Title:   Vice President




--------------------------------------------------------------------------------


  Bally Total Fitness Holding Corporation
amended and restated Credit Agreement
dated as of October 14, 2004


     

--------------------------------------------------------------------------------

  General Electric Capital Corporation


  By: /s/ Brian Schwinn    

--------------------------------------------------------------------------------

    Name:   Brian Schwinn
Title:   Duly Authorized Signatory




--------------------------------------------------------------------------------


  Bally Total Fitness Holding Corporation
amended and restated Credit Agreement
dated as of October 14, 2004


  UBS AG, Stamford Branch  

--------------------------------------------------------------------------------

  [LENDER]


  By: /s/ Anthony N. Joseph    

--------------------------------------------------------------------------------

    Name:   Anthony N. Joseph
Title:   Associate Director
            Banking Products Services, US


  By: /s/ Barbara Ezell-McMichael    

--------------------------------------------------------------------------------

                 Barbara Ezell-McMichael
             Associate Director
             Banking Products Services, US




--------------------------------------------------------------------------------


  Bally Total Fitness Holding Corporation
amended and restated Credit Agreement
dated as of October 14, 2004


     

--------------------------------------------------------------------------------

  [LaSalle Bank, N.A.]


  By: /s/ Zennie W. Lynch Jr.    

--------------------------------------------------------------------------------

    Name:   Zennie W. Lynch Jr.
Title:   Vice President




--------------------------------------------------------------------------------


  Bally Total Fitness Holding Corporation
amended and restated Credit Agreement
dated as of October 14, 2004


          U.S. Bank National Association


  By: /s/ R. Michael Newton    

--------------------------------------------------------------------------------

    Name:   R. Michael Newton
Title:   Vice President




--------------------------------------------------------------------------------


  Bally Total Fitness Holding Corporation
amended and restated Credit Agreement
dated as of October 14, 2004


     

--------------------------------------------------------------------------------

  WELLS FARGO BANK, N.A.


  By: /s/ Andrew Cavallari    

--------------------------------------------------------------------------------

    Name:   Andrew Cavallari
Title:   Vice President
